Exhibit 10.1

 

DATED 14 March 2014

 

KOSMOS ENERGY LTD.

as Original Borrower

 

- and -

 

KOSMOS ENERGY OPERATING, KOSMOS ENERGY INTERNATIONAL,

KOSMOS ENERGY DEVELOPMENT, KOSMOS ENERGY GHANA HC AND

KOSMOS ENERGY FINANCE INTERNATIONAL

as Original Guarantors

 

- and -

 

STANDARD CHARTERED BANK

as Facility Agent

 

and

 

BNP PARIBAS

as Security and Intercreditor Agent

 

--------------------------------------------------------------------------------

 

DEED OF AMENDMENT AND RESTATEMENT

RELATING TO A USD 300 MILLION REVOLVING CREDIT

FACILITY AGREEMENT

DATED 23 NOVEMBER 2012

 

--------------------------------------------------------------------------------

 

Slaughter and May

One Bunhill Row

London

EC1Y 8YY

(SRG/JKW)

 

--------------------------------------------------------------------------------


 

CONTENTS

 

Clause

 

Page

 

 

 

 

1.

INTERPRETATION

 

2

 

 

 

 

2.

REQUISITE CONSENT

 

2

 

 

 

 

3.

EFFECTIVE DATE

 

2

 

 

 

 

4.

AMENDMENT AND RESTATEMENT

 

3

 

 

 

 

5.

WAIVER

 

3

 

 

 

 

6.

FACILITY CONTINUATION

 

3

 

 

 

 

7.

REPRESENTATIONS

 

3

 

 

 

 

8.

FEES AND EXPENSES

 

3

 

 

 

 

9.

CONDITIONS PRECEDENT

 

4

 

 

 

 

10.

MISCELLANEOUS

 

4

 

 

 

 

11.

EXECUTION AS A DEED

 

5

 

 

 

 

12.

GOVERNING LAW

 

6

 

 

 

 

SCHEDULE 1 AMENDED AND RESTATED FACILITY AGREEMENT

15

 

 

SCHEDULE 2 AMENDED AND RESTATED CHARGE OVER SHARES IN KEH

 

 

--------------------------------------------------------------------------------


 

DEED OF AMENDMENT AND RESTATEMENT

 

THIS DEED is dated 14 March 2014

 

AND MADE BY:

 

(1)                                KOSMOS ENERGY LTD. a company incorporated
under the laws of Bermuda with registered number 45011 and having its registered
office at Clarendon House, 2 Church Street, Hamilton HM11, Bermuda (the
“Original Borrower”);

 

(2)                                KOSMOS ENERGY FINANCE INTERNATIONAL a company
incorporated under the laws of the Cayman Islands with registered number 253656
and having its registered office at P.O. Box 32322, 4th Floor, Century Yard,
Cricket Square, Elgin Avenue, George Town, Grand Cayman KY1-1209, Cayman
Islands;

 

(3)                                KOSMOS ENERGY OPERATING a company
incorporated under the laws of the Cayman Islands with registered number 231417
and having its registered office at P.O. Box 32322, 4th Floor, Century Yard,
Cricket Square, Elgin Avenue, George Town, Grand Cayman KY1-1209, Cayman
Islands;

 

(4)                                KOSMOS ENERGY INTERNATIONAL a company
incorporated under the laws of the Cayman Islands with registered number 218274
and having its registered office at P.O. Box 32322, 4th Floor, Century Yard,
Cricket Square, Elgin Avenue, George Town, Grand Cayman KY1-1209, Cayman
Islands;

 

(5)                                KOSMOS ENERGY DEVELOPMENT a company
incorporated under the laws of the Cayman Islands with registered number 225879
and having its registered office at P.O. Box 32322, 4th Floor, Century Yard,
Cricket Square, Elgin Avenue, George Town, Grand Cayman KY1-1209, Cayman
Islands;

 

(6)                                KOSMOS ENERGY GHANA HC a company incorporated
under the laws of the Cayman Islands with registered number 135710 and having
its registered office at P.O. Box 32322, 4th Floor, Century Yard, Cricket
Square, Elgin Avenue, George Town, Grand Cayman KY1-1209, Cayman Islands,
together, the “Original Guarantors”;

 

(7)                                STANDARD CHARTERED BANK in its capacity as
agent of the Finance Parties under the Facility Agreement (the “Facility
Agent”); and

 

(8)                                BNP PARIBAS in its capacity as agent of the
Secured Parties on the terms set out in the KEFI Intercreditor Agreement (the
“Security and Intercreditor Agent”).

 

WHEREAS:

 

(A)                              The Original Borrower, Original Guarantors,
Facility Agent and Security and Intercreditor Agent, amongst others, entered
into a facility agreement dated 23 November 2012 (the “Facility Agreement”) and
the Charge over Shares in KEH.

 

1

--------------------------------------------------------------------------------


 

(B)                              The parties hereto have agreed to amend the
terms of certain of the Finance Documents as set out in Clause 4 (Amendment and
restatement) of this Deed.

 

IT IS AGREED as follows:

 

1.                                     INTERPRETATION

 

1.1                              Facility Agreement

 

(A)                              Terms defined in the Facility Agreement have
the same meaning in this Deed, unless a contrary intention is stated.

 

(B)                              The principles of construction set out in the
Facility Agreement shall have effect as if set out in this Deed.

 

1.2                              Definitions

 

Each of the defined terms set out below and in the above list of parties and the
recitals to this Deed shall apply to this Deed.

 

“Effective Date” means the date on which the Facility Agent notifies the Company
and the Lenders that it has received (or waived) all of the documents and other
evidence listed in Clause 9 (Conditions precedent) below;

 

“Existing Facilities” means the Facility Agreement and the RBL Facility
Agreement;

 

“RBL Deed of Amendment and Restatement” means the deed of amendment and
restatement relating to the RBL Facility Agreement entered into on or around the
date of this Deed.

 

1.3                              Scope and designation

 

This Deed is supplemental to and amends the Facility Agreement and the Charge
over Shares in KEH.  In accordance with the Facility Agreement, the Original
Borrower and the Facility Agent designate this Deed as a Finance Document.

 

2.                                     REQUISITE CONSENT

 

The Facility Agent confirms that it has been authorised by the Lenders to enter
into this Deed as Facility Agent.

 

3.                                     EFFECTIVE DATE

 

(A)                              Other than Clause 1 (Interpretation), Clause 3
(Effective Date), Clause 10 (Miscellaneous), Clause 11 (Execution as a deed) and
Clause 12 (Governing law), the provisions of this Deed shall be effective on and
from the Effective Date.  Clause 1 (Interpretation), Clause 3 (Effective Date),
Clause 10 (Miscellaneous), Clause 11 (Execution as a deed) and Clause 12
(Governing law), are effective on and from the date of this Deed.

 

2

--------------------------------------------------------------------------------


 

(B)                             The Facility Agent shall give notice to the
“Facility Agent” under the RBL Facility Agreement as soon as reasonably
practicable following satisfaction of all conditions precedent set out in Clause
9 (Conditions precedent) below, but for the condition at Clause 9(B).

 

4.                                     AMENDMENT AND RESTATEMENT

 

With effect from the Effective Date:

 

(A)                              the Facility Agreement shall be amended to take
the form set out in Schedule 1 (Amended and restated Facility Agreement) to this
Deed, which accordingly restates the Facility Agreement as amended by this Deed;
and

 

(B)                              the Charge over Shares in KEH shall be amended
to take the form set out in Schedule 2 (Amended and restated Charge over Shares
in KEH) to this Deed, which accordingly restates the Charge over Shares in KEH
as amended by this Deed.

 

5.                                     WAIVER

 

With effect from the Effective Date, the Lenders waive the requirements of
Clause 20.23 (RBL Facility Agreement) of the Facility Agreement for the purposes
of giving effect to the terms of the RBL Deed of Amendment and Restatement.

 

6.                                     FACILITY CONTINUATION

 

(A)                             The Facility Agreement, the Charge over Shares
in KEH and any documents executed or entered into pursuant thereto, where
applicable as amended and restated by this Deed, shall continue in full force
and effect save as expressly amended and restated pursuant to this Deed.

 

(B)                             This Deed shall not prejudice or affect any
liability of any parties which may have arisen under the Finance Documents prior
to the date of this Deed or waive or modify any obligation thereunder to the
extent that such obligation was to be performed or observed at any time prior to
the date of this Deed.

 

7.                                     REPRESENTATIONS

 

Each Obligor makes the Repeating Representations to each Finance Party on the
date of this Deed and on the Effective Date, based on the facts and
circumstances existing at those times, and acknowledges that each Finance Party
has entered into this Deed in full reliance on those Repeating Representations.

 

8.                                     FEES AND EXPENSES

 

All out-of-pocket costs and expenses reasonably incurred by the Finance Parties
in relation to the negotiation and documentation of the amendments to the
Existing Facilities, including those relating to legal fees (in accordance with
the terms of appointment agreed to by KEL), will be for the account of the
“Borrower” under and as

 

3

--------------------------------------------------------------------------------


 

defined in the relevant Existing Facility (provided that any Finance Party which
is a party to more than one Existing Facility will receive reimbursement under
only one such agreement).

 

9.                                     CONDITIONS PRECEDENT

 

This Deed shall not be effective unless and until the Facility Agent has
received all of the documents and other evidence listed below in form and
substance satisfactory to the Facility Agent (acting reasonably), or their
delivery has otherwise been waived by the Facility Agent.  The Facility Agent
(acting reasonably) shall notify the Original Borrower and the Lenders promptly
upon being so satisfied.

 

(A)                             Provision of this Deed, duly executed by each of
the parties to it.

 

(B)                               Receipt by the Facility Agent of confirmation
of the occurrence of the “Effective Date” under and as defined in the RBL Deed
of Amendment and Restatement, confirmed by the Borrower.

 

(C)                               Provision by each Obligor of copies of its
constitutional documents (or certification that the same have not changed since
last provided) and corporate resolutions authorising entry into and performance
of this Deed and all other documents and notices required in connection with
this Deed.

 

(D)                               Provision by each Obligor of the specimen
signatures of the persons authorised to execute this Deed and all other
documents and notices required in connection with this Deed.

 

(E)                                Receipt by the Facility Agent of appropriate
legal opinions from Maples and Calder and Conyers Dill & Pearman, Clifford
Chance LLP and Bentsi-Enchill, Letsa & Ankomah.

 

10.                              MISCELLANEOUS

 

10.1                       Construction

 

(A)                             With effect from the Effective Date, references
to the Facility Agreement, however expressed, will be read and construed as
references to the Facility Agreement as amended and restated in the form set out
in Schedule 1 (Amended and restated Facility Agreement) to this Deed.

 

(B)                              With effect from the Effective Date, references
to the Charge over Shares in KEH, however expressed, will be read and construed
as references to the Charge over Shares in KEH as amended and restated in the
form set out in Schedule 2 (Amended and restated Charge over Shares in KEH) to
this Deed.

 

10.2                       Incorporation of terms

 

The provisions of Clause 1.4(A) and (B) (Third Party Rights), Clause 30 (Costs
and Expenses), Clause 32 (Notices), Clause 35 (Partial Invalidity), Clause 36
(Remedies

 

4

--------------------------------------------------------------------------------


 

and waivers) and Clause 40 (Jurisdiction) of the Facility Agreement shall be
incorporated into this Deed as if set out in full in this Deed and as if
references in those Clauses to “this Agreement” or “the Finance Documents” are
references to this Deed.

 

10.3                       Confirmation of Guarantees and Security

 

Each Obligor confirms for the benefit of the Finance Parties that with effect
from the date of this Deed:

 

(A)                             subject to the terms of this Deed, the Facility
Agreement, the Charge over Shares in KEH and the other Finance Documents will
remain in full force and effect, and:

 

(i)                                    the Facility Agreement and this Deed will
be read and construed as one document; and

 

(ii)                                 the Charge over Shares in KEH and this Deed
will be read and construed as one document.

 

(B)                              the Security Interests created by it pursuant
to the Security Documents to which it is a party shall:

 

(i)                                    remain in full force and effect
notwithstanding the designation of any new document as a Finance Document or any
additions, amendments, novation, substitution, or supplements of or to the
Finance Documents and the imposition of any amended, new or more onerous
obligations under the Finance Documents in relation to any Obligor including but
not limited to the amendments referred to in this Deed; and

 

(ii)                                 continue to secure its Secured Liabilities
under the Finance Documents as amended (including, but not limited to, under the
Facility Agreement and Charge over Shares in KEH as amended pursuant to this
Deed).

 

10.4                       Counterparts

 

(A)                             This Deed may be executed in any number of
counterparts, and by the parties on separate counterparts, but shall not be
effective until each party has executed at least one counterpart.

 

(B)                              Each counterpart shall constitute an original
of this Deed, but all the counterparts shall together constitute one and the
same instrument.

 

11.                             EXECUTION AS A DEED

 

Each of the parties intends this Deed to be a deed and confirms that it is
executed and delivered as a deed, notwithstanding the fact that any one or more
of the parties may only execute it under hand.

 

5

--------------------------------------------------------------------------------


 

12.                              GOVERNING LAW

 

This Deed (and any non-contractual obligations arising out of it or in
connection with it) shall be governed by and interpreted in accordance with the
laws of England and Wales.

 

IN WITNESS of which this document has been signed by the Facility Agent on
behalf of the Finance Parties and the Security and Intercreditor Agent on behalf
of the Secured Parties and executed as a deed by the Original Borrower and each
Original Guarantor and is delivered on the date stated at the beginning of this
Deed.

 

6

--------------------------------------------------------------------------------


 

SIGNATORIES

 

Original Borrower

 

EXECUTED as a DEED by KOSMOS

 

 

 

 

 

ENERGY LTD.

 

)

 

 

 

acting by Neal Shah expressly

 

)

 

 

 

authorised in accordance with a power

 

)

 

 

 

of attorney dated

 

)

 

 

 

in the presence of:

 

)

 

 

 

 

 

)

 

Per:

/s/ Neal Shah

 

 

)

 

 

 

 

 

)

 

Title:

Attorney-in-Fact

/s/ James Wyatt

 

)

 

 

 

Witness’s signature

 

)

 

Name:

Neal Shah

 

 

)

 

 

 

Name:James Wyatt

 

)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Address: Slaughter and May 

 

 

 

 

 

One Bunhill Row

 

 

 

 

 

London EC1Y 8YY

 

 

 

 

 

 

 

 

 

 

 

Occupation: Solicitor

 

 

 

 

 

 

7

--------------------------------------------------------------------------------


 

Original Guarantors

 

EXECUTED as a DEED by KOSMOS

 

)

 

 

 

ENERGY FINANCE INTERNATIONAL

 

)

 

 

 

acting by Neal Shah expressly

 

)

 

 

 

authorised in accordance with a power

 

)

 

 

 

of attorney dated

 

)

 

 

 

in the presence of:

 

)

 

Per:

/s/ Neal Shah

 

 

)

 

 

 

 

 

)

 

Title:

Attorney-in-Fact

 

 

)

 

 

 

 

 

)

 

Name:

Neal Shah

 

 

)

 

 

 

/s/ James Wyatt

 

)

 

 

 

Witness’s signature

 

 

 

 

 

 

 

 

 

 

 

Name:James Wyatt

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Address: Slaughter and May 

 

 

 

 

 

One Bunhill Row

 

 

 

 

 

London EC1Y 8YY

 

 

 

 

 

 

 

 

 

 

 

Occupation: Solicitor

 

 

 

 

 

 

8

--------------------------------------------------------------------------------


 

EXECUTED as a DEED by KOSMOS

 

)

 

 

 

ENERGY OPERATING

 

)

 

 

 

acting by Neal Shah expressly

 

)

 

 

 

authorised in accordance with a power

 

)

 

 

 

of attorney dated

 

)

 

 

 

in the presence of:

 

)

 

Per:

/s/ Neal Shah

 

 

)

 

 

 

 

 

)

 

Title:

Attorney-in-Fact

 

 

)

 

 

 

 

 

)

 

Name:

Neal Shah

 

 

)

 

 

 

/s/ James Wyatt

 

)

 

 

 

Witness’s signature

 

 

 

 

 

 

 

 

 

 

 

Name:James Wyatt

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Address: Slaughter and May 

 

 

 

 

 

One Bunhill Row

 

 

 

 

 

London EC1Y 8YY

 

 

 

 

 

 

 

 

 

 

 

Occupation: Solicitor

 

 

 

 

 

 

9

--------------------------------------------------------------------------------


 

EXECUTED as a DEED by KOSMOS

 

)

 

 

 

ENERGY INTERNATIONAL

 

)

 

 

 

acting by Neal Shah expressly

 

)

 

 

 

authorised in accordance with a power

 

)

 

 

 

of attorney dated

 

)

 

 

 

in the presence of:

 

)

 

Per:

/s/ Neal Shah

 

 

)

 

 

 

 

 

)

 

Title:

Attorney-in-Fact

 

 

)

 

 

 

 

 

)

 

Name:

Neal Shah

 

 

)

 

 

 

/s/ James Wyatt

 

)

 

 

 

Witness’s signature

 

 

 

 

 

 

 

 

 

 

 

Name:James Wyatt

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Address: Slaughter and May

 

 

 

 

 

One Bunhill Row

 

 

 

 

 

London EC1Y 8YY

 

 

 

 

 

 

 

 

 

 

 

Occupation: Solicitor

 

 

 

 

 

 

10

--------------------------------------------------------------------------------


 

EXECUTED as a DEED by KOSMOS

 

)

 

 

 

ENERGY DEVELOPMENT

 

)

 

 

 

acting by Neal Shah expressly

 

)

 

 

 

authorised in accordance with a power

 

)

 

 

 

of attorney dated

 

)

 

 

 

in the presence of:

 

)

 

Per:

/s/ Neal Shah

 

 

)

 

 

 

 

 

)

 

Title:

Attorney-in-Fact

 

 

)

 

 

 

 

 

)

 

Name:

Neal Shah

/s/ James Wyatt

 

)

 

 

 

Witness’s signature

 

)

 

 

 

 

 

 

 

 

 

Name:James Wyatt

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Address: Slaughter and May

 

 

 

 

 

One Bunhill Row

 

 

 

 

 

London EC1Y 8YY

 

 

 

 

 

 

 

 

 

 

 

Occupation: Solicitor

 

 

 

 

 

 

11

--------------------------------------------------------------------------------


 

EXECUTED as a DEED by KOSMOS

 

)

 

 

 

ENERGY GHANA HC

 

)

 

 

 

acting by Neal Shah expressly

 

)

 

 

 

authorised in accordance with a power

 

)

 

 

 

of attorney dated

 

)

 

 

 

in the presence of:

 

)

 

Per:

/s/ Neal Shah

 

 

)

 

 

 

 

 

)

 

Title:

Attorney-in-Fact

 

 

)

 

 

 

 

 

)

 

Name:

Neal Shah

 

 

)

 

 

 

/s/ James Wyatt

 

)

 

 

 

Witness’s signature

 

 

 

 

 

 

 

 

 

 

 

Name:James Wyatt

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Address: Slaughter and May

 

 

 

 

 

One Bunhill Row

 

 

 

 

 

London EC1Y 8YY

 

 

 

 

 

 

 

 

 

 

 

Occupation: Solicitor

 

 

 

 

 

 

Contact details:

 

Address:

 

P.O. Box 32322

 

 

4th Floor, Century Yard,

 

 

Cricket Square, Elgin Avenue

 

 

George Town

 

 

Grand Cayman KY1-1209, Cayman Islands

 

 

 

Fax:

 

+1 (345) 946 4090

Attention:

 

Andrew Johnson

 

 

 

Copy:

 

c/o Kosmos Energy LLC

 

 

8176 Park Lane

 

 

Suite 500

 

 

Dallas

 

 

Texas 75231

 

 

USA

 

 

 

Fax:

 

+1 (214) 445 9705

Attention:

 

Jason Doughty

 

12

--------------------------------------------------------------------------------


 

Facility Agent

 

Executed as a Deed by STANDARD

 

)

 

Per:

/s/ Paul Thompson

CHARTERED BANK acting by its duly

 

)

 

 

 

appointed attorneys in the presence of:

 

)

 

Title:

Director

 

 

)

 

 

 

 

 

)

 

Name:

Paul Thompson

 

 

)

 

 

 

 

 

)

 

 

 

 

 

)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Witness’s Signature:

/s/ Bobby Singh

 

 

 

 

 

 

 

 

 

 

(Name)

Bobby Singh

 

 

 

 

 

 

 

 

 

 

(Address)

1 Sasunghall Avenue, London EC2U 5DD

 

 

 

 

 

 

 

 

 

 

(Occupation)

Associate Director

 

 

 

Contact details

 

 

Address:

 

1 Basinghall Avenue, London EC2V 5DD

Fax number:

 

020 7885 3632

Attention:

 

Asset Servicing— Manager

 

13

--------------------------------------------------------------------------------


 

Security and Intercreditor Agent

 

Executed as a Deed by BNP PARIBAS

 

)

 

Per:

/s/ Alexandre Pignolet de Fresne

acting by its duly appointed attorneys in

 

)

 

Title:

Senior Agency Officer

the presence of:

 

)

 

Name:

Alexandre Pignolet de Fresne

 

 

)

 

 

 

 

 

)

 

Per:

/s/ Fabienne Delorme

 

 

)

 

Title:

Senior Agency Manager

 

 

)

 

Name:

Fabienne Delorme

 

 

)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Witness’s Signature:

/s/ Josse Xaviere

 

 

 

 

 

 

 

 

 

 

(Name)

Josse Xaviere

 

 

 

 

 

 

 

 

 

 

(Address)

16 Rue de Hanovre 75078 Paris

 

 

 

 

 

 

 

 

 

 

(Occupation)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Witness’s Signature

/s/ Bitar Lime

 

 

 

 

 

 

 

 

 

 

(Name)

Bitar Lime

 

 

 

 

 

 

 

 

 

 

(Address)

16 Rue de Hanovre 75078 Paris

 

 

 

 

 

 

 

 

 

 

(Occupation)

 

 

 

 

 

 

 

Contact details

 

 

 

 

 

Address:

 

BNP Paribas

 

 

16 rue de Hanovre

 

 

75078 Paris Cedex 2

 

 

France

 

 

 

Fax number:

 

+33 1 42 98 49 25

Attention:

 

Alexandra Arhab

 

14

--------------------------------------------------------------------------------


 

SCHEDULE 1

AMENDED AND RESTATED FACILITY AGREEMENT

 

15

--------------------------------------------------------------------------------


 

KOSMOS ENERGY LTD.

as Original Borrower

 

- and -

 

THE ENTITIES LISTED IN SCHEDULE 1

as Original Guarantors

 

- and -

 

BANK OF AMERICA MERRILL LYNCH INTERNATIONAL LIMITED, BNP PARIBAS,

HSBC BANK PLC, SOCIETE GENERALE, LONDON BRANCH,

THE STANDARD BANK OF SOUTH AFRICA LIMITED

AND STANDARD CHARTERED BANK

 

as Mandated Lead Arrangers

 

- and -

 

STANDARD CHARTERED BANK

as Facility Agent

 

- and -

 

BNP PARIBAS

as Security and Intercreditor Agent

 

- and -

 

THE FINANCIAL INSTITUTIONS LISTED IN SCHEDULE 2

as Original Lenders

 

--------------------------------------------------------------------------------

 

AMENDED AND RESTATED

UP TO US$300,000,000 REVOLVING CREDIT FACILITY

AGREEMENT

 

--------------------------------------------------------------------------------

 

Slaughter and May

One Bunhill Row

London

EC1Y 8YY

(SRG/NSS)

 

--------------------------------------------------------------------------------


 

CONTENTS

 

 

 

Page

 

 

 

PART 1 INTERPRETATION

3

 

 

 

1.

Definitions and Interpretation

3

 

 

 

PART 2 CONDITIONS PRECEDENT AND CONDITION SUBSEQUENT

31

 

 

 

2.

Conditions Precedent And Condition Subsequent

31

 

 

 

PART 3 OPERATION OF THE FACILITY

33

 

 

 

3.

The Facility

33

 

 

 

4.

Finance Parties’ Rights and Obligations

35

 

 

 

5.

Purpose

35

 

 

 

6.

Utilisation

36

 

 

 

PART 4 PAYMENTS, CANCELLATION, INTEREST AND FEES

38

 

 

 

7.

Repayment

38

 

 

 

8.

Prepayment and Cancellation

39

 

 

 

9.

Interest

45

 

 

 

10.

Interest Periods

46

 

 

 

11.

Changes to the Calculation of Interest

46

 

 

 

12.

Fees

48

 

 

 

PART 5 TAXES, INCREASED COSTS AND INDEMNITIES

50

 

 

 

13.

Tax Gross Up and Indemnities

50

 

 

 

14.

Increased Costs

53

 

 

 

15.

Other Indemnities

54

 

 

 

16.

Mitigation by the Lenders

55

 

 

 

PART 6 FINANCIAL INFORMATION

57

 

 

 

17.

Information Undertakings

57

 

--------------------------------------------------------------------------------


 

PART 7 REPRESENTATIONS, COVENANTS, EVENTS OF DEFAULT

62

 

 

 

18.

Representations

62

 

 

 

19.

Financial Covenants

65

 

 

 

20.

General Undertakings

66

 

 

 

21.

Events of Default

71

 

 

 

PART 8 CHANGES TO LENDERS AND OBLIGORS AND ROLES

76

 

 

 

22.

Changes to the Lenders

76

 

 

 

23.

Changes to the Obligors

81

 

 

 

24.

Role of the Facility Agent and the Arranger

83

 

 

 

25.

The Security And Intercreditor Agent

90

 

 

 

26.

Change Of Security And Intercreditor Agent And Delegation

97

 

 

 

27.

Intercreditor Arrangements

99

 

 

 

PART 9 ADMINISTRATION, COSTS AND EXPENSES

101

 

 

 

28.

Payment Mechanics

101

 

 

 

29.

Set-Off

104

 

 

 

30.

Costs and Expenses

104

 

 

 

31.

Indemnities

105

 

 

 

32.

Notices

106

 

 

 

33.

Calculations and Certificates

109

 

 

 

34.

Disclosure To Numbering Service Providers

109

 

 

 

35.

Partial Invalidity

111

 

 

 

36.

Remedies and Waivers

111

 

 

 

37.

Amendments and Waivers

111

 

 

 

38.

Counterparts

113

 

 

 

PART 10 GOVERNING LAW AND ENFORCEMENT

114

 

--------------------------------------------------------------------------------


 

39.

Governing Law

114

 

 

 

40.

Jurisdiction

114

 

 

 

41.

Service of Process

114

 

 

Schedule 1 The Original Guarantors

116

 

 

Schedule 2 The Original Lenders

117

 

 

Schedule 3 Conditions Precedent

118

 

 

Schedule 4 Utilisation Request

122

 

 

Schedule 5 NOT USED

124

 

 

Schedule 6 Form of Transfer Certificate

125

 

 

Schedule 7 Form of Accession Letter

127

 

 

Schedule 8 Form of Resignation Letter

128

 

 

Schedule 9 Form of Compliance Certificate

129

 

 

Schedule 10 Form of Confidentiality Undertaking

131

 

 

Schedule 11 KEL Intercreditor Agreement

136

 

 

Schedule 12 Form of Lender Accession Notice

137

 

--------------------------------------------------------------------------------


 

THIS AGREEMENT is dated        , 2012 and made between:

 

(1)                                KOSMOS ENERGY LTD. a company incorporated
under the laws of Bermuda with registered number 45011 and having its registered
office at Clarendon House, 2 Church Street, Hamilton HM11, Bermuda (the
“Original Borrower”, the “Company” or “KEL”);

 

(2)                                THE ENTITIES listed in Schedule 1 as original
guarantors (the “Original Guarantors”);

 

(3)                                BANK OF AMERICA MERRILL LYNCH INTERNATIONAL
LIMITED, BNP PARIBAS, HSBC BANK PLC, SOCIETE GENERALE, LONDON BRANCH, THE
STANDARD BANK OF SOUTH AFRICA LIMITED AND STANDARD CHARTERED BANK as mandated
lead arrangers of the Facility (each a “Mandated Lead Arranger” and together,
the “Mandated Lead Arrangers”);

 

(4)                                THE FINANCIAL INSTITUTIONS listed in Schedule
2 as original lenders (the “Original Lenders”);

 

(5)                                STANDARD CHARTERED BANK as facility agent of
the Finance Parties under this Agreement (the “Facility Agent”); and

 

(6)                                BNP PARIBAS as security and intercreditor
agent for the Secured Parties on the terms and conditions set out in the
Intercreditor Agreements (the “Security and Intercreditor Agent” which
expression includes its successors in title and assigns or any person appointed
as an additional trustee for the purposes of and in accordance with the
Intercreditor Agreements).

 

--------------------------------------------------------------------------------


 

INTRODUCTION

 

(1)                              The Original Lenders have agreed to provide a
secured, revolving credit facility for loans of up to no more than USD 300
million.

 

(2)                              The parties have agreed to enter into this
Agreement for the purpose of setting out the provisions on which such facility
will be provided.

 

2

--------------------------------------------------------------------------------


 

PART 1
INTERPRETATION

 

1.                                     DEFINITIONS AND INTERPRETATION

 

1.1                              Definitions

 

Each of the defined terms and interpretative provisions set out below and in the
above list of parties to this Agreement shall apply to this Agreement and each
Finance Document, unless an express contrary intention appears in that Finance
Document.

 

“1992 ISDA Master Agreement” means the Master Agreement (Multicurrency Cross
Border) as published by the International Swaps and Derivatives
Association, Inc.

 

“2002 ISDA Master Agreement” means the 2002 Master Agreement as published by the
International Swaps and Derivatives Association, Inc.

 

“Accession Letter” means a document substantially in the form set out in
Schedule 7 (Form of Accession Letter).

 

“Accounting Reference Date” means 31 December of each year.

 

“Additional Borrower” means a company which accedes to the terms of this
Agreement as an additional borrower in accordance with clause 23.2 (Additional
Borrowers).

 

“Additional Commitment” has the meaning given to it in clause 3.2 (Additional
Commitments).

 

“Additional Commitment Date” has the meaning given to that term in clause 3.2
(Additional Commitments).

 

“Additional Debt” means, in relation to any debt, any money, debt or liability
due, owing or incurred under or in connection with:

 

(A)                               any refinancing, deferral, novation or
extension of that debt;

 

(B)                              any further advance which may be made under any
document, agreement or instrument supplemental to any relevant Finance Document
together with any related interest, fees and costs;

 

(C)                               any claim for damages or restitution in the
event of rescission of that debt or otherwise in connection with any relevant
Finance Document;

 

(D)                              any claim against the Company flowing from any
recovery by the Company or any liquidator, receiver, administrator,
administrative receiver, compulsory manager or other similar officer of a
payment or discharge in respect of that debt on the grounds of preference or
otherwise; and

 

3

--------------------------------------------------------------------------------


 

(E)                                any amount (such as post-insolvency interest)
which would be included in any of the above but for any discharge,
non-provability, unenforceability or non-allowability of the same in any
insolvency or other proceedings.

 

“Additional Guarantor” means any Group member which becomes an Additional
Guarantor in accordance with clause 23.4 (Additional Guarantor).

 

“Additional Lender” has the meaning given to that term in clause 3.2 (Additional
Commitments).

 

“Additional Obligor” means an Additional Borrower or an Additional Guarantor.

 

“Affected Facility Agent” has the meaning given to that term in clause 24.12
(Replacement of Administrative Parties) of this Agreement.

 

“Affiliate” means, in relation to any person, a subsidiary of that person or a
holding company of that person or any other subsidiary of that holding company.

 

“Agent” means each of the Facility Agent and the Security and Intercreditor
Agent and “Agents” shall be construed accordingly.

 

“Agreement” means this facility agreement as amended, supplemented or otherwise
varied from time to time.

 

“Amendment Notice Period” has the meaning given it in clause 27.4 (Accession to
KEFI Intercreditor Agreement).

 

“Approved Accounting Principles” means US generally accepted accounting
principles to the extent applicable to the relevant financial statements.

 

“Approved Auditor” means any one of Deloitte LLP, Ernst & Young, PriceWaterhouse
Coopers LLP or such other internationally recognised auditor as the Majority
Lenders may approve from time to time (acting reasonably).

 

“Authorisation” means an authorisation, consent, approval, resolution, licence,
exemption, filing, notarisation or registration.

 

“Authorised Signatory” means, in relation to a company or other legal person:

 

(A)                            one or more directors who are duly authorised
whether singly or jointly, to act to bind that company or other legal person; or

 

(B)                             a person or persons duly authorised by that
company or other legal person to act to bind that company or other legal person.

 

“Authority” means any governmental, provincial or local government, department,
authority, court, tribunal or other judicial or regulatory body, instrumentality
or agency in any of the countries where the Borrower operates its business.

 

4

--------------------------------------------------------------------------------


 

“Availability Period” means the period from and including the date of this
Agreement to and including the date falling one month before the Termination
Date provided that if such date is not a Business Day, then it shall be deemed
to be the immediately preceding Business Day.

 

“Available Commitment” means a Lender’s Commitment minus:

 

(A)                              the amount of its participation in any
outstanding Loans; and

 

(B)                              in relation to any proposed Utilisation, the
amount of its participation in any Loans that are due to be made on or before
the proposed Utilisation Date,

 

other than that Lender’s participation in any Loans that are due to be repaid or
prepaid on or before the proposed Utilisation Date.

 

“Available Facility” means the aggregate for the time being of each Lender’s
Available Commitment.

 

“Base Currency” has the meaning given to it in clause 28.7 (Currency of
account).

 

“Basel II” has the meaning given to it in clause 14.3 (Exceptions).

 

“Basel III” means the agreements on capital requirements, a leverage ratio and
liquidity standards contained in “Basel III: A global regulatory framework for
more resilient banks and banking systems”, “Basel III: International framework
for liquidity risk measurement, standards and monitoring” and “Guidance for
national authorities operating the countercyclical capital buffer” published by
the Basel Committee on Banking Supervision on 16 December 2010.

 

“Borrower” means the Original Borrower or any Additional Borrower unless it has
ceased to be a Borrower in accordance with clause 23 (CHANGES TO THE OBLIGORS).

 

“Break Costs” means the amount (if any) by which:

 

(A)                              the interest which a Lender should have
received for the period from the date of receipt of all or any part of its
participation in a Loan or Unpaid Sum to the last day of the current Interest
Period in respect of that Loan or Unpaid Sum, had the principal amount or Unpaid
Sum received been paid on the last day of that Interest Period;

 

exceeds:

 

(B)                              the amount which that Lender would be able to
obtain by placing an amount equal to the total sum received by it on deposit
with a leading bank in the London interbank market for a period starting on the
date of receipt or recovery and ending on the last day of the current Interest
Period.

 

5

--------------------------------------------------------------------------------


 

The calculation of interest for the purposes of paragraph (A) shall exclude an
amount equal to the Margin for the period referred to in that paragraph where
the Company prepays a Loan in any of the following circumstances:

 

(1)                                under clause 8.1 (General) of this Agreement
or if clause 8.11 (Right of repayment and cancellation in relation to a single
Lender) of this Agreement applies; or

 

(2)                                a Market Disruption Event has occurred in
relation to that Loan and no substitute basis for determining the rate of
interest has been agreed.

 

“Business Day” means a day (other than a Saturday or Sunday) when banks are open
for business in London, Johannesburg, Paris and New York.

 

“Calculation Date” means

 

(A)                               31 March and 30 September in each year
commencing on and from 31 March 2013; and

 

(B)                               a date (selected by the Company) which is
within 30 days before the occurrence of each of the following events:

 

(i)                                     the issuance of HY Notes;

 

(ii)                                 any increase of the “Total Available
Facility Amount” (as defined in the RBL Facility Agreement) or any refinancing
of the RBL Facility Agreement;

 

(iii)                              any increase of the amount available under
the Facility or any refinancing of the Facility;

 

(iv)                              the incurrence by any member of the Group of
any new Financial Indebtedness (but, for the avoidance of doubt, not including
the refinancing of any existing Financial Indebtedness, except as provided for
in paragraphs (ii) and (iii) above); or

 

(v)                                 a Ghana Petroleum Agreement Small Sale
Event.

 

“Calculation Trigger Event” means any event listed in paragraphs B(i) to (v) of
the definition of “Calculation Date”.

 

“Change of Control” has the meaning given to that term in clause 8.3 (Change of
Control) of this Agreement.

 

“Charge over Shares in KEH” means the charge over shares in KEH dated on or
about the date of this Agreement between the Company and the Security and
Intercreditor Agent.

 

“Charged Property” means all of the assets which from time to time are, or are
expressed to be, the subject of the Transaction Security.

 

6

--------------------------------------------------------------------------------


 

“Code” means the US Internal Revenue Code of 1986.

 

“Commitment” means:

 

(A)                               in relation to an Original Lender, the amount
set opposite its name under the heading “Commitment” in Schedule 2 (The Original
Lenders) of this Agreement, the amount of any other Commitment transferred to
it, the amount of any Additional Commitment assumed by it pursuant to clause 3.2
(Additional Commitments) and the amount of any Commitment as increased pursuant
to clause 37.2(B) (Exceptions); and

 

(B)                               in relation to any other Lender, the amount of
any Commitment transferred to it , the amount of any Additional Commitment
assumed by it pursuant to clause 3.2 (Additional Commitments) and the amount of
any Commitment as increased pursuant to clause 37.2(B) (Exceptions),

 

to the extent not cancelled, reduced or transferred by it.

 

“Compliance Certificate” means a certificate substantially in the form set out
in Schedule 9 (Form of Compliance Certificate) of this Agreement.

 

“Conditions Precedent” means the conditions precedent to initial utilisation of
the Facility as set out in Part I of Schedule 3 (Conditions Precedent) of this
Agreement.

 

“Confidentiality Undertaking” means a confidentiality undertaking substantially
in the form of Schedule 10 (Form of Confidentiality Undertaking) of this
Agreement or in any other form agreed between the Company and the Mandated Lead
Arrangers.

 

“Consolidated Cash and Cash Equivalents” means, in relation to the Group, at any
time:

 

(A)                              cash in hand or on deposit including, for the
avoidance of doubt, restricted cash;

 

(B)                              any investment in a liquidity fund, provided
that such investment is capable of being withdrawn in cash on not more than 5
Business Days’ notice;

 

(C)                              certificates of deposit, maturing within one
year after the relevant date of calculation;

 

(D)                              any investment in marketable obligations in
Sterling, US Dollar or Euro having not more than three months to final maturity
issued or guaranteed with a rating of A- or above by Standard and Poor’s (or its
equivalent by Moody’s);

 

(E)                               any other instrument, security or investment
approved in writing by the Majority Lenders.

 

“Consolidated Total Borrowings” means, in relation to the Group, at any time the
aggregate of the following:

 

(A)                               the outstanding principal amount of any
Financial Indebtedness incurred;

 

7

--------------------------------------------------------------------------------


 

(B)                               any fixed or minimum premium payable on the
repayment or redemption of any instrument referred to in paragraph (A) above;
and

 

(C)                               the outstanding principal amount of any
indebtedness arising in connection with any other transaction (including any
forward sale or purchase agreement) which has the commercial effect of a
borrowing,

 

including any interest treated as capitalised under applicable Approved
Accounting Principles but without double-counting and, for the avoidance of
doubt, excluding any such amount or indebtedness owed by one member of the Group
to another member of the Group.

 

“Consolidated Total Net Borrowings” means, for any Measurement Period,
Consolidated Total Borrowings less Consolidated Cash and Cash Equivalents each
as at the last day of that Measurement Period.

 

“Contractor” means the contractor under the WCTP PA and the DWT PA respectively
from time to time.

 

“Deed of Guarantee” means the guarantee dated on or about the date of this
Agreement pursuant to which the Guarantors guarantee the obligations and
liabilities of each Obligor to the Finance Parties under this Agreement.

 

“Default” means an Event of Default or event which, with the giving of notice,
lapse of time, or fulfilment of any condition, would constitute an Event of
Default.

 

“Delegate” means any delegate, agent, attorney or co trustee appointed by the
Security and Intercreditor Agent.

 

“Derivative Agreement” means an ISDA Master Agreement or similar agreement
pursuant to which Derivative Transactions are entered into by the Borrower with
a counterparty.

 

“Derivative Transaction” means any transaction entered into under a Derivative
Agreement, including (but not limited to) any transaction which is a forward
rate agreement, option, future, swap, cap, floor and any combination of the
foregoing.

 

“Discharge Date” means the first date on which all liabilities (whether actual
or contingent) owed to the Finance Parties have finally been discharged and such
Finance Parties are under no further obligation to provide financial
accommodation under the Finance Documents.

 

“Discharged Rights and Obligations” has the meaning given to it in clause 22.5
(Procedure for transfer).

 

“Dispute” has the meaning given to it in clause 40.1 (Submission).

 

“Disruption Event” means either or both of:

 

8

--------------------------------------------------------------------------------


 

(A)                              a material disruption to those payment or
communications systems or to those financial markets which are, in each case,
required to operate in order for payments to be made in connection with the
Facility (or otherwise in order for the transactions contemplated by the Finance
Documents to be carried out) which disruption is not caused by, and is beyond
the control of, any of the Parties; or

 

(B)                               the occurrence of any other event which
results in a disruption (including, without limitation, disruption of a
technical or systems-related nature) to the treasury or payments operations of a
Party preventing or severely inhibiting that or any other Party:

 

(i)                                    from performing its payment obligations
under the Finance Documents; or

 

(ii)                                 from communicating with other Parties in
accordance with the terms of the Finance Documents,

 

and which (in either such case) is not caused by, and is beyond the control of,
the Party whose operations are disrupted.

 

“DWT Block” means the Deep Water Tano area offshore Ghana, being the area
described in Annex 1 of the DWT PA, but excluding any portions of such area in
respect of which the Contractor’s rights thereunder are from time to time
relinquished or surrendered pursuant to the DWT PA.

 

“DWT PA” means the petroleum agreement dated 10 March 2006 between the
Government of Ghana, represented by the Minister, the GNPC, Tullow Ghana
Limited, Sabre Oil and Gas Limited and KEG in respect of the DWT Block (and all
amendments and supplements thereto).

 

“EBITDAX” means, in relation to the Group for any Measurement Period, its
consolidated income on ordinary activities before Tax for that period, but
adjusted by:

 

(A)                              adding back Net Interest Payable;

 

(B)                              adding back depletion and depreciation charged
to the consolidated profit and loss account of the Group;

 

(C)                              adding back amounts amortised to the
consolidated profit and loss account of the Group;

 

(D)                              adding back any amount attributable to
exploration expense (except to the extent that any such exploration expenses
have been capitalised);

 

(E)                               adding back any amount attributable to
unrealised losses, and deducting any amount attributable to unrealised gains on
the value of any Derivative Transaction;

 

9

--------------------------------------------------------------------------------


 

(F)                                adding back any amount attributable to a loss
and deducting any amount attributable to a gain against book value on the
disposal of any non-current asset and any amount attributable to an impairment
charge relating to a non current asset;

 

(G)                               adding back the amount attributable to any
compensation which is paid by way of equity instruments in KEL;

 

(H)                             adding back or deducting (as applicable) the
amount attributable to any other material item of an unusual or non-recurring
nature which represent gains or losses, including (but not limited to) those
arising on:

 

(i)                                      the refinancing of or the
extinguishment of any financing, in relation to any cost associated with the
original financing which is subsequently written off as a consequence of that
refinancing or extinguishment; and

 

(ii)                                 the restructuring of the activities of an
entity and the reversal of any provisions for the cost of restructuring,

 

for that Measurement Period.  In addition, for the purposes of the calculation
of the financial covenant contained in clause 19 (Financial Covenants), EBITDAX
in relation to the Group for any Measurement Period shall be adjusted by:

 

(I)                                   including the EBITDAX of a subsidiary of
the Company or attributable to a business or asset acquired during that
Measurement Period for the part of the Measurement Period when it was not a
member of the Group and/or the business or asset was not owned by a member of
the Group; and

 

(J)                                   excluding the EBITDAX attributable to any
subsidiary of the Company or to any business or asset sold during that
Measurement Period.

 

“Enforcement Action” shall have the meaning given to that term in the
Intercreditor Agreements.

 

“EO” means the EO Group Limited, a Cayman Islands company with registered
company number 219175 whose registered office is at PMB CT 123, Cantonments,
112A Adole Crescent Way, Airport, Accra, Ghana (formerly known as the KG Group
Limited).

 

“Euro” means the single currency of the Participating Member States.

 

“Event of Default” means any event or circumstance specified as such in clause
21 (EVENTS OF DEFAULT) of this Agreement.

 

“Existing Lender” has the meaning given to it in clause 22.1 (Assignments and
transfers and changes in Facility Office by the Lenders).

 

“Facility” means the revolving credit facility made available under this
Agreement as described in clause 3 (THE FACILITY) of this Agreement.

 

10

--------------------------------------------------------------------------------


 

“Facility Office” means the office or offices notified by a Lender to the
Facility Agent in writing on or before the date it becomes a Lender (or,
following that date, by not less than five Business Days’ written notice where
notice is required under clause 24.14 (Facility Agent relationship with the
Lenders)) as the office or offices through which it will perform its obligations
under this Agreement.

 

“FATCA” means:

 

(A)                               sections 1471 to 1474 of the Code or any
associated regulations or other official guidance;

 

(B)                               any treaty, law, regulation or other official
guidance enacted in any other jurisdiction, or relating to an intergovernmental
agreement between the US and any other jurisdiction, which (in either case)
facilitates the implementation of paragraph (A) above; or

 

(C)                               any agreement pursuant to the implementation
of paragraphs (A) or (B) above with the US Internal Revenue Service, the US
government or any governmental or taxation authority in any other jurisdiction.

 

“FATCA Application Date” means:

 

(A)                               in relation to a “withholdable payment”
described in section 1473(1)(A)(i) of the Code (which relates to payments of
interest and certain other payments from sources within the US), 1 July 2014;

 

(B)                               in relation to a “withholdable payment”
described in section 1473(1)(A)(ii) of the Code (which relates to “gross
proceeds” from the disposition of property of a type that can produce interest
from sources within the US), 1 January 2017; or

 

(C)                               in relation to a “passthru payment” described
in section 1471(d)(7) of the Code not falling within paragraphs (A) or
(B) above, 1 January 2017,

 

or, in each case, such other date from which such payment may become subject to
a deduction or withholding required by FATCA as a result of any change in FATCA
after the date of this Agreement.

 

“FATCA Deduction” means a deduction or withholding from a payment under a
Finance Document required by FATCA.

 

“FATCA Exempt Party” means a Party that is entitled to receive payments free
from any FATCA Deduction.

 

“FATCA FFI” means a foreign financial institution as defined in section
1471(d)(4) of the Code which, if any Finance Party is not a FATCA Exempt Party,
could be required to make a FATCA Deduction.

 

“Fee Letter” means any letter or letters dated on or about the date of this
Agreement between any Finance Party and the Company setting out any of the fees
referred to in

 

11

--------------------------------------------------------------------------------


 

clause 12 (FEES) of this Agreement and any other fees payable by the Company to
a Finance Party pursuant to a Finance Document or payable under the Facility.

 

“Finance Document” means this Agreement, the Intercreditor Agreements, each
Security Document, the Deed of Guarantee, any Fee Letter and any other document
designated as such by the Facility Agent and the Company.

 

“Finance Party” means each of the Mandated Lead Arrangers, the Lenders, the
Facility Agent and the Security and Intercreditor Agent and “Finance Parties”
shall be construed accordingly.

 

“Financial Covenants” means the financial covenants listed under clause 19
(Financial Covenants) of this Agreement.

 

“Financial Indebtedness” means any indebtedness for or in respect of:

 

(A)                               moneys borrowed;

 

(B)                               any amount raised by acceptance under any
acceptance credit facility or dematerialised equivalent;

 

(C)                             any amount raised pursuant to any note purchase
facility or the issue of bonds, notes, debentures, loan stock or any similar
instrument;

 

(D)                               the amount of any liability in respect of any
lease or hire purchase contract which would be treated in the accounts of the
relevant entity as a finance or capital lease;

 

(E)                              receivables sold or discounted (other than any
receivables to the extent they are sold on a non-recourse basis);

 

(F)                               any derivative transaction entered into in
connection with protection against or benefit from fluctuation in any rate or
price (and, when calculating the value of any derivative transaction, only the
market to market value shall be taken into account);

 

(G)                             any amount raised under any other transaction
(including any forward sale or purchase agreement) of a type not referred to in
any other paragraph of this definition but which is classified as a borrowing in
the accounts of the relevant entity;

 

(H)                              any counter-indemnity obligation in respect of
a guarantee, indemnity, bond, standby or documentary letter of credit or any
other instrument issued by a bank or financial institution in respect of an
underlying liability of an entity which is not a member of the Group and which
underlying liability would fall within one of the other paragraphs of this
definition if it were a liability of a member of the Group; and

 

(I)                                  the amount of any liability in respect of
any guarantee or indemnity for any of the items referred to in paragraphs (A) to
(H) above (but only to the extent that

 

12

--------------------------------------------------------------------------------


 

the Financial Indebtedness supported thereby is or is at any time in the future
capable of being outstanding).

 

“First Currency” has the meaning given to it in clause 15.1 (Currency
indemnity).

 

“Ghana Petroleum Agreement Medium Sale Percentage Reduction” or “GPAMSPR” means
the reduction of Ghana Petroleum Agreement Seller’s indirect or direct interest
in the Ghana Petroleum Agreements, expressed as a percentage of such Ghana
Petroleum Agreement Seller’s indirect or direct interest in the Ghana Petroleum
Agreements as at the first date of this Agreement, which occurs as a result of a
Ghana Petroleum Agreement Medium Sale Event.

 

“Ghana Petroleum Agreement Large Sale Event” means any event which reduces a
Ghana Petroleum Agreement Seller’s indirect or direct interest in the Ghana
Petroleum Agreements and where, following such reduction, a Ghana Petroleum
Agreement Seller has an indirect or direct interest in the Ghana Petroleum
Agreements which is 50 per cent. or less of such Ghana Petroleum Agreement
Seller’s indirect or direct interest in the Ghana Petroleum Agreements as at the
first date of this Agreement.

 

“Ghana Petroleum Agreement Medium Sale Event” means any event which reduces a
Ghana Petroleum Agreement Seller’s indirect or direct interest in the Ghana
Petroleum Agreements and where, following such reduction, a Ghana Petroleum
Agreement Seller has an indirect or direct interest in the Ghana Petroleum
Agreements which is less than 66 2/3 per cent. but more than 50 per cent. of
such Ghana Petroleum Agreement Seller’s indirect or direct interest in the Ghana
Petroleum Agreements as at the first date of this Agreement.

 

“Ghana Petroleum Agreement Medium Sale Event Cancellation Amount” means an
amount equal to:

 

GPAMSPR x USD 300 million.

 

“Ghana Petroleum Agreement Medium Sale Event Prepayment Amount” means an amount
equal to:

 

GPAMSPR x USD 300 million,

 

or, if less, the aggregate amount of all Loans outstanding at that time.

 

“Ghana Petroleum Agreement Seller” means KEI and/or KED and/or KEG, as
applicable.

 

“Ghana Petroleum Agreement Small Sale Event” means any event which reduces a
Ghana Petroleum Agreement Seller’s indirect or direct interest in the Ghana
Petroleum Agreements  and where, following such reduction, a Ghana Petroleum
Agreement Seller has an indirect or direct interest in the Ghana Petroleum
Agreements which (before and after such reduction) is (i) 100 per cent. or less;
and (ii) more than 66 2/3 per cent.

 

13

--------------------------------------------------------------------------------


 

“Ghana Petroleum Agreement Small Sale Percentage Reduction” means the reduction
of a Ghana Petroleum Agreement Seller’s indirect or direct interest in the Ghana
Petroleum Agreements, expressed as a percentage of  such Ghana Petroleum
Agreement Seller’s indirect or direct interest in the Ghana Petroleum Agreements
as at the first date of this Agreement, which occurs as a result of a Ghana
Petroleum Agreement Small Sale Event.

 

“Ghana Obligor” means KEO, KEI, KEFI, KED, KEG and an “Obligor” from time to
time, as defined under the RBL Facility Agreement.

 

“Ghana Petroleum Agreements” means, together, the DWT PA and the WCTP PA (and
all other amendments and supplements thereto).

 

“GNPC” means the Ghana National Petroleum Corporation, a public corporation
established by Provisional National Defence Council Law 64 of 1983.

 

“Government” means the government of any country in which assets of the Group
are situated.

 

“Group” means the Company and its subsidiaries.

 

“Guarantor” means an Original Guarantor or an Additional Guarantor.

 

“HY Note Guarantor” means any member of the Group which guarantees the
obligations of the Company under any HY Notes.

 

“HY Notes” means any debenture, bond (other than performance bonds, bid bonds,
retention bonds, advance payments bonds, letters of credit or trade credit
related bonds), note, loan stock or other similar security issued by the
Company.

 

“HY Noteholders” means the holders of HY Notes from time to time.

 

“HY Noteholder Trustee” means any collateral agent, trustee or other
representative of the HY Noteholders.

 

“Illegality Lender” has the meaning given to that term in clause 8.2
(Illegality) of this Agreement.

 

“Increased Costs” has the meaning given to that term in clause 14.1 (Increased
costs) of this Agreement.

 

“Insolvency Event” means, in relation to any Obligor, any circumstances
described in clause 21.6 (Insolvency) of this Agreement.

 

“Insolvency Proceedings” means, in relation to any Obligor, any circumstances
described in clause 21.7 (Insolvency proceedings) of this Agreement.

 

“Intercreditor Agreements” means both:

 

(A)                               the KEFI Intercreditor Agreement; and

 

14

--------------------------------------------------------------------------------


 

(B)                               the KEL Intercreditor Agreement.

 

“Interest Period” means, in relation to a Loan, each period determined in
accordance with clause 10 (INTEREST PERIODS) and, in relation to an Unpaid Sum,
each period determined in accordance with clause 9.3 (Default interest) of this
Agreement.

 

“Interpolated Screen Rate” means, in relation to LIBOR for any Loan, the rate
(rounded to the same number of decimal places as the two relevant Screen Rates)
which results from interpolating on a linear basis between:

 

(A)                               the applicable Screen Rate for the longest
period (for which that Screen Rate is available) which is less than the Interest
Period of that Loan; and

 

(B)                               the applicable Screen Rate for the shortest
period (for which that Screen Rate is available) which exceeds the Interest
Period of that Loan,

 

each as of the Specified Time on the Quotation Day for the currency of that
Loan.

 

“IPO” means in relation to a company, a transaction in which shares in that
company are sold or issued to investors and in connection with such sale or
issue are admitted to trading on a regulated market or other stock exchange.

 

“IPO Reorganisation” means any Reorganisation implemented by the Company, or any
of its Subsidiaries from time to time (or any group of them), which is
undertaken for the purpose of facilitating an IPO.

 

“ISDA Master Agreement” means the 1992 ISDA Master Agreement or the 2002 ISDA
Master Agreement, as the case may be.

 

“KED” means Kosmos Energy Development, a company incorporated under the laws of
the Cayman Islands with registered number 225879 and having its registered
office at P.O. Box 32322, 4th Floor, Century Yard, Cricket Square, Elgin Avenue,
George Town, Grand Cayman KY1-1209, Cayman Islands.

 

“KEFI” means Kosmos Energy Finance International, a company incorporated under
the laws of the Cayman Islands with registered number 253656 and having its
registered office at P.O. Box 32322, 4th Floor, Century Yard, Cricket Square,
Elgin Avenue, George Town, Grand Cayman KY1-1209, Cayman Islands.

 

“KEFI Intercreditor Agreement” means the intercreditor agreement dated on or
about the date of this agreement between the Security and Intercreditor Agent
for and on behalf of the Finance Parties and the RBL Security Agent for and on
behalf of the “Finance Parties” under (and as defined in) the RBL Facility
Agreement.

 

“KEG” means Kosmos Energy Ghana HC, a company incorporated under the laws of the
Cayman Islands with registered number 135710 and having its registered office at
P.O. Box 32322, 4th Floor, Century Yard, Cricket Square, Elgin Avenue, George
Town, Grand Cayman KY1-1209, Cayman Islands.

 

15

--------------------------------------------------------------------------------


 

“KEH” means Kosmos Energy Holdings, a company incorporated under the laws of the
Cayman Islands with registered number 133483 and having its registered office at
PO Box 32332, 4th Floor, Century Yard, Cricket Square, Elgin Avenue, George
Town, Grand Cayman KY1-1209, Cayman Islands.

 

“KEI” means Kosmos Energy International, a company incorporated under the laws
of the Cayman Islands with registered number 218274 and having its registered
office at P.O. Box 32322, 4th Floor, Century Yard, Cricket Square, Elgin Avenue,
George Town, Grand Cayman KY1-1209, Cayman Islands.

 

“KEL Intercreditor Agreement” means the intercreditor agreement in the form set
out in Schedule 11 (KEL Intercreditor Agreement).

 

“KEO” means Kosmos Energy Operating, a company incorporated under the laws of
the Cayman Islands with registered number 231417 and having its registered
office at P.O. Box 32322, 4th Floor, Century Yard, Cricket Square, Elgin Avenue,
George Town, Grand Cayman KY1-1209, Cayman Islands.

 

“Lender” means:

 

(A)                               any Original Lender; and

 

(B)                               any bank or financial institution which has
become a Party as a lender in accordance with clause 3.2 (Additional
Commitments) or clause 22 (Changes to the Lenders) of this Agreement,

 

which in each case has not ceased to be a Party in accordance with the terms of
this Agreement.

 

“Lender Accession Notice” means a notice substantially in the form set out under
Schedule 12 (Form of Lender Accession Notice) to be delivered by an Additional
Lender pursuant to and in accordance with clause 3.2 (Additional Commitments).

 

“Liabilities” means all present and future liabilities and obligations at any
time of any Obligor to any Lender under the Finance Documents, both actual and
contingent and whether incurred solely or jointly or in any other capacity
together with any of the following matters relating to or arising in respect of
those liabilities and obligations:

 

(A)                              any refinancing, novation, deferral or
extension;

 

(B)                               any claim for breach of representation,
warranty or undertaking or on an event of default or under any indemnity given
under or in connection with any document or agreement evidencing or constituting
any other liability or obligation falling within this definition;

 

(C)                              any claim for damages or restitution; and

 

(D)                              any claim as a result of any recovery by any
Obligor of a Payment on the grounds of preference or otherwise,

 

16

--------------------------------------------------------------------------------


 

and any amounts which would be included in any of the above but for any
discharge, non provability, unenforceability or non allowance of those amounts
in any insolvency or other proceedings.

 

“LIBOR” means, in relation to any Loan:

 

(A)                               the applicable Screen Rate;

 

(B)                               (if no Screen Rate is available for the
Interest Period of that Loan) the Interpolated Screen Rate for that Loan; or

 

(C)                               if:

 

(i)                                    no Screen Rate is available for the
currency of that Loan; or

 

(ii)                                 no Screen Rate is available for the
Interest Period of that Loan and it is not possible to calculate an Interpolated
Screen Rate for that Loan,

 

the Reference Bank Rate,

 

as of, in the case of paragraphs (A) and (C) above, as of the Specified Time on
the Quotation Day for the offering of deposits in the currency of that Loan and
for a period comparable to the Interest Period of that Loan if any such rate is
less than zero, LIBOR shall be deemed to be zero.

 

“Loan” means a loan made or to be made under this Agreement or the principal
amount outstanding for the time being of that loan.

 

“Majority Lenders” means, as applicable, those Lenders whose participation in
advances under the Facility are equal to 66 2/3 per cent. of the aggregate
advances then outstanding or, if there are no advances outstanding, whose
Commitments then aggregate at least 66 2/3 per cent. of the Total Commitments
under the Facility.

 

“Margin” means 6.00 per cent. per annum.

 

“Market Disruption Event” has the meaning given to that term in clause 11.2
(Market disruption) of this Agreement.

 

“Material Adverse Effect” means, in relation to any event (or series of events)
or circumstance which occurs or arises, that event (or events) or circumstance
(or any effect or consequence thereof) which, in the opinion of the Majority
Lenders, would reasonably be expected materially and adversely to affect the
financial condition, operations, or business of any Obligor or the ability of
any Obligor to perform its obligations under the Finance Documents in full and
on the basis contemplated therein in a way which is materially prejudicial to
the interests of the Lenders or results in the Obligors being unable to pay any
amounts when due and payable under the Finance Documents.

 

“Measurement Period” means in respect of a Calculation Date, a period of 12
months ending on the Calculation Date in question.

 

17

--------------------------------------------------------------------------------


 

“Minister” means the Ghanaian Government’s Minister for Energy.

 

“Moody’s” means Moody’s Investors Service, Inc., a Delaware corporation and any
successor thereto and if such corporation shall for any reason no longer perform
the functions of a securities rating agency, Moody’s shall be deemed to refer to
any other internationally recognised rating agency agreed by the Facility Agent
and the Company (both acting reasonably).

 

“Net Interest Payable” means, in relation to the Group for any Measurement
Period, Total Interest Payable less Total Interest Receivable for the Group
during that Measurement Period.

 

“New Commitment Rebalancing” has the meaning given to it in clause 3.2
(Additional Commitments) of this Agreement.

 

“New Lender” has the meaning given to it in clause 22.1 (Assignments and
transfers and changes in Facility Office by the Lenders).

 

“Non-Funding Lender” means:

 

(A)                             any Lender who fails to participate in any
Utilisation in the amount and at the time required;

 

(B)                             any Lender who has indicated publicly or to the
Facility Agent or an Obligor that it does not intend to participate in all or
part of any Utilisation;

 

(C)                             any Lender which has repudiated its obligations
under the Facility; or

 

(D)                             any Lender in respect of which or in respect of
whose holding company any of the events specified in clause 21.6 (Insolvency) or
clause 21.7 (Insolvency proceedings) of this Agreement (disregarding paragraph
(B) of clause 21.7 (Insolvency proceedings)) applies or has occurred.

 

“Non-Ghana Obligor” means an Obligor which is not a Ghana Obligor.

 

“Notice Period” has the meaning given it in clause 27.2 (Execution of KEL
Intercreditor Agreement).

 

“Obligor” means the Borrowers and the Guarantors.

 

“Original Guarantor” means KEO, KEI, KED, KEG and KEFI.

 

“Participating Member State” means any member state of the European Union that
has the euro as its lawful currency in accordance with legislation of the
European Union relating to Economic and Monetary Union.

 

“Payment” means, in respect of any Liabilities (or any other liabilities or
obligations), a payment, prepayment, repayment, redemption, defeasance or
discharge of those Liabilities (or other liabilities or obligations).

 

18

--------------------------------------------------------------------------------


 

“Party” means a party to a Finance Document.

 

“Permitted Acquisition” means any acquisitions or investments:

 

(A)                               which are made in the ordinary course of the
day to day business of the acquiring company;

 

(B)                               which are funded by equity or debt
subordinated on terms acceptable to the Majority Lenders (acting reasonably);

 

(C)                               which are permitted in accordance with the
terms of the RBL Facility Agreement; or

 

(D)                               which are approved by the Majority Lenders
(acting reasonably),

 

provided in each case that such acquisition or investment may not take place in
Iran, Myanmar, North Korea, Sudan, Syria, Cuba, any country which is subject to
Sanctions or any country designated by the Majority Lenders (acting reasonably).

 

“Permitted Disposals” means any sale, lease, transfer or other disposal:

 

(A)                              made in the ordinary course of business of the
disposing entity;

 

(B)                              by a Non-Ghana Obligor of assets in exchange
for other assets comparable or superior as to type, value and quality;

 

(C)                              by a Non-Ghana Obligor made for fair value and
on an arm’s length basis;

 

(D)                              by a Non-Ghana Obligor which is not reasonably
likely to have a Material Adverse Effect;

 

(E)                               of obsolete or redundant assets or waste;

 

(F)                                between a Non-Ghana Obligor and another
member of the Group;

 

(G)                              made with the prior written consent of Majority
Lenders;

 

(H)                             permitted in accordance with the terms of the
RBL Facility Agreement or any “Finance Document” (as defined therein);

 

(I)                                  by a Non-Ghana Obligor where the higher of
the market value or consideration receivable (when aggregated with the higher of
the market value or consideration receivable for any other sale, lease, transfer
or other disposal, other than any permitted under paragraphs (A) to (F) above)
does not exceed USD 50 million (or its equivalent in another currency or
currencies) in any financial year; or

 

(J)                                  of a Guarantor which is to retire pursuant
to the terms of clause 23.7 (Resignation of a Guarantor on disposal).

 

19

--------------------------------------------------------------------------------


 

“Permitted Financial Indebtedness” means any Financial Indebtedness (which shall
not, in aggregate, exceed USD 2,000 million):

 

(A)                               arising under or contemplated by the Finance
Documents and/or which is permitted in accordance with the terms of the RBL
Facility Agreement  or with the terms of any “Finance Document” (as defined
therein);

 

(B)                               of any Ghana Obligor arising under any Project
Finance; or

 

(C)                               subordinated to the Lenders on terms approved
by the Majority Lenders (each acting reasonably).

 

“Permitted Party” has the meaning given to it in clause 22.7 (Disclosure of
information).

 

“Permitted Security” means:

 

(A)                               any netting or set-off arrangement entered
into by any member of the Group in the ordinary course of its banking
arrangements for the purpose of netting debit and credit balances;

 

(B)                               any lien or right of set-off arising by
operation of law and in the ordinary course of business (including pursuant to
the counterparty’s standard terms of business);

 

(C)                               any Security Interest over or affecting any
asset acquired by a member of the Group after the date of this Agreement if:

 

(i)                                   the Security Interest was not created in
contemplation of the acquisition of that asset by a member of the Group;

 

(ii)                                the principal amount secured has not been
increased in contemplation of or since the acquisition of that asset by a member
of the Group; and

 

(iii)                             the Security Interest is removed or discharged
within six months of the date of acquisition of such asset;

 

(D)                               any Security Interest over or affecting any
asset of any company which becomes a member of the Group after the date of this
Agreement, where the Security Interest is created prior to the date on which
that company becomes a member of the Group, if:

 

(i)                                   the Security Interest was not created in
contemplation of the acquisition of that company;

 

(ii)                                the principal amount secured has not
increased in contemplation of or since the acquisition of that company; and

 

(iii)                             the Security Interest is removed or discharged
within six months of that company becoming a member of the Group;

 

20

--------------------------------------------------------------------------------


 

(E)                                any Security Interest entered into pursuant
to any Finance Document;

 

(F)                                 any Security Interest over or affecting
goods (or documents of title or contracts of insurance relating to such goods)
arising in the course of trade or receivables financing in the ordinary course
of business;

 

(G)                               any Security Interest provided in substitution
for any Permitted Security over the same or substituted assets;

 

(H)                              any Security Interest arising as a result of a
disposal which is not prohibited under clause 20.8 (Disposals);

 

(I)                                   any Security Interest created or permitted
to subsist with the prior written consent of the Majority Lenders;

 

(J)                                   any Security Interest which is permitted
in accordance with the terms of the RBL Facility Agreement or with the terms of
any “Finance Document” (as defined therein); and

 

(K)                              any Security Interest which is granted in
favour of the providers of any Project Finance to a Ghana Obligor.

 

“Permitted Transferee” shall have the meaning given to that term in clause 8.3
(Change of Control).

 

“Person” has the meaning given to it in clause 18.15 (OFAC).

 

“Process Agent” has the meaning given to it in clause 41 (SERVICE OF PROCESS).

 

“Project Finance” means any Financial Indebtedness to finance the ownership,
acquisition, development, operation and/or maintenance of any asset or business
(a “Project”) and incurred by an Obligor in respect of which the person or
person to whom any such Financial Indebtedness is, or may be, owed has or have
no recourse to any member of the Group for the repayment thereof other than:

 

(A)                               recourse to such Obligor for amounts limited
to the cash flow from the Project; and/or

 

(B)                                recourse to such Obligor generally, which
recourse is limited to a claim for damages (other than liquidated damages and
damages required to be calculated in a specified way) for breach of an
obligation, representation or warranty (not being a payment obligation,
representation or warranty or an obligation, representation or warranty to
procure payment by another or an obligation, representation or warranty to
comply or to procure compliance by another with any financial ratios or other
test of financial condition) by the person against whom such recourse is
available; and/or

 

(C)                                if such Obligor has been established
specifically for the purpose of constructing, developing, owning and/or
operating the Project and such Obligor owns no other significant assets and
carries on no other material business, recourse to

 

21

--------------------------------------------------------------------------------


 

all of the assets and undertaking of such Obligor and/or the shares in the
capital of such Obligor and/or shareholder loans made to such Obligor and/or the
shares in the capital of any direct or indirect holding company whose only
material assets are a direct or indirect equity interest in such Obligor.

 

“Qualifying Bank” means an internationally recognised bank:

 

(A)                               which is not subject to Sanctions; or

 

(B)                               which does not have its principal place of
business in a country which is subject to  Sanctions; or

 

(C)                               which is not a bank whose principal place of
business is in a country notified by the Company to the Facility Agent prior to
signing of this Agreement, or

 

(D)                               whose long-term unguaranteed, unsecured
securities or debt is rated at least Baa3 (Moody’s) or a comparable rating from
an internationally recognised credit rating agency (except that this shall not
be a requirement if an Event of Default is continuing).

 

“Quotation Day” means, in relation to any period for which an interest rate is
to be determined two Business Days before the first day of that period.

 

“RBL Facility Agreement” means the facility agreement dated 28 March 2011
between, amongst others, KEFI as original borrower, KEO, KEI, KED and KEG as
original guarantors, BNP Paribas as facility agent and the original lenders
named therein, as amended on 17 February 2012 and as amended on or about the
date of this Agreement.

 

“RBL Security Agent” means the “Security Agent” as defined in the RBL Facility
Agreement.

 

“Receiver” means a receiver or receiver and manager or administrative receiver
of the whole or any part of the Charged Property.

 

“Reference Banks” means the principal London offices of Societe Generale, London
Branch and BNP Paribas, or such other Reference Banks appointed under clause
24.16 (Reference Banks) of this Agreement.

 

“Reference Bank Rate” means in relation to LIBOR, the arithmetic mean (rounded
upwards to four decimal places) of the rates supplied to the Facility Agent at
its request by the Reference Banks as the rate at which the relevant Reference
Bank could borrow funds in the London interbank market.

 

“Reorganisation” means (without limitation) any transaction, deemed transaction,
step, procedure or agreement, including (but without limitation) the transfer,
distribution, contribution or settlement of assets and/or liabilities.

 

“Repeating Representations” means the representations set out under:

 

22

--------------------------------------------------------------------------------


 

(A)                             clauses 18.1 (Status), 18.2 (Legal validity),
18.3 (Non-conflict) and 18.4 (Powers and authority) of this Agreement, each as
at the time the power or authority was exercised only; and

 

(B)                             clauses 18.5 (Authorisations), 18.8 (Financial
Statements and other factual information), 18.9 (Proceedings pending or
threatened), 18.10 (Breach of laws), 18.11 (Ranking of security), 18.12 (Pari
passu ranking), 18.13 (No immunity)  and 18.14 (Ownership of Obligors) of this
Agreement.

 

“Replacement Lender” has the meaning given to that term in clause 8.11 (Right of
repayment and cancellation in relation to a single Lender) of this Agreement.

 

“Required Approvals” means all material approvals, licenses, consents and
authorisations necessary in connection with the execution, delivery, performance
or enforcement of any Finance Document.

 

“Resignation Letter” means a letter substantially in the form set out in
Schedule 8 (Form of Resignation Letter).

 

“Rollover Loan” means one or more Loans:

 

(A)                               made or to be made on the same day that a
maturing Loan is due to be repaid;

 

(B)                               the aggregate amount of which is equal to or
less than the amount of the maturing Loan; and

 

(C)                               made or to be made to the same Borrower for
the purpose of refinancing a maturing Loan.

 

“Sanctions” has the meaning given to it in clause 18.15 (OFAC).

 

“Screen Rate” means in relation to LIBOR, the London interbank offered rate
administered by the ICE Benchmark Administration Limited (or any other person
which takes over the administration of that rate) for the relevant currency and
period displayed on pages LIBOR01 or LIBOR02 of the Reuters screen (or any
replacement Reuters page which displays that rate, or on the appropriate page of
such other information service which publishes that rate from time to time in
place of Reuters).  If such page or service ceases to be available, the Facility
Agent may specify another page or service displaying the relevant rate after
consultation with the Company.

 

“Second Currency” has the meaning given to it in clause 15.1 (Currency
indemnity).

 

“Secured Liabilities” means at any time and without double counting, all present
and future obligations and liabilities (actual or contingent) of each Obligor
(whether or not for the payment of money and including any obligation to pay
damages for breach of contract) which are, or are expressed to be, or may become
due, owing or payable to any or all of the Secured Parties under or in
connection with any of the Finance Documents, together with all costs, charges
and expenses incurred by the Security and Intercreditor Agent or any Secured
Party which any Obligor is obliged to pay under any Finance Document.

 

23

--------------------------------------------------------------------------------


 

“Secured Party” means each of the Mandated Lead Arrangers, the Lenders, the
Facility Agent and the Security and Intercreditor Agent.

 

“Secured Property” means:

 

(A)                               the Transaction Security expressed to be
granted in favour of the Security and Intercreditor Agent as trustee for the
Secured Parties and all proceeds of that Transaction Security;

 

(B)                               all obligations expressed to be undertaken by
an Obligor to pay amounts in respect of the Liabilities to the Security and
Intercreditor Agent as trustee for the Secured Parties and secured by the
Transaction Security together with all representations and warranties expressed
to be given by an Obligor in favour of the Security and Intercreditor Agent as
trustee for the Secured Parties; and

 

(C)                               any other amounts or property, whether rights,
entitlements, choses in action or otherwise, actual or contingent, which the
Security and Intercreditor Agent is required by the terms of the Finance
Documents to hold as trustee on trust for the Secured Parties.

 

“Security and Intercreditor Agent’s Spot rate of Exchange” means, in respect of
the conversion of one currency (the “First Currency”) into another currency (the
“Second Currency”) the Security and Intercreditor Agent’s spot rate of exchange
for the purchase of the Second Currency with the First Currency in the London
foreign exchange market at or about 11:00 am (London time) on a particular day,
which shall be notified by the Security and Intercreditor Agent in accordance
with paragraph 25.7(C) (Security and Intercreditor Agent’s obligations).

 

“Security Document” means:

 

(A)                               the Charge over Shares in KEH;

 

(B)                               the Deed of Guarantee;

 

(C)                               any other document entered into at any time by
any of the Obligors creating any guarantee, indemnity, Security Interest or
other assurance against financial loss in favour of any of the Secured Parties
as security for any of the Secured Liabilities; and

 

(D)                               any Security Interest granted under any
covenant for further assurance in any of the documents set out in paragraphs
(a), (b) and (c) above.

 

“Security Interest” means a mortgage, charge, pledge, lien or other security
interest or any other agreement or arrangement having a similar effect.

 

“Service Document” has the meaning given to it in clause 41 (SERVICE OF
PROCESS).

 

“Shareholder” means any funds affiliated with Warburg Pincus and Blackstone
Capital Partners or the Blackstone Group.

 

24

--------------------------------------------------------------------------------


 

“Shareholder Affiliate” means any Affiliate of a Shareholder, any trust of which
a Shareholder or any of its Affiliates is a trustee, any partnership of which a
Shareholder or any of its Affiliates is a partner and any trust, fund or other
entity which is managed by, or is under the control of, a Shareholder or any of
its Affiliates, provided that any such trust, fund or other entity which has
been established for at least 6 months solely for the purpose of making,
purchasing or investing in loans or debt securities and which is managed or
controlled independently from all other trusts, funds or other entities managed
or controlled by a Shareholder or any of its Affiliates which have been
established for the primary or main purpose of investing in the share capital of
companies shall constitute a Shareholder Affiliate.

 

“Shareholder Distribution” means the declaration, making or payment of a
distribution to a shareholder (which shall include the payment of any loans
provided by a shareholder).

 

“Signing Date” means the date on which each of the Finance Documents have been
signed.

 

“Specified Time” means 11:00 a.m. London time on the relevant Quotation Day.

 

“Sterling” means the lawful currency of the United Kingdom.

 

“Stock Exchange” means an organised and regulated financial market for the
buying and selling of interests in financial instruments where any securities
issued by any Obligor are listed from time to time.

 

“Sum” has the meaning given to it in clause 15.1 (Currency indemnity).

 

“Tax” means any tax, levy, impost, duty or other charge or withholding of a
similar nature (including any penalty or interest payable in connection with any
failure to pay or any delay in paying any of the same).

 

“Termination Date” means the date falling three years from the date of this
Agreement or, if not a Business Day, the immediately preceding Business Day.

 

“Third Parties Act” means the Contracts (Rights of Third Parties Act) 1999.

 

“Total Commitments” means the aggregate of the Commitments of the Lenders, being
USD 260 million at the date of this Agreement.

 

“Total Interest Payable” means, in relation to the Group for any Measurement
Period, all interest and other financing charges paid or payable and incurred by
the Group during that Measurement Period.

 

“Total Interest Receivable” means, in relation to the Group for any Measurement
Period, all interest and other financing charges received or receivable by the
Group during that Measurement Period.

 

“Transaction Security” means the Security created or evidenced or expressed to
be created or evidenced under or pursuant to the Security Documents.

 

25

--------------------------------------------------------------------------------


 

“Transfer Certificate” means a certificate substantially in the form set out in
Schedule 6 (Form of Transfer Certificate) of this Agreement or any other form
agreed between the Facility Agent and the Company.

 

“Transfer Date” means, in relation to a transfer, the later of:

 

(A)                               the proposed Transfer Date specified in the
Transfer Certificate; and

 

(B)                               the date on which the Facility Agent executes
the Transfer Certificate.

 

“Unpaid Sum” means any sum due and payable but unpaid by an Obligor under the
Finance Documents.

 

“USD” or “US Dollar” means the lawful currency of the United States of America.

 

“US Tax Obligor” means:

 

(A)                               a Borrower which is resident for tax purposes
in the United States of America; or

 

(B)                               an Obligor some or all of whose payments under
the Finance Documents are from sources within the United States for US federal
income tax purposes.

 

“Utilisation” means a utilisation of the Facility by way of a Loan.

 

“Utilisation Date” means the date of a Utilisation, being the date on which a
Loan is to be made.

 

“Utilisation Request” means a notice substantially in the form set out in
Schedule 4 (Utilisation Request) of this Agreement.

 

“VAT” means value added tax as provided for in the Value Added Tax Act 1994 or
any regulations promulgated thereunder and any other tax of a similar nature.

 

“WCTP Block” means West Cape Three Points area offshore Ghana, being the area
described in Annex 1 of the WCTP PA, but excluding any portions of such area in
respect of which Contractor’s rights thereunder are from time to time
relinquished or surrendered pursuant to the WCTP PA.

 

“WCTP PA” means the petroleum agreement dated 22 July 2004 between the
Government of Ghana, represented by the Minister, the GNPC, KEG and EO in
respect of the West Cape Three Points Block Off-shore Ghana (and all amendments
and supplements thereto).

 

1.2                              Construction of particular terms

 

Unless a contrary indication appears, any reference in this Agreement to:

 

(A)                            “this Agreement” shall be construed as a
reference to the agreement or document in which such reference appears together
with all recitals and Schedules thereto;

 

26

--------------------------------------------------------------------------------


 

(B)                               a reference to “assets” includes properties,
revenues and rights of every description;

 

(C)                               an “authorisation” or “consent” shall be
construed as including any authorisation, consent, approval, resolution,
licence, exemption, permission, recording, notarisation, filing or registration;

 

(D)                               an “authorised officer” shall be construed, in
relation to any Party, as a reference to a director or other person duly
authorised by such Party as notified by such Party to the Facility Agent as
being authorised to sign any agreement, certificate or other document or to take
any decision or action, as applicable. The provision of any certificate or the
making of any certification by any authorised officer of the Company shall not
create for that authorised officer any personal liability to the Finance
Parties;

 

(E)                                a “calendar year” is a reference to a period
starting on (and including) 1 January and ending on (and including) the
immediately following 31 December;

 

(F)                                 a “certified copy” shall be construed as a
reference to a copy of that document, certified by an authorised officer of the
relevant Party delivering it to be a complete, accurate and up-to-date copy of
the original document;

 

(G)                               a “clause” shall, subject to any contrary
indication, be construed as a reference to a clause of the agreement or document
in which such reference appears;

 

(H)                              “continuing” shall, in relation to any Default
or Event of Default, be construed as meaning that such Default or Event of
Default has not been remedied or waived;

 

(I)                                   the “equivalent” on any given date in any
currency (the “first currency”) of an amount denominated in another currency
(the “second currency”) is a reference to the amount of the first currency which
could be purchased with the amount of the second currency at the spot rate of
exchange quoted by the Facility Agent in the normal course of business at or
about 11.00 a.m. on such date for the purchase of the first currency with the
second currency in the London foreign exchange markets for delivery on the
second Business Day thereafter;

 

(J)                                   the “group” of any person, shall be
construed as a reference to that person, its subsidiaries and any holding
company of that person and all other subsidiaries of any such holding company,
from time to time;

 

(K)                              a “holding company” of a company or corporation
shall be construed as a reference to any company or corporation of which the
first-mentioned company or corporation is a subsidiary;

 

(L)                                “include” or “including” shall be deemed to
be followed by “without limitation” or “but not limited to” whether or not they
are followed by such phrase or words of like import;

 

27

--------------------------------------------------------------------------------


 

(M)                            a “month” or “Month” is a reference to a period
starting on one day in a calendar month and ending on the numerically
corresponding day in the next succeeding calendar month save that, where any
such period would otherwise end on a day which is not a Business Day, it shall
end on the next succeeding Business Day, unless that day falls in the calendar
month succeeding that in which it would otherwise have ended, in which case it
shall end on the immediately preceding Business Day provided that, if a period
starts on the last Business Day in a calendar month or if there is no
numerically corresponding day in the month in which that period ends, that
period shall end on the last Business Day in that later month (and references to
“months” and “Months” shall be construed accordingly);

 

(N)                               a “person” shall be construed as a reference
to any person, trust, firm, company, corporation, government, state or agency of
a state or any association or partnership (whether or not having separate legal
personality) of two or more of the foregoing;

 

(O)                               a reference to a “regulation” includes any
regulation, rule, official directive, request or guideline (whether or not
having the force of Law but, if not having the force of Law, being a regulation,
rule, official directive, request or guideline with which a prudent person
carrying on the same or a similar business to the Company would comply) of any
governmental body, agency, department or regulatory, self-regulatory or other
authority or organisation;

 

(P)                                 a “right” shall be construed as including
any right, title, interest, claim, remedy, discretion, power or privilege, in
each case whether actual, contingent, present or future;

 

(Q)                               a “Schedule” shall, subject to any contrary
indication, be construed as a reference to a schedule of the agreement or
document in which such reference appears;

 

(R)                               a “subsidiary” of a company or corporation
means a subsidiary undertaking within the meaning of section 1162 of the
Companies Act 2006 which shall be construed as a reference to any company or
corporation:

 

(i)                                    which is controlled, directly or
indirectly, by the first-mentioned company or corporation;

 

(ii)                                 more than half the issued share capital of
which is beneficially owned, directly or indirectly, by the first-mentioned
company or corporation; or

 

(iii)                              which is a subsidiary of another subsidiary
of the first-mentioned company or corporation,

 

and, for these purposes, a company or corporation shall be treated as being
controlled by another if that other company or corporation is able to direct its
affairs and/or to control the composition of its board of directors or
equivalent body;

 

28

--------------------------------------------------------------------------------


 

(S)                                 the “winding-up”, “dissolution” or
“administration” of a company or corporation shall be construed so as to include
any equivalent or analogous proceedings under the law of the jurisdiction in
which such company or corporation is incorporated or any jurisdiction in which
such company or corporation carries on business including the seeking of
liquidation, bankruptcy, winding-up, reorganisation, dissolution,
administration, receivership, judicial custodianship, administrative
receivership, arrangement, adjustment, protection or relief of debtors; and

 

(T)                                a “year” is a reference to a period starting
on one day in a month in a calendar year and ending on the numerically
corresponding day in the same month in the next succeeding calendar year, save
that, where any such period would otherwise end on a day which is not a Business
Day, it shall end on the next succeeding Business Day, unless that day falls in
the month succeeding that in which it would otherwise have ended, in which case
it shall end on the immediately preceding Business Day Provided that, if a
period starts on the last Business Day in a month, that period shall end on the
last Business Day in that later month (and references to “years” shall be
construed accordingly).

 

1.3                              Interpretation

 

(A)                               Words importing the singular shall include the
plural and vice versa.

 

(B)                               Words indicating any gender shall include each
other gender.

 

(C)                               Unless a contrary indication appears, a term
used in any other Finance Document or in any notice given under or in connection
with any Finance Document to:

 

(i)                                  any party or person shall be construed so
as to include its and any subsequent successors, permitted transferees and
permitted assigns in accordance with their respective interests;

 

(ii)                               such agreement or document or any other
agreement or document shall be construed as a reference to each such agreement
or document or, as the case may be, such other agreement or document as the same
may have been, or may from time to time be, amended, varied, novated or
supplemented, in each case to the extent permitted under the Finance Documents;
and

 

(iii)                            a time of day shall, save as otherwise provided
in any agreement or document, be construed as a reference to London time.

 

(D)                              Section, Part, Clause and Schedule headings
contained in, and any index or table of contents to, any agreement or document
are for ease of reference only.

 

1.4                              Third Party Rights

 

(A)                               A person who is not a party to this Agreement
has no right under the Third Parties Act to enforce or enjoy the benefit of any
term of this Agreement.

 

29

--------------------------------------------------------------------------------


 

(B)                               Notwithstanding any term of any Finance
Document, this Agreement may be rescinded or varied without the consent of any
person who is not a Party hereto.

 

30

--------------------------------------------------------------------------------


 

PART 2
CONDITIONS PRECEDENT AND CONDITION SUBSEQUENT

 

2.                                     CONDITIONS PRECEDENT AND CONDITION
SUBSEQUENT

 

2.1                              Conditions Precedent to first Utilisation

 

The Company may not deliver a Utilisation Request unless the Facility Agent has
received all of the documents and other evidence listed in Part I of Schedule 3
(Conditions Precedent) in form and substance satisfactory to the Facility Agent
(acting reasonably), or their delivery has otherwise been waived in accordance
with clause 2.4 (Waivers of Conditions Precedent).  The Facility Agent (acting
reasonably) shall notify the Company and the Lenders promptly upon being so
satisfied.

 

2.2                              Conditions Precedent to each Utilisation

 

The Lenders will only be obliged to comply with clause 6.5 (Lenders’
participation) if, on the proposed Utilisation Date:

 

(A)                              no Default or Event of Default is continuing or
will result from the proposed Loan; and

 

(B)                              an Authorised Signatory of the Company
certifies that the Repeating Representations to be made by each Obligor are, in
the light of the facts and circumstances then existing, true and correct in all
material respects (or, in the case of a Repeating Representation that contains a
materiality concept, true and correct in all respects).

 

2.3                              Conditions Precedent to the KEL Intercreditor
Agreement

 

The Company shall not enter into the KEL Intercreditor Agreement unless the
Facility Agent has received all of the documents and other evidence listed in
Part III Schedule 3 (Conditions Precedent) in form and substance satisfactory to
the Facility Agent (acting reasonably), or their delivery has otherwise been
waived in accordance with clause 2.4 (Waivers of Conditions Precedent).  The
Facility Agent (acting reasonably) shall notify the Company and the Lenders
promptly upon being so satisfied.

 

2.4                              Waivers of Conditions Precedent

 

(A)                              The Facility Agent, acting in accordance with
the instructions of the Lenders, may waive the requirement under clause 2.1
(Conditions Precedent to first Utilisation) to deliver any one or more of the
documents and other evidence listed in Schedule 3 (Conditions Precedent) as
applicable.

 

(B)                               Satisfaction of any of the conditions set out
in clause 2.2 (Conditions Precedent to each Utilisation) may be waived by the
Facility Agent acting in accordance with the instructions of the Majority
Lenders.

 

31

--------------------------------------------------------------------------------


 

(C)                              Satisfaction of any of the conditions set out
in clause 2.3 (Conditions Precedent to the KEL Intercreditor Agreement) may be
waived by the Facility Agent acting in accordance with the instructions of the
Majority Lenders.

 

(D)                              Any waiver effected by the Facility Agent in
accordance with this clause shall be binding on all Parties.

 

(E)                               For the avoidance of doubt, no Utilisation may
be made under the Facility, until the Facility Agent has confirmed all relevant
Conditions Precedent have been satisfied (acting reasonably) or waived in
accordance with this clause 2 (CONDITIONS PRECEDENT AND CONDITION SUBSEQUENT).

 

2.5                              Condition subsequent

 

The Company shall procure that KEH shall accede to this Agreement and the Deed
of Guarantee as an Additional Guarantor no later than the date falling three
months after the date of this Agreement.

 

32

--------------------------------------------------------------------------------


 

PART 3

OPERATION OF THE FACILITY

 

3.                                     THE FACILITY

 

3.1                              Facility Commitment amounts

 

(A)                              Subject to the terms of the Finance Documents,
the Lenders have agreed to make available to the Borrower a secured US Dollar
revolving credit facility on the terms and conditions set out in this Agreement
(the “Facility”) in an aggregate amount equal to the Total Commitments.

 

(B)                               The Facility may be utilised by way of Loans
(which, during the Availability Period only, shall include Rollover Loans).

 

3.2                              Additional Commitments

 

(A)                               KEL may notify the Facility Agent (such notice
being an “Additional Commitment Notice”) that it has agreed with any Lender or
any other bank or financial institution (in each case, an “Additional Lender”)
to increase the Total Commitments by the provision of additional commitments
under the Facility (each such increase or, as the case may be, assumption in
commitments being an “Additional Commitment”), provided that,

 

(i)                                   the Additional Commitment Notice shall be
delivered prior to the expiry of the Availability Period;

 

(ii)                                 the increase in and/or, as the case may be,
assumption of Additional Commitments is to take effect before the expiry of the
Availability Period and the maximum aggregate amount of Additional Commitments
(including all previous increases in and/or assumptions of Additional
Commitments) shall not exceed US$40,000,000; and

 

(iii)                              no Event of Default is continuing or would
arise as a result of the provision of the Additional Commitment; and

 

(iv)                            the terms of the Additional Commitment shall,
for all purposes of this Agreement, be treated pursuant to the terms of this
Agreement in the same manner as the existing Commitments.

 

(B)                               Each Additional Commitment Notice shall:

 

(i)                                   confirm that the requirements of clause
3.2(A) above are fulfilled; and

 

(ii)                                specify the date upon which the Additional
Commitment is anticipated to be made available to the Borrower (the “Additional
Commitment Date”); and

 

(C)                              In the event that an Additional Lender is not a
Party to this Agreement, KEL shall procure that on or prior to the Additional
Commitment Date, such

 

33

--------------------------------------------------------------------------------


 

Additional Lender: delivers a Lender Accession Notice in the form set out in
Schedule 12 (Form of Lender Accession Notice) duly completed and signed on
behalf of the Additional Lender and specifying its Additional Commitment to the
Facility Agent.

 

(D)                              Subject to the conditions in paragraph (B) and
(C) above being met, from the relevant Additional Commitment Date:

 

(i)                                   the Additional Lender shall make available
the relevant Additional Commitment for Utilisation under the Facility in
accordance with the terms of this Agreement (as amended);

 

(ii)                                the Additional Commitment shall rank pari
passu with respect to existing Commitments; and

 

(iii)                              any necessary rebalancing of the Commitments
and outstandings under the Facility and the Additional Commitment provided by
the Additional Lender to ensure that they are pro rata (the “New Commitment
Rebalancing”) will be made, at the Borrower’s election, by the Borrower either:

 

(a)                                 making utilisations from the Additional
Commitment in priority to utilisations from Commitments under the Facility or to
effect a prepayment under the Facility to the existing Lenders (which amount may
be redrawn by the Borrower); or

 

(b)                                making its first utilisation under the
Additional Commitment on the last day of the then Interest Period,

 

in each case to procure, as far as practicable, any New Commitment Rebalancing,
following which all utilisations shall be made pro rata.

 

(E)                               Each Additional Lender shall become a party to
the Finance Documents (and be entitled to share in the Security created under
the Security Documents, and benefit from the Deed of Guarantee, in accordance
with the terms of the Finance Documents) if such Additional Lender accedes to
the Finance Documents in accordance with the Finance Documents.

 

(F)                                Each party (other than the relevant
Additional Lender) irrevocably authorises and instructs the Facility Agent to
execute on its behalf any Lender Accession Notice which has been duly completed
and signed on behalf of that proposed Additional Lender and each Party agrees to
be bound by such accession.  The Facility Agent must promptly sign any such
Lender Accession Notice (and in any event within three Business Days of
receipt).

 

(G)                              The Facility Agent shall only be obliged to
execute a Lender Accession Notice delivered to it by an Additional Lender once
the Facility Agent (acting reasonably) has, to the extent that the necessary
information is not already available to it, received all required information to
comply with all necessary

 

34

--------------------------------------------------------------------------------


 

“know your customer” or other similar checks under all applicable laws and
regulations in relation to the accession of such Additional Lender.

 

(H)                             On the date that the Facility Agent executes a
Lender Accession Notice:

 

(i)                                   the Additional Lender party to that Lender
Accession Notice, each other Finance Party and the Obligors shall acquire the
same rights and assume the same obligations between themselves as they would
have acquired and assumed had that Additional Lender been an Original Lender
with the rights and/or obligations acquired or assumed by it as a result of that
accession and with the Commitment specified by it as its Additional Commitment;

 

(ii)                                that Additional Lender shall become a Party
to this Agreement as a “Lender”.

 

(I)                                  Clause 22.4 (Limitation of responsibility
of Existing Lenders) shall apply mutatis mutandis in this clause 3.2 in relation
to an Additional Lender as if references in that clause to:

 

(i)                                   an “Existing Lender” were references to
all the Lenders immediately prior to the relevant increase;

 

(ii)                                the “New Lender” were references to that
“Additional Lender”; and

 

a “re-transfer” and “re-assignment” were references to respectively a “transfer”
and “assignment”.

 

4.                                     FINANCE PARTIES’ RIGHTS AND OBLIGATIONS

 

(A)                              The obligations of each Finance Party under the
Finance Documents are several.  Failure by a Finance Party to perform its
obligations under any Finance Documents to which it is a Party does not affect
the obligations of any other Party under the Finance Documents.  No Finance
Party is responsible for the obligations of any other Finance Party under the
Finance Documents.

 

(B)                              The rights of each Finance Party under or in
connection with the Finance Documents to which it is a Party are separate and
independent rights and any debt arising under the Finance Documents to a Finance
Party from an Obligor shall be a separate and independent debt.

 

(C)                              A Finance Party may, except as otherwise stated
in the Finance Documents, separately enforce its rights under the Finance
Documents.

 

5.                                     PURPOSE

 

5.1                              Purpose

 

(A)                              Subject to paragraph (B) below, the proceeds of
any Loan may only be used by the Borrower towards the general corporate purposes
of the Group.

 

35

--------------------------------------------------------------------------------


 

(B)                              For the avoidance of doubt, the Obligors shall
not use the proceeds of any Loan for the purpose of making a Shareholder
Distribution, except in instances where the payment of a Shareholder
Distribution is mandatory under the rules of any Stock Exchange.

 

5.2                              Monitoring

 

No Finance Party is bound to monitor or verify the application of any Loan made
pursuant to the Finance Documents.

 

6.                                     UTILISATION

 

6.1                              Availability Period

 

Subject to the satisfaction of the relevant Conditions Precedent, the Facility
shall be available for drawing during the Availability Period.

 

6.2                              Delivery of a Utilisation Request

 

A Borrower may borrow a loan under the Facility by delivery to the Facility
Agent of a duly completed Utilisation Request not later than 10:00 am on the
third Business Day prior to the proposed Utilisation Date and the Facility Agent
shall deliver such Utilisation Request to the Lenders within one Business Day of
receipt of the same by it.  For this purpose, if the Facility Agent receives the
Utilisation Request on a day which is not a Business Day or after 10:00 am on a
Business Day, it will be treated as having received the Utilisation Request on
the following Business Day.

 

6.3                              Completion of a Utilisation Request

 

(A)                              Each Utilisation Request is irrevocable and
will not be regarded as having been duly completed unless:

 

(i)                                   the proposed Utilisation Date is a
Business Day within the Availability Period;

 

(ii)                                the amount of the Utilisation complies with
clause 6.4 (Amount); and

 

(iii)                             the proposed Interest Period complies with
clause 10 (INTEREST PERIODS).

 

(B)                              Only one Loan may be requested in each
Utilisation Request and a maximum of 3 Utilisation Requests may be requested in
any one month.

 

(C)                              A Borrower may not deliver a Utilisation
Request if as a result of the proposed Utilisation 10 or more Loans would be
outstanding.

 

6.4                              Amount

 

The amount of any proposed Loan under the Facility must be:

 

36

--------------------------------------------------------------------------------


 

(A)                              a minimum of USD 1 million (or, in any event,
such lesser amount as the Facility Agent may agree acting on the instructions of
the Majority Lenders); and

 

(B)                              in integral multiples of USD 1 million (or, in
any event, such lesser amount as the Facility Agent may agree acting on the
instructions of the Majority Lenders),

 

or, if less, the Available Facility.

 

6.5                              Lenders’ participation

 

(A)                              If the conditions set out in this Agreement
have been met, each Lender shall make its participation in the relevant Loan
available by the Utilisation Date through its Facility Office in accordance with
the terms of this Agreement.

 

(B)                              The amount of a Lender’s participation in that
Loan will be equal to the proportion borne by its Available Commitment to the
Available Facility immediately prior to the making of the relevant Loan.

 

(C)                              In providing the notification to the Lender
pursuant to clause 6.2 (Delivery of a Utilisation Request), the Facility Agent
shall notify each Lender of the amount of each Loan and the amount of its
participation in each such Loan.

 

37

--------------------------------------------------------------------------------


 

PART 4

PAYMENTS, CANCELLATION, INTEREST AND FEES

 

7.                                     REPAYMENT

 

7.1                              Repayment of Loans

 

(A)                              Each Borrower which has drawn a Loan shall
repay that Loan on the last day of its Interest Period.

 

(B)                              Without prejudice to each Borrower’s obligation
under paragraph (A) above, if:

 

(i)                                   one or more Loans are to be made available
to a Borrower:

 

(a)                                on the same day that a maturing Loan is due
to be repaid by that Borrower;

 

(b)                                 in whole or in part for the purpose of
refinancing the maturing Loan; and

 

(ii)                                the proportion borne by each Lender’s
participation in the maturing Loan to the amount of that maturing Loan is the
same as the proportion borne by that Lender’s participation in the new Loans to
the aggregate amount of those new Loans,

 

the aggregate amount of the new Loans shall, unless the Company notifies the
Facility Agent to the contrary in the relevant Utilisation Request, be treated
as if applied in or towards repayment of the maturing Loan so that:

 

(c)                                  if the amount of the maturing Loan exceeds
the aggregate amount of the new Loans:

 

(1)                                the relevant Borrower will only be required
to make a payment under clause 28.1 (Payments to the Facility Agent) in an
amount in the relevant currency equal to that excess; and

 

(2)                                each Lender’s participation in the new Loans
shall be treated as having been made available and applied by the Borrower in or
towards repayment of that Lender’s participation in the maturing Loan and that
Lender will not be required to make a payment under clause 28.1 (Payments to the
Facility Agent) in respect of its participation in the new Loans; and

 

(d)                                 if the amount of the maturing Loan is equal
to or less than the aggregate amount of the new Loans:

 

38

--------------------------------------------------------------------------------


 

(1)                                the relevant Borrower will not be required to
make a payment under clause 28.1 (Payments to the Facility Agent); and

 

(2)                                each Lender will be required to make a
payment under clause 28.1 (Payments to the Facility Agent) in respect of its
participation in the new Loans only to the extent that its participation in the
new Loans exceeds that Lender’s participation in the maturing Loan and the
remainder of that Lender’s participation in the new Loans shall be treated as
having been made available and applied by the Borrower in or towards repayment
of that Lender’s participation in the maturing Loan.

 

8.                                     PREPAYMENT AND CANCELLATION

 

8.1                              General

 

(A)                              Subject to there being no Event of Default
outstanding and other than an obligation to make a prepayment upon a Change of
Control, prepayments in respect of the Facility shall be paid at the end of the
next Interest Period falling not less than 15 days after the date on which the
event giving rise to the obligation to make the prepayment occurs.

 

(B)                              Any amount prepaid may only be redrawn if such
prepayment and Utilisation occurs prior to the expiry of the Availability
Period.

 

(C)                              Any prepayment shall be made with accrued
interest on the amount prepaid and, subject to Break Costs (excluding any
Margin), without premium or penalty.

 

8.2                              Illegality

 

(A)                              If it becomes unlawful in any applicable
jurisdiction for a Lender (an “Illegality Lender”) to perform any of its
obligations as contemplated by the Finance Documents, or to fund or maintain its
participation in any Utilisation:

 

(i)                                    that Lender shall promptly notify the
Facility Agent upon becoming aware of that event;

 

(ii)                                 upon the Facility Agent notifying the
Company, the Commitment of that Lender will be immediately cancelled; and

 

(iii)                              the Borrower shall either:

 

(a)                       if the Lender so requires, repay that Lender’s
participation in the Utilisations made to the Borrower on the last day of the
Interest Period for each Utilisation occurring after the Facility Agent has
notified the Borrower or, if earlier, the date specified by the Lender in the
notice delivered to the Facility Agent

 

39

--------------------------------------------------------------------------------


 

(being no earlier than the last day of any applicable grace period permitted by
law); or

 

(b)                       replace that Lender in accordance with paragraph
(B) of clause 8.11 (Right of repayment and cancellation in relation to a single
Lender) on or before the first date applicable under paragraph (i) above in
respect of which a payment is due and payable.

 

(B)                              If it becomes unlawful in any applicable
jurisdiction for the Borrower to perform any of its obligations as contemplated
by the Finance Documents:

 

(i)                                   the Borrower shall promptly notify the
Facility Agent upon becoming aware of that event;

 

(ii)                                the Facility Agent shall notify the Lenders;
and

 

(iii)                             the Borrower shall repay each Utilisation made
to it on the last day of the Interest Period for that Utilisation occurring
after the Facility Agent have notified the Lenders or, if earlier, the last day
of any applicable grace period permitted by law.

 

8.3                              Change of Control

 

(A)                              Upon a Change of Control:

 

(i)                                   the Obligor shall promptly notify the
Facility Agent upon becoming aware of the occurrence of that event; and

 

(ii)                                if the Majority Lenders so require, the
Facility Agent shall, on not less than 30 days written notice to the Company,
cancel the Commitments and the Borrower shall repay each Lender’s participation
in any Utilisations on the last day of the then current period under the
Facility, together with accrued interest and all other amounts accrued under the
Finance Documents.

 

(B)                              For the purpose of paragraph (A) above, “Change
of Control” means any person (or persons with whom they act in concert) other
than a Permitted Transferee acquiring, directly or indirectly, more than 50 per
cent. of the ordinary share capital in any Ghana Obligor carrying a right to
vote in general meetings of that company. For the avoidance of doubt, a Change
of Control shall not occur on an IPO of any Shareholder (directly or indirectly)
in the Borrower, or an IPO of any Ghana Obligor.

 

(C)                              For the purposes of paragraph (B) above, any
persons includes more than one person acting in concert and a “Permitted
Transferee” means:

 

(i)                                   a Shareholder;

 

(ii)                                a Shareholder Affiliate; or

 

40

--------------------------------------------------------------------------------


 

(iii)                             a person who is otherwise approved by the
Majority Lenders (acting reasonably) provided that any Lender which does not
grant its approval may, on not less than 30 days written notice to the Facility
Agent and the Company, demand that its participation in the Facility be prepaid
in full and that its Commitment be immediately cancelled, provided that the
Company may, in accordance with paragraph (B) of clause 8.11 (Right of repayment
and cancellation in relation to a single Lender), procure the replacement of
that Lender or the transfer of its participation and Commitment to another
Lender (with that Lender’s consent) rather than such prepayment and cancellation
provided that such replacement or transfer is completed within the relevant
notice period given by the relevant Lender.  If such replacement or transfer
does not occur within the relevant period, that Lender’s participation in the
Facility shall be immediately due and payable in full by the Borrower and its
Commitment immediately cancelled.

 

8.4                              Ghana Petroleum Agreement Medium Sale Event

 

Upon a Ghana Petroleum Agreement Medium Sale Event:

 

(A)                              the Borrower shall promptly notify the Facility
Agent upon becoming aware of the occurrence of that event; and

 

(B)                              if the Majority Lenders so require, the
Facility Agent shall, on not less than 30 days written notice to the Company,
cancel the Commitments of the Lenders, on a pro rata basis, by the Ghana
Petroleum Agreement Medium Sale Event Cancellation Amount and the Borrower shall
repay each Lender’s participation in any Utilisations pro rata, by the Ghana
Petroleum Agreement Medium Sale Event Prepayment Amount, on the last day of the
then current interest period under the Facility, together with accrued interest
and all other amounts accrued under the Finance Documents.

 

8.5                              Ghana Petroleum Agreement Large Sale Event

 

Upon a Ghana Petroleum Agreement Large Sale Event:

 

(A)                              the Borrower shall promptly notify the Facility
Agent upon becoming aware of the occurrence of that event; and

 

(B)                              the Facility Agent shall, on not less than 30
days written notice to the Company, cancel the Commitments of the Lenders, on a
pro rata basis, and the Borrower shall repay each Lender’s participation in any
Utilisations on the last day of the then current interest period under the
Facility, together with accrued interest and all other amounts accrued under the
Finance Documents.

 

8.6                              Increase in Lender Commitment

 

In circumstances where the Commitment of any Lender is increased (excluding any
increase as a result of an assumption of Additional Commitment pursuant to
clause 3.2 (Additional Commitments) or a transfer made pursuant to clause 22
(Changes to the

 

41

--------------------------------------------------------------------------------


 

Lenders), any other Lender shall (provided that such Lender voted against such
increase) have the unilateral right to instruct the Facility Agent to, on not
less than 30 days written notice to the Company, cancel the Commitment of that
other Lender and require the Borrower to repay that other Lender’s participation
in any Utilisations in full, on the last day of the then current interest period
under the Facility, together with accrued interest and all other amounts accrued
under the Finance Documents.

 

8.7                              Financial Covenants

 

In circumstances where the Majority Lenders have given their consent to amend
any provision of clause 19 (FINANCIAL COVENANTS), any other Lender shall
(provided that such Lender did not give such consent) have the unilateral right
to instruct the Facility Agent to, on not less than 30 days written notice to
the Company, cancel the Commitment of that other Lender and require the Borrower
to repay that other Lender’s participation in any Utilisations in full, on the
last day of the then current interest period under the Facility, together with
accrued interest and all other amounts accrued under the Finance Documents.

 

8.8                              Automatic Cancellation

 

At the close of business in London on the last Business Day of the Availability
Period for the Facility, the undrawn Commitment of each Lender under the
Facility at that time shall be automatically cancelled.

 

8.9                              Voluntary Cancellation

 

(A)                              The Company may, by giving not less than ten
Business Days’ (or such shorter period as the Majority Lenders may agree) prior
written notice to the Facility Agent, without penalty, cancel the Available
Facility in whole or in part (but if in part, in a minimum amount of USD 1
million or, if less, the relevant Commitments in the Available Facility).  The
relevant Commitments in respect of the Facility will be cancelled on a date
specified in such notice, being a date not earlier than ten Business Days after
the relevant notice is received by the Facility Agent.

 

(B)                              Any valid notice of cancellation will be
irrevocable and will specify the date on which the cancellation shall take
effect.  No part of any Commitment which has been cancelled or which is the
subject of a notice of cancellation may subsequently be utilised.

 

(C)                              When any cancellation of Commitments under the
Facility takes effect, each Lender’s Available Commitment under the Facility
will be reduced by an amount which bears the same proportion to the total amount
being cancelled as its Available Commitment under the Facility bears to the
Available Facility (at that time).

 

42

--------------------------------------------------------------------------------


 

8.10                       Voluntary Prepayment of Loans

 

(A)                              Subject to clause 8.1 (General), a Utilisation
may be prepaid whether in whole or in part by the Borrower without penalty upon
ten Business Days’ prior written notice to the Facility Agent.

 

(B)                              Any valid notice of prepayment will be
irrevocable and, unless a contrary indication appears in this Agreement, will
specify the date on which the cancellation shall take effect.  Any amount
prepaid or repaid may not be redrawn if such prepayment or repayment and
Utilisation occurs after the expiry of the Availability Period.

 

(C)                              Prepayment shall take effect:

 

(i)                                    on the last day of the then current
Interest Period; or

 

(ii)                                 on any other date subject to payment by the
Borrower, on demand, of Break Costs (if any), in accordance with clause 11.4
(Break Costs).

 

(D)                              Unless a contrary indication appears in this
Agreement, when any prepayment of the whole or part of a Loan takes place, each
Lender’s participation in the relevant Loan shall be reduced rateably.

 

8.11                       Right of repayment and cancellation in relation to a
single Lender

 

(A)                              If:

 

(i)                                   the Company reasonably believes that the
sum payable to any Lender by an Obligor is required to be increased under clause
13.2 (Tax gross-up);

 

(ii)                                the Company receives a notice from the
Facility Agent under clause 13.3 (Tax Indemnity) or clause 14.1 (Increased
Costs);

 

(iii)                             any Lender is or becomes a Non-Funding Lender;

 

(iv)                            any Lender is or becomes entitled to increase
its rate of interest further to clause 11.2 (Market disruption); or

 

(v)                               the rating of any Lender’s long-term
unguaranteed, unsecured securities or debt is reduced to below Baa3 (Moody’s) or
a comparable rating from an internationally recognised credit rating agency,

 

the Company may, while (in the case of paragraph (i) and (ii) above) the
circumstance giving rise to the belief or notice continues or (in the case of
(iii), (iv) or (v) above) the relevant circumstance continues:

 

(a)                              give the Facility Agent notice of cancellation
of the Commitment of that Lender and its intention to procure the repayment of
that Lender’s participation in the Utilisations;

 

43

--------------------------------------------------------------------------------


 

(b)                              in the case of a Non-Funding Lender or
Illegality Lender, give the Facility Agent notice of cancellation of the
Available Commitment of that Lender in relation to the Facility and reinstate
all or part of such Available Commitment in accordance with paragraph (B) below;
or

 

(c)                               replace that Lender in accordance with
paragraph (B) below.

 

(B)                              The Company may:

 

(i)                                   in the circumstances set out in paragraph
(A) above or pursuant to clause 8.1 (General) or clause 8.2 (Illegality) or
clause 8.3(A)(ii) (Change of Control), replace an Existing Lender (as defined in
clause 22 (Changes to the Lenders)), with one or more other Lenders (which need
not be Existing Lenders) (each a “Replacement Lender”), which have agreed to
purchase all or part of the Commitment and participations of that Existing
Lender in Utilisations made to the Borrower pursuant to an assignment or
transfer in accordance with the provisions of clause 22 (Changes to the
Lenders); or

 

(ii)                                in the circumstances set out in paragraph
(A)(iv)(a) of this clause 8.11, cancel the Available Commitments of the
Non-Funding Lender or Illegality Lender in respect of the Facility and procure
that one or more Replacement Lenders assume Commitments under the Facility in an
aggregate amount not exceeding the Available Commitment of the relevant
Non-Funding Lender or Illegality Lender in relation to the Facility,

 

in each case on condition that:

 

(a)                              each assignment or transfer under this
paragraph (B) shall be arranged by the Company (with such reasonable assistance
from the Existing Lender as the Company may reasonably request); and

 

(b)                              no Existing Lender shall be obliged to make any
assignment or transfer pursuant to this paragraph (B) unless and until it has
received payment from the Replacement Lender or Replacement Lenders in an
aggregate amount equal to the outstanding principal amount of the participations
in the Utilisations owing to the Existing Lender, together with accrued and
unpaid interest and fees (including, without limitation, any Break Costs to the
date of payment) and all other amounts payable to the Existing Lender under this
Agreement.

 

(C)                              On receipt of a notice from the Company
referred to in paragraph (A) above, the Commitment of that Lender shall
immediately be reduced to zero.

 

(D)                              On the last day of each Interest Period which
ends after the Company has given notice of cancellation under paragraph
(A) above (or, if earlier, the date specified by the Company in that notice),
the Company shall repay that Lender’s participation in the relevant Utilisation.

 

44

--------------------------------------------------------------------------------


 

(E)                               Paragraphs (A) and (B) do not in any way limit
the obligations of any Finance Party under clause 16.1 (Mitigation).

 

9.                                     INTEREST

 

9.1                              Calculation of interest

 

The rate of interest on each Loan for each Interest Period is the percentage
rate per annum which is the aggregate of the applicable:

 

(A)                              Margin; and

 

(B)                              LIBOR.

 

9.2                              Payment of interest

 

The Borrower shall pay accrued interest on each Loan on the last day of each
Interest Period (and, if the Interest Period is longer than six months, on the
dates falling at six-monthly intervals after the first day of the Interest
Period).

 

9.3                              Default interest

 

(A)                              If an Obligor fails to pay any amount payable
by it under a Finance Document on its due date, interest shall accrue on the
overdue amount from the due date up to the date of actual payment (both before
and after judgment) at a rate which, subject to paragraph (B) below, is 1.0 per
cent. higher than the rate which would have been payable if the overdue amount
had, during the period of non payment, constituted a Loan in the currency of the
overdue amount for successive Interest Periods, each of a duration selected by
the Facility Agent (acting reasonably).  Any interest accruing under this clause
shall be immediately payable by the Obligor on demand by that Facility Agent.

 

(B)                              If any overdue amount consists of all or part
of a Loan which became due on a day which was not the last day of an Interest
Period relating to that Loan:

 

(i)                                   the first Interest Period for that overdue
amount shall have a duration equal to the unexpired portion of the current
Interest Period relating to that Loan; and

 

(ii)                                the rate of interest applying to the overdue
amount during that first Interest Period shall be 1.0 per cent. higher than the
rate which would have applied if the overdue amount had not become due.

 

(C)                              Default interest (if unpaid) arising on an
overdue amount will be compounded with the overdue amount at the end of each
Interest Period applicable to that overdue amount but will remain immediately
due and payable.

 

45

--------------------------------------------------------------------------------


 

9.4                              Notification of rates of interest

 

The Facility Agent shall promptly notify the relevant Lenders and Borrower of
the determination of a rate of interest under this Agreement.

 

10.                              INTEREST PERIODS

 

10.1                       Selection of Interest Periods

 

(A)                              The Borrower shall select an Interest Period
for a Loan in the Utilisation Request for that Loan.

 

(B)                              Subject to this clause, the Borrower may select
an Interest Period of 1, 3 or 6 months or such other period as may be agreed
between the Company and the Facility Agent.

 

(C)                              No Interest Period for a Loan under the
Facility shall extend beyond the Termination Date.

 

10.2                       Non-Business Days

 

If an Interest Period ends on a day which is not a Business Day, that Interest
Period will instead end on the next Business Day, unless the next Business Day
is in another month, in which case the Interest Period will end on the preceding
Business Day.

 

11.                              CHANGES TO THE CALCULATION OF INTEREST

 

11.1                       Absence of quotations

 

Subject to clause 11.2 (Market disruption), if LIBOR is to be determined by
reference to the Reference Banks but a Reference Banks does not supply a
quotation by the Specified Time, the applicable LIBOR shall be determined on the
basis of the quotations of the remaining Reference Banks.

 

11.2                       Market disruption

 

(A)                              If a Market Disruption Event occurs in relation
to a Loan for any Interest Period, then the rate of interest on each Lender’s
share of that Loan for the Interest Period shall be the percentage rate per
annum which is the sum of:

 

(i)                                   the Margin; and

 

(ii)                                the rate notified to the Facility Agent by
that Lender as soon as practicable and in any event before interest is due to be
paid in respect of that Interest Period, to be that which expresses as a
percentage rate per annum the cost to that Lender of funding its participation
in that Loan from whatever source it may reasonably select.

 

(B)                              In this Agreement “Market Disruption Event”
means if, on or about noon in London on the Quotation Day for the relevant
Interest Period, none or only one

 

46

--------------------------------------------------------------------------------


 

of the Reference Banks supplies a rate to the Facility Agent to determine LIBOR
for the Interest Period, or the Facility Agent receives notifications from a
Lender or Lenders (whose participations exceed 35 per cent. in aggregate of all
participations) that the cost to it of obtaining matching deposits in the London
interbank market would be materially in excess of LIBOR.

 

(C)                              The Facility Agent shall notify the Borrower
immediately upon receiving notice from the Lender(s).

 

11.3                       Alternative basis of interest or funding

 

(A)                              If a Market Disruption Event occurs and the
Facility Agent or the Borrower so requires, the Facility Agent and the Borrower
shall enter into negotiations (for a period of not more than thirty days) with a
view to agreeing a substitute basis for determining the rate of interest.

 

(B)                              Any alternative basis agreed pursuant to
paragraph (A) above shall, with the prior consent of all the Lenders and the
Borrower, be binding on all Parties.

 

11.4                       Break Costs

 

(A)                              The Borrower shall, within three Business Days
of demand by a Finance Party, pay to that Finance Party its Break Costs
attributable to all or any part of a Loan or Unpaid Sum being paid by it on a
day other than the last day of an Interest Period for that Loan or Unpaid Sum.

 

(B)                              Each Lender shall, as soon as reasonably
practicable after a demand by the Facility Agent, provide a certificate
confirming the amount of its Break Costs for any Interest Period in which they
accrue.

 

(C)                              If, following a payment by the Borrower of all
or part of a Loan or Unpaid Sum on a day other than the last day of an Interest
Period for that Loan or Unpaid Sum, a Lender realises a profit, and no Event of
Default is continuing, that Lender must pay an amount equal to that profit to
the Borrower as soon as practicable.

 

11.5                       FATCA Information

 

(A)                              Subject to paragraph (C) below, each Party
shall, within ten Business Days of a reasonable request by another Party:

 

(i)                                   confirm to that other Party whether it is:

 

(a)                          a FATCA Exempt Party; or

 

(b)                          not a FATCA Exempt Party; and

 

(ii)                                supply to that other Party such forms,
documentation and other information relating to its status under FATCA
(including its applicable “passthru payment percentage” or other information
required under the

 

47

--------------------------------------------------------------------------------


 

US Treasury Regulations or other official guidance including intergovernmental
agreements) as that other Party reasonably requests for the purposes of that
other Party’s compliance with FATCA.

 

(B)                              If a Party confirms to another Party pursuant
to clause 11.5(A)(i)(a) above that it is a FATCA Exempt Party and it
subsequently becomes aware that it is not, or has ceased to be a FATCA Exempt
Party, that Party shall notify that other Party reasonably promptly.

 

(C)                              Paragraph (A) above shall not oblige any
Finance Party to do anything which would or might in its reasonable opinion
constitute a breach of:

 

(i)                                   any law or regulation;

 

(ii)                                any fiduciary duty; or

 

(iii)                             any duty of confidentiality.

 

(D)                              If a Party fails to confirm its status or to
supply forms, documentation or other information requested in accordance with
paragraph (A) above (including, for the avoidance of doubt, where paragraph
(C) above applies), then:

 

(i)                                   if that Party failed to confirm whether it
is (and/or remains) a FATCA Exempt Party then such Party shall be treated for
the purposes of the Finance Documents as if it is not a FATCA Exempt Party; and

 

(ii)                                if that Party failed to confirm its
applicable “passthru payment percentage” then such Party shall be treated for
the purposes of the Finance Documents (and payments made thereunder) as if its
applicable “passthru payment percentage” is 100%,

 

until (in each case) such time as the Party in question provides the requested
confirmation, forms, documentation or other information.

 

12.                              FEES

 

12.1                       Commitment fee

 

(A)                              The Borrower shall pay to the Facility Agent
for the account of each Lender a commitment fee at a rate equal to 40 per cent.
per annum of the Margin.

 

(B)                              The accrued commitment fee is payable quarterly
(on each of 31 March, 30 June, 30 September and 31 December) in arrears on any
undrawn and uncancelled portion of the Commitments for the period from and
including the date of this Agreement until and including the last day of the
Availability Period.

 

(C)                              Notwithstanding paragraphs (A) and (B) above,
the Borrower shall not be required to pay any such commitment fees to the
Facility Agent for the account of any Lender during the period in which such
Lender is a Non-Funding Lender.

 

48

--------------------------------------------------------------------------------


 

12.2                       Front end fees

 

The Borrower shall pay to each Mandated Lead Arranger, front end fees in the
amount and at the times agreed in a Fee Letter.

 

12.3                       Facility Agent fee

 

The Borrower shall pay to the Facility Agent (for its own account) an agency fee
in the amount and at the times agreed in a Fee Letter.

 

12.4                       Security and Intercreditor Agent fee

 

The Borrower shall pay to the Security and Intercreditor Agent (for its own
account) a fee in the amount and at the times agreed in a Fee Letter.

 

49

--------------------------------------------------------------------------------


 

PART 5

TAXES, INCREASED COSTS AND INDEMNITIES

 

13.                              TAX GROSS UP AND INDEMNITIES

 

13.1                       Definitions

 

(A)                              In this Agreement:

 

“Tax Credit” means a credit against, relief or remission for, or repayment of
any Tax.

 

“Tax Deduction” means a deduction or withholding for or on account of Tax from a
payment under a Finance Document, other than a FATCA Deduction.

 

“Tax Payment” means either the increase in a payment made by an Obligor to a
Finance Party under clause 13.2 (Tax gross-up) or a payment under clause 13.3
(Tax Indemnity).

 

13.2                       Tax gross-up

 

(A)                              Each Obligor shall make all payments to be made
by it without any Tax Deduction, unless a Tax Deduction is required by law.

 

(B)                              The Company shall promptly upon becoming aware
that an Obligor must make a Tax Deduction (or that there is any change in the
rate or the basis of a Tax Deduction) notify the Facility Agent accordingly.

 

(C)                              If a Tax Deduction is required by law to be
made by an Obligor, the amount of the payment due from that Obligor shall be
increased to an amount which (after making any Tax Deduction) leaves an amount
equal to the payment which would have been due if no Tax Deduction had been
required.

 

(D)                              If an Obligor is required to make a Tax
Deduction, that Obligor shall make that Tax Deduction and any payment required
in connection with that Tax Deduction within the time allowed and in the minimum
amount required by law.

 

(E)                               Within thirty days of making either a Tax
Deduction or any payment required in connection with that Tax Deduction, the
Obligor making that Tax Deduction shall deliver to the Facility Agent for the
Finance Party entitled to the payment evidence reasonably satisfactory to that
Finance Party (acting reasonably) that the Tax Deduction has been made or (as
applicable) any appropriate payment paid to the relevant taxing Authority.

 

(F)                                If an Obligor makes any payment to a Finance
Party in respect of or relating to a Tax Deduction, but such Obligor was not
obliged to make such payment, the relevant Finance Party shall within five
Business Days of demand refund such payment to such Obligor.

 

50

--------------------------------------------------------------------------------


 

13.3                       Tax Indemnity

 

(A)                              Except as provided below, the Borrower shall
(within five Business Days of demand by the Facility Agent) indemnify a Finance
Party against any loss, liability or cost which that Finance Party determines
will be or has been (directly or indirectly) suffered by that Finance Party for
or on account of Tax, by that Finance Party in respect of a Finance Document.

 

(B)                              Paragraph (A) above shall not apply:

 

(i)                                   with respect to any Tax assessed on a
Finance Party under the law of the jurisdiction in which:

 

(a)                         that Finance Party is incorporated or, if different,
the jurisdiction (or jurisdictions) in which that Finance Party is treated as
resident for tax purposes; or

 

(b)                         that Finance Party’s Facility Office is located in
respect of amounts received or receivable in that jurisdiction,

 

if in either such case that Tax is imposed on or calculated by reference to the
net income received or receivable (but not any sum deemed to be received or
receivable) by that Finance Party or that Finance Party’s Facility Office; or

 

(ii)                                to the extent a loss, liability or cost is
compensated for by an increased payment under clause 13.2 (Tax gross-up); or

 

(iii)                             to the extent a loss, liability or cost
relates to a FATCA Deduction required to be made by a Party; or

 

(iv)                            with respect to any Tax assessed prior to the
date which is 180 days prior to the date on which the relevant Finance Party
requests such a payment from the Borrower, unless a determination of the amount
claimed could only be made on or after the first of those dates.

 

(C)                              A Finance Party making, or intending to make a
claim under paragraph (A) above shall promptly notify the Facility Agent of the
event which will give, or has given, rise to the claim, following which the
Facility Agent shall provide to the Company a copy of the notification by such
Finance Party.

 

(D)                              A Finance Party shall, on receiving a payment
from an Obligor under this clause, notify the Facility Agent.  The Finance
Parties will undertake to use reasonable endeavours to obtain reliefs and
remissions for taxes and deductions and to reimburse the Company for reliefs,
remissions or credits obtained (but without any obligation to arrange its tax
affairs other than as it sees fit nor to disclose any information about its tax
affairs).

 

51

--------------------------------------------------------------------------------


 

13.4                       Tax Credit

 

(A)                              If:-

 

(i)                                   an Obligor makes a Tax Payment, and

 

(ii)                                a Tax Credit is attributable either to an
increased payment of which that Tax Payment forms part, or to that Tax Payment,
and

 

(iii)                             that Finance Party has obtained, utilised and
retained that Tax Credit,

 

the Finance Party shall pay an amount to the Obligor which that Finance Party
reasonably determines will leave it (after that payment) in the same after-Tax
position as it would have been in but for its utilisation of the Tax Credit.

 

(B)                              Nothing in this clause will:

 

(i)                                   interfere with the rights of any Finance
Party to arrange its affairs in whatever manner it thinks fit; or

 

(ii)                                oblige any Finance Party to disclose any
information relating to its Tax affairs or computations.

 

13.5                       Stamp Taxes

 

(A)                              The Company shall, within five Business Days of
demand, pay and indemnify each Finance Party against any cost, loss or liability
that Finance Party incurs in relation to all stamp duty, registration and other
similar Taxes payable in respect of any Finance Document other than in respect
of an assignment or transfer by a Lender.

 

13.6                       Value added tax

 

(A)                              All consideration expressed to be payable under
a Finance Document by any Party to a Finance Party shall be deemed to be
exclusive of any VAT.  If VAT is chargeable on any supply made by any Finance
Party to any Party in connection with a Finance Document, that Party shall pay
to the Finance Party (in addition to and at the same time as paying the
consideration) an amount equal to the amount of the VAT against delivery of an
appropriate VAT invoice.

 

(B)                              Where a Finance Document requires any Party to
reimburse a Finance Party for any costs or expenses, that obligation shall be
deemed to extend to all VAT incurred by the Finance Party in respect of the
costs or expenses to the extent that the Finance Party reasonably determines
that neither the Finance Party nor any other member of any VAT group of which it
is a member is entitled to credit or repayment of the VAT.

 

52

--------------------------------------------------------------------------------


 

13.7                       FATCA Deduction

 

(A)                              Each Party may make any FATCA Deduction it is
required to make by FATCA, and any payment required in connection with that
FATCA Deduction, and no Party shall be required to increase any payment in
respect of which it makes such a FATCA Deduction or otherwise compensate the
recipient of the payment for that FATCA Deduction.

 

(B)                              Each Party shall promptly, upon becoming aware
that it must make a FATCA Deduction (or that there is any change in the rate or
the basis of such FATCA Deduction) notify the Party to whom it is making the
payment and, in addition, shall notify the Company, the Facility Agent and the
other Finance Parties

 

14.                              INCREASED COSTS

 

14.1                       Increased costs

 

(A)                              Subject to clause 14.3 (Exceptions) the
Borrower shall, within five Business Days of a demand by the Facility Agent, pay
for the account of a Finance Party the amount of any Increased Costs incurred by
that Finance Party or any of its Affiliates as a result of the introduction of
or any change in (or in the interpretation, administration or application by any
governmental body or regulatory Authority of) any law or regulation (whether or
not having the force of law, but if not, being of a type with which that Finance
Party or Affiliate is expected or required to comply), or as a result of the
implementation or application of, or compliance with, Basel III or any law or
regulation that implements or applies Basel III.

 

(B)                              In this Agreement “Increased Costs” means:

 

(i)                                   a reduction in the rate of return from the
Facility or on a Finance Party’s (or its Affiliate’s) overall capital;

 

(ii)                                an additional or increased cost; or

 

(iii)                             a reduction of any amount due and payable
under any Finance Document,

 

which is (a) material and (b) incurred or suffered by a Finance Party or any of
its Affiliates but only to the extent that it is attributable to that Finance
Party having entered into its Commitment or funding or performing its
obligations under any Finance Document.

 

14.2                       Increased cost claims

 

(A)                              A Finance Party intending to make a claim
pursuant to clause 14.1 (Increased costs) shall notify the Facility Agent of the
event giving rise to the claim, following which the Facility Agent shall
promptly notify the Company.

 

53

--------------------------------------------------------------------------------


 

(B)                              Each Finance Party shall provide a certificate
confirming the amount of its Increased Costs.

 

14.3                       Exceptions

 

(A)                              Clause 14.1 (Increased costs) does not apply to
the extent any Increased Cost is:

 

(i)                                   attributable to a Tax Deduction required
by law to be made by an Obligor provided that this clause is without prejudice
to any rights which the affected Lender may have under clause 13.2 (Tax
gross-up) to receive a grossed up payment;

 

(ii)                                attributable to a FATCA Deduction required
to be made by a Party;

 

(iii)                             the subject of a claim under clause 13.3 (Tax
Indemnity) (or might be or have been the subject of a claim under clause 13.3
(Tax Indemnity) but for any of the exclusions in paragraph (B) of clause 13.3
(Tax Indemnity));

 

(iv)                            incurred prior to the date which is 180 days
prior to the date on which the Finance Party makes a claim in accordance with
clause 14.2 (Increased cost claims), unless a determination of the amount
incurred could only be made on or after the first of those dates;

 

(v)                               attributable to the wilful breach by the
relevant Finance Party or any of its Affiliates of any law or regulation; or

 

(vi)                            attributable to the implementation or
application of or compliance with the “International Convergence of Capital
Measurement and Capital Standards, a Revised Framework” published by the Basel
Committee on Banking Supervision in June 2004 in the form existing on the date
of this Agreement (but excluding any amendment contained in Basel III) (“Basel
II”) or any other law or regulation which implements Basel II (whether such
implementation, application or compliance is by a government, regulator, Finance
Party or any of its Affiliates).

 

(B)                              In this clause 14.3 (Exceptions), a reference
to a “Tax Deduction” has the same meaning given to the term in clause 13.1
(Definitions).

 

15.                              OTHER INDEMNITIES

 

15.1                       Currency indemnity

 

(A)                              If any sum due from an Obligor under the
Finance Documents (a “Sum”), or any order, judgment or award given or made in
relation to a Sum, has to be converted from the currency (the “First Currency”)
in which that Sum is payable into another currency (the “Second Currency”) for
the purpose of:

 

(i)                                   making or filing a claim or proof against
that Obligor; or

 

54

--------------------------------------------------------------------------------


 

(ii)                                obtaining or enforcing an order, judgment or
award in relation to any litigation or arbitration proceedings,

 

that Obligor shall as an independent obligation, within five Business Days of
demand, indemnify each Finance Party to whom that Sum is due against any cost,
loss or liability arising out of or as a result of the conversion including any
discrepancy between (a) the rate of exchange used to convert that Sum from the
First Currency into the Second Currency and (b) the rate or rates of exchange
available to that person at the time of its receipt of that Sum.

 

(B)                              Each Obligor waives any right it may have in
any jurisdiction to pay any amount under the Finance Documents in a currency or
currency unit other than that in which it is expressed to be payable.

 

15.2                       Other indemnities

 

Each Obligor shall, within five Business Days of demand, indemnify each Finance
Party against any cost, loss or liability incurred by that Finance Party as a
result of:

 

(A)                              the occurrence of any Event of Default;

 

(B)                              a failure by an Obligor to pay any amount due
under a Finance Document on its due date;

 

(C)                              funding, or making arrangements to fund, its
participation in a Utilisation requested by the Borrower in a Utilisation
Request but not made by reason of a Default or an act or omission on the part of
an Obligor; and

 

(D)                              a Utilisation (or part of a Utilisation) not
being prepaid in accordance with a notice of prepayment given by the Borrower.

 

15.3                       Indemnity to the Facility Agent

 

Each Obligor shall promptly on demand, indemnify the Facility Agent against any
cost, loss or liability incurred by the Facility Agent (acting reasonably) as a
direct result of:

 

(A)                              investigating any event which it reasonably
believes is a Default; and

 

(B)                              acting or relying on any notice, request or
instruction which it reasonably believes to be genuine, correct and
appropriately authorised by an Obligor.

 

16.                              MITIGATION BY THE LENDERS

 

16.1                       Mitigation

 

(A)                              Each Finance Party shall, in consultation with
the Company, use all reasonable endeavours to mitigate or remove any
circumstances which arise and which would result in any facility ceasing to be
available or any amount becoming payable under or pursuant to, or cancelled
pursuant to, any of clause 8.2 (Illegality), clause 13.2 (Tax gross-up), clause
14.1 (Increased costs) or clause

 

55

--------------------------------------------------------------------------------


 

11.2 (Market disruption) including (but not limited to) transferring its rights
and obligations under the Finance Documents to another Affiliate or Facility
Office.

 

(B)                              Paragraph (A) above does not in any way limit
the obligations of any Obligor under the Finance Documents.

 

(C)                              Each Finance Party shall notify the Facility
Agent as soon as it becomes aware that any circumstances of the kind described
in paragraph (A) above have arisen or may arise.  The Facility Agent shall
notify the Company promptly of any such notification from a Finance Party.

 

16.2                       Limitation of liability

 

(A)                              Each Obligor shall promptly indemnify each
Finance Party for all costs and expenses reasonably incurred by that Finance
Party as a result of steps taken by it under clause 16.1 (Mitigation).

 

(B)                              A Finance Party is not obliged to take any
steps under clause 16.1 (Mitigation) if, in the bona fide opinion of that
Finance Party (acting reasonably), to do so might in any way be prejudicial to
it.

 

56

--------------------------------------------------------------------------------


 

PART 6

FINANCIAL INFORMATION

 

17.                              INFORMATION UNDERTAKINGS

 

The undertakings in this clause remain in force from the date of this Agreement
until the Discharge Date.

 

17.1                       Books of account and auditors

 

Each Obligor shall:

 

(A)                              keep proper books of account relating to its
business; and

 

(B)                              appoint and maintain as its auditors any
Approved Auditor.

 

17.2                       Financial statements

 

(A)                              The Borrower shall supply to the Facility Agent
(in sufficient copies as most recently notified by the Facility Agent as being
sufficient to allow one copy for each Lender):

 

(i)                                   as soon as they become available, but in
any event within 180 days of the end of each financial year, its audited
consolidated financial statements for that financial year; and

 

(ii)                                within 90 days of the end of each quarter,
its unaudited quarterly consolidated financial statements for that period.

 

(B)                              If during any financial year of the Borrower
there is a material change in the nature and extent of the accounting
transactions which the Borrower enters into, it shall promptly inform the
Facility Agent thereof and the Borrower shall, if instructed to do so by the
Facility Agent (acting on the instructions of the Majority Lenders (acting
reasonably)), supply to the Facility Agent (in sufficient copies for each
Lender), as soon as they become available, but in any event within 180 days of
request, its audited consolidated financial statements for its last financial
year.

 

17.3                       Year-end

 

The Borrower shall not change its Accounting Reference Date without the consent
of the Majority Lenders.

 

17.4                       Form of financial statements

 

(A)                              The Borrower must ensure that each set of
financial statements supplied under this Agreement:

 

(i)                                   is certified by an Authorised Signatory of
the relevant Borrower as a true and correct copy; and

 

57

--------------------------------------------------------------------------------


 

(ii)                                 gives (if audited) a true and fair view of,
or (if unaudited) fairly represents, the financial condition of the relevant
Borrower for the period to the date on which those financial statements were
drawn up.

 

(B)                              Unless otherwise agreed with the Facility
Agent, all accounts delivered under this Agreement shall be prepared in
accordance with the Approved Accounting Principles.

 

(C)                              The Borrower must notify the Facility Agent of
any material change to the manner in which any audited financial statements
delivered under this Agreement are prepared.

 

(D)                              If requested by the Facility Agent, the
Borrower must supply to the Facility Agent:

 

(i)                                   a full description of any change notified
under paragraph (B) above and the adjustments which would be required to be made
to those financial statements in order to cause them to use the accounting
policies, practices, procedures and reference period upon which such financial
statements were prepared prior to such change; and

 

(ii)                                sufficient information, in such detail and
format as may be required by the Facility Agent (acting reasonably), to enable
the Lenders to make a proper comparison between the financial position shown by
the set of financial statements prepared on the changed basis and its most
recent audited financial statements delivered to the Facility Agent under this
Agreement prior to such change.

 

17.5                       Compliance Certificate

 

(A)                              The Borrower must supply to the Facility Agent
a Compliance Certificate with each set of financial statements sent to the
Facility Agent under clauses 17.2 (Financial statements), above certifying the
matters specified in clause 17.4(A) above and compliance with the financial
covenants in clauses 19.1 (Debt cover ratio) and 19.2 (Interest cover ratio)
below.

 

(B)                              A Compliance Certificate supplied in accordance
with paragraph (A) above must be signed by two Authorised Signatories of the
Borrower.

 

17.6                       Information: Miscellaneous

 

Each Obligor shall supply to the Facility Agent, in sufficient copies for all
the Lenders, if the Facility Agent so requests:

 

(A)                              all documents dispatched by each Obligor to its
Shareholders (or any class of them) or its creditors generally, at the same time
as they are dispatched;

 

(B)                              promptly after becoming aware of them, the
details of any material litigation, arbitration or administrative proceedings
which are currently threatened or pending against the Guarantor or any member of
the Group; and

 

58

--------------------------------------------------------------------------------


 

(C)                              promptly, such further information regarding
the financial condition, assets, business and operations of the Guarantor or any
member of the Group as the Facility Agent may reasonably request.

 

17.7                       Notification of Default

 

Each Obligor must notify the Facility Agent of any Default (and the steps, if
any, being taken to remedy it) promptly upon becoming aware of its occurrence.

 

17.8                       “Know your customer” and “customer due diligence”
requirements

 

(A)                              If:

 

(i)                                   the introduction of or any change in (or
in the interpretation, administration or application by any government or
regulatory Authority of) any law or regulation (having the force of law) made
after the date of this Agreement;

 

(ii)                                any change in the ownership of an Obligor
after the date of this Agreement; or

 

(iii)                             a proposed assignment or transfer by a Lender
of any of its rights and obligations under this Agreement to a party that is not
a Lender prior to such assignment or transfer,

 

obliges the Facility Agent or any Lender (or, in the case of paragraph
(C) below, any prospective new Lender) to comply with “know your customer”,
“customer due diligence” or similar identification procedures in circumstances
where the necessary information is not already available to it (or, in the case
of paragraph (C) below, cannot be provided by the transferring Lender from
information already provided to it), the Company shall, as soon as reasonably
practicable upon the request of the Facility Agent or the relevant Lender,
supply, or procure the supply of, such reasonable documentation and other
evidence as is within an Obligor’s possession and control to enable the Facility
Agent or such Lender to comply with all necessary “know your customer”,
“customer due diligence” or other similar checks required under the relevant
laws and regulations.

 

(B)                              Each Lender shall promptly upon the request of
the Facility Agent supply, or procure the supply of, such documentation and
other evidence as is reasonably requested by the Facility Agent (for itself) in
order for the Facility Agent, as the case may be, to carry out and be satisfied
it has complied with all necessary “know your customer” or other similar checks
under all applicable laws and regulations pursuant to the transactions
contemplated in the Finance Documents.

 

(C)                              The Borrower shall, by not less than 10
Business Days’ prior written notice to the Facility Agent, notify the Facility
Agent (which shall promptly notify the Lenders) of its intention to request that
one of the subsidiaries becomes an Additional Guarantor pursuant to this
Agreement.

 

59

--------------------------------------------------------------------------------


 

(D)                              Following the giving of any notice pursuant to
paragraph (C) above, if the accession of such Additional Guarantor obliges the
Facility Agent or any Lender to comply with “know your customer” or similar
identification procedures in circumstances where the necessary information is
not already available to it, the Borrower shall promptly upon the request of the
Facility Agent or any Lender supply, or procure the supply of, such
documentation and other evidence as is reasonably requested by the Facility
Agent (for itself or on behalf of any Lender) or any Lender (for itself or on
behalf of any prospective new Lender) in order for the Facility Agent or such
Lender or any prospective new Lender to carry out and be satisfied it has
complied with all necessary “know your customer” or other similar checks under
all applicable laws and regulations pursuant to the accession of such subsidiary
to this Agreement as an Additional Guarantor.

 

17.9                       Use of websites

 

(A)                              Except as provided below, each Obligor may
deliver any information under the Facility Agreement to the Facility Agent by
posting it on to an electronic website if:

 

(i)                                   it maintains or has access to an
electronic website for this purpose and provides the Facility Agent with the
details and password to access the website and the information; and

 

(ii)                                the information posted is in a format
required by this Agreement or is otherwise agreed between each Obligor and the
Facility Agent (whose approval shall not be unreasonably withheld or delayed).

 

The Facility Agent must supply each relevant Lender with the address of and
password for the website.

 

(B)                              Notwithstanding the above, the Company must
supply to the Facility Agent in paper form a copy of any information posted on
the website together with sufficient copies for:

 

(i)                                   any Lender who notifies the Facility Agent
in writing (copied to each Obligor) that it does not wish to receive information
via the website; and

 

(ii)                                within ten Business Days of request, any
other Lender, if that Lender so requests.

 

(C)                              Each Obligor must promptly upon becoming aware
of its occurrence, notify the Facility Agent if:

 

(i)                                   the website cannot be accessed;

 

(ii)                                the website or any information on the
website is infected by any electronic virus or similar software;

 

(iii)                             the password for the website is changed; or

 

60

--------------------------------------------------------------------------------


 

(iv)                            any information to be supplied under the
Facility Agreement is posted on the website or amended after being posted.

 

If the circumstances in sub-paragraph (C)(i) or (C)(ii) above occur, an Obligor
must supply any information required under this Agreement in paper form until
the circumstances giving rise to the notification are no longer continuing and
the information can be provided in accordance with paragraph (A) above.

 

61

--------------------------------------------------------------------------------


 

PART 7

REPRESENTATIONS, COVENANTS, EVENTS OF DEFAULT

 

18.                              REPRESENTATIONS

 

Each Obligor makes the representations and warranties set out in this clause to
each Finance Party and acknowledges that each Finance Party has entered into the
Finance Documents in full reliance on those representations and warranties.

 

18.1                       Status

 

(A)                              It is a limited liability or, as the case may
be, an exempted company, duly incorporated and validly existing under the laws
of its jurisdiction of incorporation.

 

(B)                              It has the power to own its assets and carry on
its business as it is being conducted.

 

18.2                       Legal validity

 

Each Finance Document to which it is a party constitutes, or will constitute
when executed, its valid, legally binding and enforceable obligations in
accordance with its terms (subject to any limitation on enforcement under law or
general principles of equity or qualifications which are specifically set out in
any legal opinion delivered as a Condition Precedent) and that, so far as it is
aware having made all due and careful enquiries, each Finance Document is in
full force and effect.

 

18.3                       Non-conflict

 

The entry into and performance by it of, and the transactions contemplated by,
the Finance Documents to which it is a party do not conflict with:

 

(A)                              any applicable law or regulation;

 

(B)                              its constitutional documents; or

 

(C)                              any agreement binding upon it,

 

to the extent which has, or could reasonably be expected to have, a Material
Adverse Effect.

 

18.4                       Powers and authority

 

It has (or had at the relevant time) the power and authority to execute and
deliver the Finance Documents to which it is a party and it has the power and
authority to perform its obligations under the Finance Documents to which it is
a party and the transactions contemplated thereby.

 

62

--------------------------------------------------------------------------------


 

18.5                       Authorisations

 

All Required Approvals (except to the extent already provided as a Condition
Precedent, or where required by any Authority in respect of any Security
Interest granted (or to be granted) under the Security Documents) have been
obtained or effected and are in full force and effect (where a failure to do so
has or could reasonably be expected to have a Material Adverse Effect).

 

18.6                       Stamp and registration duties

 

Except for registration fees, if any, payable in relation to the Charge over
Shares in KEH, there is no stamp or registration duty or similar Tax or charge
in respect of any Finance Document, which has not been made or paid within
applicable time periods (where a failure to do so has, or could reasonably be
expected to have, a Material Adverse Effect).

 

18.7                       No Default

 

No Default has occurred and is outstanding.

 

18.8                       Financial Statements and other factual information

 

(A)                               The most recent audited financial statements
and interim financial statements delivered to the Facility Agent in accordance
with clause 17.2 (Financial statements) (which, at the Signing Date, is the
unaudited opening balance sheet of the Borrower as at 30 September 2012):

 

(i)                                    have been prepared in accordance with the
Approved Accounting Principles (if relevant); and

 

(ii)                                 (if audited) give a true and fair view of,
or (if unaudited) fairly represent, its financial condition for the relevant
period.

 

(B)                               All factual information provided by or under
the express direction of the Borrower to the Finance Parties in connection with
the Facility was believed by the Borrower at the time it was so provided to be
true in all material respects.

 

18.9                       Proceedings pending or threatened

 

Except as disclosed to the Facility Agent in writing prior to the Signing Date,
no litigation, arbitration or administrative proceeding is pending or threatened
which could reasonably be expected to be adversely determined against it and
which, if so determined, has, or could reasonably be expected to have, a
Material Adverse Effect.

 

18.10                Breach of laws

 

(A)                               It has not breached any law or regulation
which has, or could reasonably be expected to have, a Material Adverse Effect.

 

63

--------------------------------------------------------------------------------


 

(B)                               It is in compliance with all environmental
laws, a breach of which could reasonably be expected to give rise to a liability
on it which has, or could reasonably be expected to have, a Material Adverse
Effect and, so far as it is aware having made due and careful enquiry, there is
no environmental claim outstanding against it which, if adversely determined,
would give rise to a liability on it which has, or could reasonably be expected
to have, a Material Adverse Effect.

 

18.11                Ranking of security

 

Subject to any limitations on enforcement under law or general principles of
equity or qualifications set out in any legal opinion delivered as a Condition
Precedent, each Security Document when executed confers the Security Interests
it purports to confer over the assets referred to in that document and those
assets are not subject to any other Security Interest that is not permitted
pursuant to clause 20.6 (Negative pledge).

 

18.12                Pari passu ranking

 

Its payment obligations under the Finance Documents rank at least pari passu
with all its other present unsecured obligations, except for obligations
mandatorily preferred by law applying to companies generally.

 

18.13                No immunity

 

In any proceedings taken in any relevant jurisdiction in relation to the Finance
Documents (or any of them), it shall not be entitled to claim for itself or any
of its assets immunity from suit, execution or attachment or other legal
process.

 

18.14                Ownership of Obligors

 

(A)                               The Company beneficially owns, indirectly, all
of the issued share capital of the Guarantors and the Borrowers (other than the
Company).

 

(B)                               The issued share capital of the Guarantors and
the Borrowers is fully paid up and, to the extent beneficially owned by the
Company, free of all encumbrances or other third party rights (other than
pursuant to the Charge over Shares in KEH).

 

18.15                OFAC

 

Each Obligor represents that neither it nor any of its subsidiaries or, to their
knowledge, any director, officer, employee, agent or representative of it or any
of its subsidiaries is an individual or entity (“Person”) currently the subject
of any sanctions administered or enforced by the United States Government,
including, without limitation, the U.S. Department of Treasury’s Office of
Foreign Assets Control, the United Nations Security Council, the European Union,
Her Majesty’s Treasury, or other relevant sanctions authority (collectively,
“Sanctions”), nor is it or any of its subsidiaries located, organized or
resident in a country or territory that is the subject of Sanctions.

 

64

--------------------------------------------------------------------------------


 

18.16                Times for making representations

 

(A)                               The representations set out in this clause 18
(other than the representations in clauses 18.4 (Powers and authority) and 18.5
(Authorisations)) are made by each Obligor on the date of this Agreement. The
representation in clause 18.4 (Powers and authority) will be made as at the time
that the power or authority is exercised only.  Each Repeating Representation is
deemed to be repeated by each Obligor on the date of each Utilisation Request,
each Utilisation Date and on the first day of each Interest Period.

 

(B)                               When a representation is repeated, it is
applied to the facts and circumstances existing at the time of repetition.

 

19.                              FINANCIAL COVENANTS

 

19.1                       Debt cover ratio

 

The Company undertakes that on each Calculation Date the ratio of Consolidated
Total Net Borrowings to EBITDAX of the Group for the Measurement Period shall be
less than or equal to 3.50 : 1.00.

 

19.2                       Interest cover ratio

 

The Company undertakes that on each Calculation Date the ratio of EBITDAX of the
Group to the Net Interest Payable of the Group for the Measurement Period shall
be greater than or equal to 2.25 : 1.00.

 

19.3                       Calculation of ratios on Calculation Date

 

(A)                              The Company will give written notice to the
Facility Agent of the anticipated occurrence of any Calculation Date together
with pro forma calculations of the ratio of Consolidated Total Net Borrowings to
EBITDAX of the Group and EBITDAX of the Group to the Net Interest Payable of the
Group for the relevant Measurement Period.

 

(B)                              The pro forma calculations referred to in
paragraph (A) above will:

 

(i)                                    incorporate all debt and interest of the
Group, ignoring any debt that must be mandatorily prepaid as a result of the
relevant Calculation Trigger Event (and also ignoring any related interest) and
including any debt envisaged to be incurred (and including any interest that
would have been payable had that debt been incurred at the beginning of the
relevant Measurement Period) by the Group pursuant to the relevant Calculation
Trigger Event as though that debt had been incurred at the beginning of the
relevant Measurement Period; and

 

(ii)                                 ignore, in instances where the relevant
Calculation Trigger Event is a Ghana Petroleum Agreement Small Sale Event, the
Ghana Petroleum Agreement Small Sale Percentage Reduction and any amounts
payable

 

65

--------------------------------------------------------------------------------


 

to the Group in connection with a Ghana Petroleum Agreement Small Sale Event.

 

(C)                               The Company may only proceed with a
Calculation Trigger Event which is listed in paragraph (B)(iv) or (B)(v) of the
definition of Calculation Date if the pro forma calculations referred to in
paragraph (A) above show that the financial covenants in clause 19.1 (Debt cover
ratio) and in clause 19.2 (Interest cover ratio) would be met for the relevant
Measurement Period, or otherwise only with the consent of the Majority Lenders.

 

(D)                               The Company may only proceed with a
Calculation Trigger Event which is listed in paragraph (B)(i), (B)(ii) or
(B)(iii) of the definition of Calculation Date if the pro forma calculations
referred to in paragraph (A) above show that the financial covenants in clause
19.1 (Debt cover ratio) and in clause 19.2 (Interest cover ratio) would be met
for the relevant Measurement Period, or otherwise only with the consent of each
Lender.

 

20.                              GENERAL UNDERTAKINGS

 

The undertakings in this clause shall remain in force from the date of this
Agreement until the Discharge Date.

 

20.1                       Corporate existence

 

Each Obligor shall maintain its corporate existence.

 

20.2                       Authorisations

 

Each Obligor shall promptly obtain and comply with Required Approvals where a
failure to do so would have a Material Adverse Effect.

 

20.3                       Compliance with laws

 

Each Obligor shall comply with all laws and regulations (including compliance
with environmental laws, permits and licences) applicable to it where failure to
do so would have a Material Adverse Effect.

 

20.4                       Pari passu ranking

 

Each Obligor shall ensure that at all times its payment obligations to the
Finance Parties under the Finance Documents rank at least pari passu as to
priority of payment with all its other present and future unsecured and
unsubordinated Financial Indebtedness, except for claims mandatorily preferred
by operation of law applying generally.

 

20.5                       Security

 

Each Obligor shall undertake all actions reasonably necessary (including the
making or delivery of filings and payment of fees) to maintain the Security
Interests under the Security Documents to which it is party in full force and
effect (including the priority thereof).

 

66

--------------------------------------------------------------------------------


 

20.6                       Negative pledge

 

Other than Permitted Security, a Ghana Obligor shall not create or permit to
exist any Security Interest over any of its assets.

 

20.7                       Change of business

 

KEL shall procure that no substantial change is made to the general nature of
the business of the Obligors or the Group taken as a whole from that carried on
by the Group as at the date of this Agreement.

 

20.8                       Disposals

 

(A)                               Subject to clauses 8.4 (Ghana Petroleum
Agreement Medium Sale Event), 8.5 (Ghana Petroleum Agreement Large Sale Event)
and 19.3 (Calculation of ratios on Calculation Date), other than Permitted
Disposals, an Obligor shall not, either in a single transaction or in a series
of transactions and whether related or not, dispose of all or a material part of
its assets.

 

(B)                               Notwithstanding any other provision of this
Agreement or any other Finance Document KEO shall have full flexibility and
discretion to deal with its subsidiaries and its and their assets, other than
its interests in:

 

(i)                                    any other Obligor;

 

(ii)                                 the assets of any other Obligor; or

 

(iii)                              any asset which is the subject of a Security
Document;

 

in such manner as it sees fit and at its discretion including, but without
limitation, the flexibility to sell, farm-out, dispose of, transfer, grant
Security Interests over, distribute by way of dividend, restructure, consolidate
or merge or otherwise part with ownership and possession of such subsidiary
and/or assets.

 

20.9                       Financial Indebtedness

 

Notwithstanding any other provision of this Agreement, in the event that the
holders of HY Notes benefit from provisions relating to the restriction of
Financial Indebtedness of the Group which are more onerous than those set out in
this Agreement, KEL shall incorporate into this Agreement, mutatis mutandis,
clauses which are equivalent to the relevant provisions of the HY Notes.

 

67

--------------------------------------------------------------------------------


 

20.10                Ghana Financial Indebtedness

 

Other than Permitted Financial Indebtedness, a Ghana Obligor shall not incur any
Financial Indebtedness.

 

20.11                Guarantees

 

Except in the case of Permitted Financial Indebtedness, no Ghana Obligor may,
without the approval of the Majority Lenders (acting reasonably), enter into
guarantees or indemnities in respect of obligations or liabilities of any person
(excluding Ghana Obligors).

 

20.12                Mergers

 

No Obligor may enter into any amalgamation, consolidation, demerger, merger or
reconstruction or winding-up without the consent of the Majority Lenders, except
on a solvent basis and in circumstances where the Obligor remains the legal
entity following such amalgamation, consolidation, demerger, merger or
reconstruction or winding-up.

 

20.13                Ghana Obligor loans

 

(A)                               Except as provided in paragraph (B) below, no
Ghana Obligor may be a creditor in respect of any Financial Indebtedness.

 

(B)                               Paragraph (A) does not apply to:

 

(i)                                    any loans made pursuant to a loan
agreement between any Ghana Obligors;

 

(ii)                                 any credit provided under a Project
Agreement, the EO Participation Agreement or in relation to the FPSO located in
the Jubilee Field (each term as defined in the RBL Facility Agreement);

 

(iii)                              any trade credit in the ordinary course of
day to day business;

 

(iv)                             loans or other credit not exceeding USD 100
million in aggregate at any one time;

 

(v)                                any loans permitted under the RBL Facility
Agreement; or

 

(vi)                             any other credit approved by the Majority
Lenders (acting reasonably).

 

20.14                Non-Ghana Obligor loans

 

(A)                               Except as provided in paragraph (B) below, no
Non-Ghana Obligor may be a creditor in respect of any Financial Indebtedness.

 

(B)                               Paragraph 20.14(A) does not apply to:

 

(i)                                    any loans made in the ordinary course of
day to day business;

 

68

--------------------------------------------------------------------------------


 

(ii)                                 any loans made to a member of the Group;

 

(iii)                              loans or other credit not exceeding USD 50
million in aggregate at any one time; or

 

(iv)                             any other loans or credit approved by the
Majority Lenders (acting reasonably).

 

20.15                Tax affairs

 

Each Obligor must promptly file all tax returns required by law within the
requisite time limits except to the extent contested in good faith and subject
to adequate reserve or provision.

 

20.16                Permitted Acquisitions

 

No Ghana Obligor may, without the prior written consent of the Facility Agent
(acting on the instructions of the Majority Lenders (acting reasonably)), make
any acquisition of, or investment in, any assets, rights or property (but
excluding for the avoidance of doubt any payment of Financing Costs or Project
Costs (in each case as defined in the RBL Facility Agreement)) which is not a
Permitted Acquisition.

 

20.17                Distributions

 

(A)                               Subject to paragraph (C) below, each Obligor
may make, declare or pay a Shareholder Distribution, subject to there being no
Default or Event of Default outstanding and provided that no Default or Event of
Default would occur by making such Shareholder Distribution.

 

(B)                               For the avoidance of doubt, nothing in
paragraph (A) above shall restrict an Obligor from making a Shareholder
Distribution at any time (including at a time when a Default or an Event of
Default is continuing) to the extent that the payment of such Shareholder
Distribution is mandatory under the rules of any Stock Exchange.

 

(C)                               In the event that KEL issues HY Notes and
agrees, under the terms of the HY Notes and any related documentation, to
restrictions on the ability to make Shareholder Distributions which are
different to those set out in this clause 20.17, KEL shall agree to be bound by
the same restrictions set out therein as if those provisions were set out,
mutatis mutandis, in full in this Agreement.

 

20.18                HY Note maturity date

 

KEL shall ensure that the maturity date of any HY Note issued will be after the
Termination Date.

 

20.19                OFAC

 

Each Obligor represents and covenants that neither it nor any of its
subsidiaries will, directly or, to such Obligor’s knowledge, indirectly, use the
proceeds of the Facility, or

 

69

--------------------------------------------------------------------------------


 

lend, contribute or otherwise make available such proceeds to any subsidiary,
joint venture partner or other Person, to fund any activities of or business
with any Person, or in any country or territory, that, at the time of such
funding, is the subject of Sanctions, or in any other manner that will result in
a violation by any Person (including any Person participating in the
transaction, whether as underwriter, advisor, investor or otherwise) of
Sanctions. Furthermore, each Obligor represents and covenants that it and each
of its subsidiaries is in compliance with Council Regulation (EU) No 961/2010 of
25 October 2010 on restrictive measures against Iran and repealing Regulation
(EC) No 423/2007.

 

20.20                Insurance

 

The Company and each Ghana Obligor shall maintain insurances, with reputable
independent insurance companies or underwriters, on and in relation to their
respective business and assets against those risks and to the extent as is usual
for companies carrying on the same or substantially similar business.

 

20.21                Information undertakings

 

In the event that the RBL Facility Agreement is repaid and either not replaced
or replaced by a facility with obligations relating to the supply of information
which are substantially less onerous than those set out in the RBL Facility
Agreement, KEL shall incorporate into this Agreement for information purposes
only, mutatis mutandis, clauses which are equivalent to the following clauses of
the RBL Facility Agreement (as such clauses existed as at the first date of this
Agreement): 24.6 (Project Information), 24.8 (Sources and Uses), 24.9 (Approved
Development), and 24.10 (Compliance with Remedial Plan).

 

20.22                Constitutional documents

 

Each Obligor shall notify the Facility Agent of any amendment to any of its
constitutional documents in a manner that has, or could reasonably be expected
to have, a Material Adverse Effect.

 

20.23                RBL Facility Agreement

 

KEL shall procure that no amendment or waiver of any term of the RBL Facility
Agreement (or the “Finance Documents”, as defined therein) may be made if the
amendment or waiver is:

 

(A)                               an amendment or waiver constituting an
increase in the Margin (as defined in the KEFI Intercreditor Agreement), or the
inclusion of an additional margin, relating to the Senior Liabilities (as
defined in the KEFI Intercreditor Agreement) (as applicable) other than such an
increase or addition which is contemplated by the original form of the Senior
Finance Documents (as defined in the KEFI Intercreditor Agreement);

 

(B)                               an amendment or waiver constituting an
increase in, or addition of, any fees or commission other than such an increase
or addition which is contemplated by the original form of the Senior Finance
Documents or which is as a result of a refinancing of the Senior Liabilities; or

 

70

--------------------------------------------------------------------------------


 

(C)                               any amendment or waiver of the equity cure
provisions in Clause 29.2 (Breach of financial covenant) of the RBL Facility
Agreement in relation to breaches of the “LLCR”, “FLCR”, “ICR” or “DCR”
financial covenants (each as defined in the RBL Facility Agreement).

 

20.24                Additional Commitments

 

KEL shall use its reasonable endeavours to procure that, no later than 3 months
after the date of this Agreement, the Total Commitments are increased by
US$40,000,000 pursuant to clause 3.2 (Additional Commitments).

 

21.                              EVENTS OF DEFAULT

 

Each of the events or circumstances set out in this clause is an Event of
Default (save for clause 21.15 (Acceleration), unless otherwise stated.

 

21.1                       Non-payment

 

An Obligor does not pay any amount payable by it to any Finance Party (or to the
Facility Agent for its own account) under the Finance Documents in the manner
and on the date required under the Finance Documents within five Business Days
of its due date.

 

21.2                       Breach of financial covenant

 

The Company does not comply with the provisions of the Financial Covenants,
provided that where the debt cover ratio or interest cover ratio has been
breached, the Borrower shall have 45 days within which to remedy any breach of
the relevant financial covenant by means of a prepayment and/or a cancellation
of the Facility where any prepayment is funded by the provision of Additional
Debt subordinated on terms acceptable to the Majority Lenders (acting
reasonably), or by the contribution of equity to the capital of the Borrower or
by taking such other remedial action as may be approved by the Majority Lenders
provided always that the Borrower shall be entitled to remedy any such breach
not more than twice in total and not more than once in any 12 month period.

 

21.3                       Breach of other obligations

 

An Obligor does not comply with any other provision of the Finance Documents to
which it is either a party or in respect of which it agrees to be bound pursuant
to clauses 27.3 (Authority of Facility Agent, the Company and the Security and
Intercreditor Agent) and 27.4 (Accession to the KEFI Intercreditor Agreement)
and becomes bound pursuant to clauses 2.5 (Agreement binding on Junior Obligors)
and 2.6 (Agreement binding on Senior Obligors) of the KEFI Intercreditor
Agreement and clause 2.5 (Agreement binding on Obligors) of the KEL
Intercreditor Agreement (other than in respect of non-payment or breach of a
Financial Covenant), unless the non-compliance is:

 

(A)                               capable of remedy; and

 

(B)                               remedied within 30 days of the earlier of the
Facility Agent giving notice or the Obligor becoming aware of the
non-compliance.

 

71

--------------------------------------------------------------------------------


 

21.4                       Misrepresentation

 

Any representation or statement made or deemed to be made by an Obligor in the
Finance Documents is or proves to have been incorrect or misleading in any
material respect when made or deemed to be made (or, in the case of a
representation or statement that contains a materiality concept, is or proves to
have been incorrect or misleading in any respect when made or deemed to be
made), unless the misrepresentation is:

 

(A)                               capable of remedy; and

 

(B)                               remedied within 30 days of the earlier of the
Facility Agent giving notice or the relevant Obligor becoming aware of the
misrepresentation.

 

21.5                       Cross-default

 

(A)                               Any Financial Indebtedness of any Obligor is
not paid when due nor within any applicable grace period.

 

(B)                               Any Financial Indebtedness of any Obligor is
declared to be or otherwise becomes due and payable prior to its specified
maturity as a result of an event of default (however described) and such amount
is not paid when due.

 

(C)                               Notwithstanding paragraphs (A) and (B) above,
no Event of Default will occur under this clause if the aggregate amount of
Financial Indebtedness or commitment for Financial Indebtedness is less than USD
100 million (or its equivalent in any other currency or currencies) or if the
relevant event or default has been waived, or if such event or default is caused
by a Disruption Event, provided that, in the case of a Disruption Event the
requisite payment is made within five Business Days.

 

21.6                       Insolvency

 

Any of the following occurs in respect of an Obligor:

 

(A)                               it is, or is deemed for the purposes of any
law to be, unable to, or admits its inability to, pay its debts as they fall due
or is or becomes insolvent or a moratorium is declared in relation to its
indebtedness generally; or

 

(B)                               it stops or suspends or threatens to suspend,
or announces an intention to stop or suspend making payment of all or any class
of its debts as they fall due in default of the obligation to make the relevant
payment.

 

21.7                       Insolvency proceedings

 

(A)                               Except as provided in paragraph (B) below, any
of the following occurs in respect of an Obligor:

 

(i)                                    a written resolution is passed or a
resolution is passed at a meeting of its shareholders, directors or other
officers to petition for or to file

 

72

--------------------------------------------------------------------------------


 

documents with a court or any registrar for its winding-up, administration or
dissolution;

 

(ii)                                 any person presents a petition, or files
documents with a court or any registrar for its winding-up, administration or
dissolution;

 

(iii)                              an order for its winding-up, administration
or dissolution is made;

 

(iv)                             any liquidator, provisional liquidator, trustee
in bankruptcy, judicial custodian, compulsory manager, receiver, administrative
receiver, administrator or similar officer is appointed in respect of it or any
material part of its assets;

 

(v)                                a moratorium is declared in relation to the
indebtedness of an Obligor;

 

(vi)                             its shareholders, directors or other officers
request the appointment of, or give notice of their intention to appoint a
liquidator, trustee in bankruptcy, judicial custodian, compulsory manager,
provisional liquidator, receiver, administrative receiver, administrator or
similar officer;

 

(vii)                          any composition, compromise, assignment or
arrangement is made with any of its creditors; or

 

(viii)                       any other analogous step or procedure is taken in
any jurisdiction.

 

(B)                               Paragraph (A) does not apply to:

 

(i)                                    any step or procedure which is part of a
re-organisation of an Obligor on a solvent basis with the consent of the
Majority Lenders (acting reasonably); or

 

(ii)                                 an IPO Reorganisation; or

 

(iii)                              in the case of sub-paragraph (ii) or (iv) (or
any step or procedure under sub-paragraph (vi) that is analogous to
sub-paragraph (ii) or (iv)), if the relevant step, petition or filing is made by
a person other than an Obligor, shareholder or their respective officers or
directors and the relevant Obligor is taking steps in good faith and with due
diligence for such proceedings or action to be stayed, discontinued, revoked or
set aside and the same is stayed, discontinued, revoked or set aside within a
period of 60 days; or

 

(iv)                             any Enforcement Action that applies to assets
having an aggregate value of less than USD 100 million.

 

73

--------------------------------------------------------------------------------


 

21.8                       Creditors’ process

 

Any attachment, sequestration, distress, execution or analogous event affects
any asset(s) of an Obligor, having an aggregate value of at least USD 15
million, and is not discharged within 45 days.

 

21.9                       Unlawfulness and Invalidity of the Finance Documents

 

If all or any part of a Finance Document is not, or ceases to be, a legal,
valid, binding and enforceable obligation of an Obligor, and

 

(A)                               the Company fails, within 30 days of becoming
aware of the matter, to procure the execution of a substitute agreement or
agreements on substantially the same terms and with a commercially qualified
party or parties acceptable to the Majority Lenders (acting reasonably); or

 

(B)                               the matter is not otherwise remedied within 30
days of an Obligor becoming aware of the matter.

 

21.10                Cessation of Business

 

An Obligor ceases, or threatens to cease, all or a substantial part of its
business (as carried on the date of this Agreement).

 

21.11                Expropriation

 

The Government (or any other official central or local government body with due
authority) states officially that it will take any step with a view to the
seizure, expropriation, nationalisation, requisition or compulsory acquisition
all or a material part of the assets of the Ghana Obligors or all or a material
part of the rights of the Ghana Obligors in relation thereto and such act has,
or could reasonably be expected to have, a Material Adverse Effect.

 

21.12                Repudiation of Finance Documents

 

Any Finance Document is repudiated or rescinded by an Obligor.

 

21.13                Material Litigation

 

Any material litigation, arbitration or administrative proceedings are
commenced, threatened or pending against an Obligor which could reasonably be
expected to be adversely determined against it and which, if so determined, has,
or would have, a Material Adverse Effect.

 

21.14                Material Adverse Effect

 

Any event which, in the opinion of the Majority Lenders (acting reasonably), has
a Material Adverse Effect but only following consultation between the Facility
Agent and the Company over a period of not less than 30 days with a view to
agreeing steps of

 

74

--------------------------------------------------------------------------------


 

mitigation (each Party acting reasonably with a view to appropriate remedial
action being taken).

 

21.15                Acceleration

 

Subject to the terms of the Intercreditor Agreements, on and at any time after
the occurrence of an Event of Default which is continuing, the Facility Agent
may, and shall if so directed by the Majority Lenders, by notice to the
Borrower:

 

(A)                               cancel the Total Commitments whereupon they
shall immediately be cancelled;

 

(B)                               declare that all or part of the Loans,
together with accrued interest, and all other amounts accrued or outstanding
under the Finance Documents be immediately due and payable, whereupon they shall
become immediately due and payable; and/or

 

(C)                               declare that all or part of the Loans be
payable on demand, whereupon they shall immediately become payable on demand by
the Facility Agent on the instructions of the Majority Lenders; and/or

 

(D)                               exercise or direct the Security and
Intercreditor Agent to exercise any or all of its rights, remedies, powers or
discretions under any of the Finance Documents.

 

21.16                Notification of Event of Default

 

The Facility Agent shall notify the Security and Intercreditor Agent of the
occurrence of any Event of Default.

 

75

--------------------------------------------------------------------------------


 

PART 8
CHANGES TO LENDERS AND OBLIGORS AND ROLES

 

22.                              CHANGES TO THE LENDERS

 

22.1                       Assignments and transfers and changes in Facility
Office by the Lenders

 

Subject to this clause, a Lender (the “Existing Lender”) may:

 

(A)                               (i)                                    assign
any of its rights; or

 

(ii)                                 transfer by novation any of its rights and
obligations,

 

to an Affiliate, another Lender, an Affiliate of another Lender or a Qualifying
Bank, another bank or financial institution or to a trust or other entity which
is regularly engaged in or established for the purpose of making, purchasing or
investing in loans, securities or other financial assets or such other
institution as the Borrower may agree in writing (the “New Lender”), or

 

(B)                               change its Facility Office.

 

22.2                       Conditions of assignment and transfer or change in
Facility Office

 

(A)                               The consent of the Company is required for an
assignment or transfer by an Existing Lender, unless the assignment or transfer
is (i) to, or in favour of, another Lender, an Affiliate of a Lender or a
Qualifying Bank, or (ii) made at a time when an Event of Default is continuing.

 

(B)                               The consent of the Company is required for a
change in Facility Office to a different jurisdiction.  In the case of a change
of Facility Office for which the Company’s consent is not required, the Lender
must notify the Company of the new Facility Office promptly on the change taking
effect.

 

(C)                               The consent of the Company to an assignment or
transfer or change in Facility Office must not be unreasonably withheld or
delayed (and will be deemed to have been given five Business Days after the
relevant Lender has requested it unless consent is expressly refused by the
Company within that time).

 

(D)                               An assignment will only be effective on:

 

(i)                                    receipt by the Facility Agent of written
confirmation from the New Lender (in form and substance satisfactory to the
Facility Agent) that the New Lender will assume the same obligations to the
other Finance Parties as it would have been under if it was an Original Lender;
and

 

(ii)                                 the New Lender entering into the
documentation required for it to accede as a party to the relevant Finance
Documents (including, but not limited to, the Intercreditor Agreements).

 

76

--------------------------------------------------------------------------------


 

(E)                                A transfer will only be effective if the
procedure set out in clause 22.5 (Procedure for transfer) is complied with.

 

(F)                                 If:

 

(i)                                    a Lender assigns or transfers any of its
rights or obligations under the Finance Documents or changes its Facility
Office; and

 

(ii)                                 as a result of circumstances existing at
the date the assignment, transfer or change occurs, an Obligor would be obliged
to make a payment to the New Lender or Lender acting through its new Facility
Office under clause 13 (TAX GROSS UP AND INDEMNITIES) or clause 14 (INCREASED
COSTS),

 

then the New Lender or Lender acting through its new Facility Office is only
entitled to receive payment under those clauses to the same extent as the
Existing Lender or Lender acting through its previous Facility Office would have
been if the assignment, transfer or change had not occurred.

 

(G)                               Each New Lender, by executing the relevant
Transfer Certificate confirms, for the avoidance of doubt, that the Facility
Agent has authority to execute on its behalf any amendment or waiver that has
been approved by or on behalf of the requisite Lender or Lenders in accordance
with the Finance Documents on or prior to the date on which the transfer or
assignment becomes effective in accordance with this Agreement.

 

(H)                              Any assignment or transfer of part of the
Existing Lender’s rights and/or obligations must be a minimum of USD 5 million
(or, if less, the entire Commitment of the Existing Lender) and must not result
in the Existing Lender retaining less than USD 5 million, unless the assignment
or transfer is made at a time when an Event of Default is continuing.

 

22.3                       Assignment or transfer fee

 

The New Lender shall, on the date upon which an assignment or transfer takes
effect, pay to the Facility Agent (for its own account) a fee of USD 2,500.

 

22.4                       Limitation of responsibility of Existing Lenders

 

(A)                               Unless expressly agreed to the contrary, an
Existing Lender makes no representation or warranty and assumes no
responsibility to a New Lender for:

 

(i)                                   the legality, validity, effectiveness,
adequacy or enforceability of the Finance Documents or any other documents;

 

(ii)                                the financial condition of any Obligor;

 

(iii)                             the performance and observance by any Obligor
of its obligations under the Finance Documents or any other documents; or

 

77

--------------------------------------------------------------------------------


 

(iv)                            the accuracy of any statements (whether written
or oral) made in or in connection with any Finance Document or any other
document,

 

and any representations or warranties implied by law are excluded.

 

(B)                               Each New Lender confirms to the Existing
Lender and the other Finance Parties that it:

 

(i)                                    has made (and shall continue to make) its
own independent investigation and assessment of the financial condition and
affairs of each Obligor and its related entities in connection with its
participation in the Facility and has not relied exclusively on any information
provided to it by the Existing Lender in connection with any Finance Document;
and

 

(ii)                                 will continue to make its own independent
appraisal of the creditworthiness of each Obligor and its related entities
whilst any amount is or may be outstanding under the Finance Documents or any
Commitment is in force.

 

(C)                               Nothing in any Finance Document obliges an
Existing Lender to:

 

(i)                                    accept a re-transfer or re-assignment
from a New Lender of any of the rights and obligations assigned or transferred
under this clause; or

 

(ii)                                 support any losses directly or indirectly
incurred by the New Lender by reason of the non-performance by any Obligor of
its obligations under the Finance Documents or otherwise.

 

22.5                       Procedure for transfer

 

(A)                            Subject to the conditions set out in clause 22.2
(Conditions of assignment and transfer or change in Facility Office) a transfer
is effected in accordance with paragraph (B) below when the Facility Agent
executes an otherwise duly completed Transfer Certificate delivered to it by the
Existing Lender and the New Lender.  The Facility Agent shall, as soon as
reasonably practicable after receipt by it of a duly completed Transfer
Certificate appearing on its face to comply with the terms of this Agreement and
delivered in accordance with the terms of this Agreement, execute that Transfer
Certificate on behalf of the other Finance Parties and the Obligors as well as
itself, and notify the Company of the date of the transfer and name of the New
Lender.  Each Finance Party and each Obligor irrevocably authorises the Facility
Agent to sign such a Transfer Certificate on its behalf.

 

(B)                               On the Transfer Date:

 

(i)                                    to the extent that in the Transfer
Certificate the Existing Lender seeks to transfer by novation its rights and
obligations under the Finance Documents, each of the Obligors and the Existing
Lender shall be released from further obligations towards one another under the
Finance Documents and their respective rights against one another

 

78

--------------------------------------------------------------------------------


 

under the Finance Documents shall be cancelled (being the “Discharged Rights and
Obligations”);

 

(ii)                                 each of the Obligors and the New Lender
shall assume obligations towards one another and/or acquire rights against one
another which differ from the Discharged Rights and Obligations only insofar as
that Obligor and the New Lender have assumed and/or acquired the same in place
of that Obligor and the Existing Lender;

 

(iii)                              the Facility Agent, each Mandated Lead
Arranger, the New Lender and the other Finance Parties shall acquire the same
rights and assume the same obligations between themselves as they would have
acquired and assumed had the New Lender been an Original Lender with the rights
and/or obligations acquired or assumed by it as a result of the transfer and to
that extent such Finance Parties and the Existing Lender shall each be released
from further obligations to each other under the Finance Documents; and

 

(iv)                             the New Lender shall become a Party as a
“Lender”.

 

22.6                       Copy of Transfer Certificate or Lender Accession
Notice to Borrower

 

The Facility Agent shall, as soon as reasonably practicable after it has
executed a Transfer Certificate or Lender Accession Notice, send to the Company
a copy of that Transfer Certificate or Lender Accession Notice.

 

22.7                       Disclosure of information

 

Any Lender, its officers and agents may disclose to any of its Affiliates
(including its head office, representative and branch offices in any
jurisdiction) (each a “Permitted Party”) and:

 

(A)                               to any person (or through) whom that Lender
assigns or transfers (or may potentially assign or transfer) all or any of its
rights and obligations under this Agreement (or any adviser on a need to know
basis advising such person on any of the foregoing);

 

(B)                               to a professional adviser or a service
provider of the Permitted Parties on a need to know basis advising such person
on the rights and obligations under the Finance Documents or to an auditor of
any Permitted Party on a need to know basis;

 

(C)                               with (or through) whom that Lender enters into
(or may potentially enter into) any sub-participation in relation to, or any
other transaction under which payments are to be made by reference to, this
Agreement or any Obligor (or any adviser of any of the foregoing on a need to
know basis advising such person on the rights and obligations under the Finance
Documents);

 

(D)                               to any rating agency (provided only general
terms are disclosed in relation to the rating of a portfolio of assets), insurer
or insurance broker, a direct or

 

79

--------------------------------------------------------------------------------


 

indirect provider of credit protection in respect of the Lender’s participation
in the Facility only on a need to know basis;

 

(E)                                to any court or tribunal or regulatory,
supervisory, governmental or quasi-governmental authority with jurisdiction over
the Permitted Parties who requires disclosure of that information (where the
Permitted Party has a legal obligation to provide that information or, if not,
is customarily obligated or required to comply with such requirement);

 

(F)                                 to whom, and to the extent that, information
is required to be disclosed by any applicable law or regulation; or

 

(G)                               to any person who invests in or otherwise
finances (or may potentially invest in or otherwise finance), directly or
indirectly, any transaction referred to in paragraphs (A) or (C) above,

 

any information about any Obligor, the Group and the Finance Documents as that
Lender shall consider appropriate if, in relation to paragraphs (A) to
(C) above, the person to whom the information is to be given has entered into a
Confidentiality Undertaking (unless such person is already subject to
professional confidentiality requirements which are no less stringent than those
which are set out in a Confidentiality Undertaking) and provided that it shall
itself ensure that all such information is kept confidential and is protected
with security measures and a degree of care that would apply to its own
confidential information.

 

22.8                       Security over Lenders’ rights

 

In addition to the other rights provided to Lenders under this clause 22, each
Lender may without consulting with or obtaining consent from any Obligor, at any
time charge, assign or otherwise create any Security Interest in or over
(whether by way of collateral or otherwise) all or any of its rights under any
Finance Document to secure obligations of that Lender including, without
limitation:

 

(A)                               any charge, assignment or other Security
Interest to secure obligations to a federal reserve or central bank; and

 

(B)                               in the case of any Lender which is a fund, any
charge, assignment or other Security Interest granted to any holders (or trustee
or representatives of holders) of obligations owed, or securities issued, by
that Lender as security for those obligations or securities,

 

except that no such charge, assignment or Security Interest shall:

 

(i)                                    release a Lender from any of its
obligations under the Finance Documents or substitute the beneficiary of the
relevant charge, assignment or Security Interest for the Lender as a party to
any of the Finance Documents; or

 

(ii)                                 require any payments to be made by an
Obligor other than or in excess of, or grant to any person any more extensive
rights than, those

 

80

--------------------------------------------------------------------------------


 

required to be made or granted to the relevant Lender under the Finance
Documents.

 

23.                              CHANGES TO THE OBLIGORS

 

23.1                       Assignments and transfers by Obligors

 

No Obligor may assign any of its rights or transfer any of its rights or
obligations under the Finance Documents.

 

23.2                       Additional Borrowers

 

(A)                               Subject to compliance with the provisions of
paragraphs (C) and (D) of clause 17.8 (“Know your customer” and “customer due
diligence” requirements), the Company may request that any of its subsidiaries
becomes an Additional Borrower.  That subsidiary shall become an Additional
Borrower if:

 

(i)                                    the Majority Lenders (or, if that
Additional Borrower is incorporated in a jurisdiction in which no other Borrower
is incorporated, all the Lenders) approve the addition of that subsidiary;

 

(ii)                                 the Additional Borrower is, or
simultaneously becomes, a Guarantor;

 

(iii)                              the Company delivers to the Facility Agent a
duly completed and executed Accession Letter;

 

(iv)                             the Company confirms that no Default is
continuing or would occur as a result of that subsidiary becoming an Additional
Borrower; and

 

(v)                                the Facility Agent has received all of the
documents and other evidence listed in Part II of  Schedule 3 (Conditions
Precedent) in relation to that Additional Borrower, each in form and substance
satisfactory to the Facility Agent.

 

(B)                               The Facility Agent shall notify the Company
and the Lenders promptly upon being satisfied (acting reasonably) that it has
received (in form and substance satisfactory to it) all the documents and other
evidence listed in Part II of  Schedule 3 (Conditions Precedent).

 

(C)                               In the event that an Additional Borrower
becomes a party to this Agreement:

 

(i)                                    the Company, on behalf of all Obligors;
and

 

(ii)                                 the Facility Agent on behalf of all Finance
Parties,

 

are hereby authorised to effect all amendments required to be made to the
Finance Documents to which they are party to reflect the fact that there may be
multiple borrowers of the Facility.

 

81

--------------------------------------------------------------------------------


 

23.3                       Resignation of a Borrower

 

(A)                               The Company may request that a Borrower (other
than the Company) ceases to be a Borrower by delivering to the Facility Agent a
Resignation Letter.

 

(B)                               The Facility Agent shall accept a Resignation
Letter and notify the Company and the Lenders of its acceptance if:

 

(i)                                    no Default is continuing or would result
from the acceptance of the Resignation Letter (and the Company has confirmed
this is the case); and

 

(ii)                                 the Borrower is under no actual or
contingent obligations as a Borrower under any Finance Documents,

 

whereupon that company shall cease to be a Borrower and shall have no further
rights or obligations under the Finance Documents.

 

23.4                       Additional Guarantor

 

(A)                               Subject to compliance with the provisions of
paragraphs (C) and (D) of clause 17.8 (“Know your customer” and “customer due
diligence” requirements), the Borrower may request that any of its subsidiaries
becomes an Additional Guarantor and will procure that any HY Note Guarantor
becomes an Additional Guarantor in accordance with, and as required under,
clause 23.5.  That subsidiary shall become an Additional Guarantor if:

 

(i)                                    the Company delivers to the Facility
Agent an Accession Letter duly completed and executed by that Additional
Guarantor and the Company; and

 

(ii)                                 the Facility Agent have received all of the
documents and other evidence listed in Part II of  Schedule 3 (Conditions
Precedent) in relation to that Additional Guarantor, each in form and substance
satisfactory to the Facility Agent.

 

(B)                               The Facility Agent shall notify the Company
and the Lenders promptly upon being satisfied (acting reasonably) that it has
received (in form and substance satisfactory to it) all the documents and other
evidence listed in Part II of  Schedule 3 (Conditions Precedent).

 

23.5                       HY Note Guarantor

 

(A)                               In the event that any member of the Group
which is not already a Guarantor becomes a HY Note Guarantor, then, subject to
paragraph (B) below, the Company shall procure that such Group member becomes an
Additional Guarantor pursuant to the procedures set out in clause 23.4
(Additional Guarantor) within 30 days of such Group member becoming a HY Note
Guarantor.

 

82

--------------------------------------------------------------------------------


 

(B)                          The Company shall only be required to procure that
a Group member becomes an Additional Guarantor as provided for in paragraph
(A) above:

 

(i)                                   to the extent that such accession is
legally possible;

 

(ii)                                provided that no director or officer of the
relevant Group member shall be personally liable to any person as a consequence
of the provision of the guarantee; and

 

(iii)                            subject to any restrictions or limitations in
any contracts to which the Group member is subject as at the date on which the
obligation under paragraph (A) above arises (and which were not agreed to or
imposed in contemplation of the guarantee being given).

 

23.6                       Repetition of Representations

 

Delivery of an Accession Letter constitutes confirmation by the relevant
subsidiary that the Repeating Representations are true and correct in relation
to it as at the date of delivery as if made by reference to the facts and
circumstances then existing.

 

23.7                       Resignation of a Guarantor on disposal

 

(A)                        Where the Company intends to sell, transfer or
dispose of its interest (whether direct or indirect) in a Guarantor to a third
party, the Company may request that such Guarantor be released as a Guarantor by
delivering to the Facility Agent a Resignation Letter.

 

(B)                        The Facility Agent shall accept a Resignation Letter
and notify the Company and the Lenders of its acceptance, subject only to the
completion of the sale, transfer or disposal of the interest in that Guarantor,
provided that:

 

(i)                                    there is no Default outstanding at the
relevant time (unless such Default would itself be cured by the release of the
Guarantor and its disposal);

 

(ii)                                 no Default would result from the acceptance
of such Resignation Letter; and

 

(iii)                              no payment is due from the Guarantor under
the Deed of Guarantee.

 

(C)                        The resignation of that Guarantor shall not be
effective until the date of the relevant disposal, at which time that company
shall cease to be a Guarantor and shall have no further rights or obligations
under this Agreement as a Guarantor.

 

24.                              ROLE OF THE FACILITY AGENT AND THE ARRANGER

 

24.1                       Appointment of the Facility Agent

 

(A)                        Each Finance Party (other than the Facility Agent)
appoints the Facility Agent to act in that capacity under and in connection with
the Finance Documents.

 

83

--------------------------------------------------------------------------------


 

(B)                        Each other Finance Party authorises the Facility
Agent to exercise the rights, powers, authorities and discretions specifically
given to it under or in connection with the Finance Documents together with any
other incidental rights, powers, authorities and discretions.

 

24.2                       Duties of the Facility Agent

 

(A)                        The Facility Agent shall promptly forward to a Party
the original or a copy of any document which is delivered to the Facility Agent
for that Party by any other Party.

 

(B)                        Except where a Finance Document specifically provides
otherwise, the Facility Agent is not obliged to review or check the adequacy,
accuracy or completeness of any document it forwards to another Party.

 

(C)                        If the Facility Agent receives notice from a Party
referring to this Agreement, describing a Default and stating that the
circumstance described is a Default, it shall promptly notify the Finance
Parties.

 

(D)                        If the Facility Agent is aware of the non-payment of
any principal, interest, commitment fee or other fee payable to a Finance Party
(other than to an Agent or a Mandated Lead Arranger) under this Agreement it
shall promptly notify the other Finance Parties.

 

(E)                         The Facility Agent’s duties under the Finance
Documents are solely mechanical and administrative in nature.

 

24.3                       Role of the Mandated Lead Arrangers

 

Except as specifically provided in the Finance Documents, no Mandated Lead
Arranger has obligations of any kind to any other Party under or in connection
with any Finance Document.

 

24.4                       No fiduciary duties

 

(A)                        Except as specifically provided in the Finance
Documents, nothing in this Agreement constitutes the Facility Agent or a
Mandated Lead Arranger as a trustee or fiduciary of any other person.

 

(B)                        Neither the Facility Agent nor any Mandated Lead
Arranger shall be bound to account to any Lender for any sum or the profit
element of any sum received by it for its own account.

 

24.5                       Business with the Group

 

The Facility Agent and each Mandated Lead Arranger may accept deposits from,
lend money to and generally engage in any kind of banking or other business with
any member of the Group.

 

84

--------------------------------------------------------------------------------


 

24.6                       Rights and discretions of the Facility Agent

 

(A)                        The Facility Agent may rely on:

 

(i)                                  any representation, notice or document
believed by it to be genuine, correct and appropriately authorised; and

 

(ii)                               any statement made by a director, Authorised
Signatory or employee of any person regarding any matters which may reasonably
be assumed to be within his knowledge or within his power to verify.

 

(B)                        The Facility Agent may assume (unless it has received
notice to the contrary in its capacity as agent for the Lenders) that:

 

(i)                                  no Default has occurred (unless it has
actual knowledge of a Default arising under clause 21.1 (Non-payment));

 

(ii)                               any right, power, authority or discretion
vested in any Party or the Lenders (or any consistent majority of Lenders) has
not been exercised; and

 

(iii)                            any notice or request made by the Company
(other than a Utilisation Request) is made on behalf of and with the consent and
knowledge of all the Obligors.

 

(C)                        The Facility Agent may engage, pay for and rely on
the advice or services of any lawyers, accountants, surveyors or other experts.

 

(D)                        The Facility Agent may act in relation to the Finance
Documents through its personnel and agents.

 

(E)                         The Facility Agent may disclose to any other Party
any information it reasonably believes it has received as agent under this
Agreement.

 

(F)                          Notwithstanding any other provision of any Finance
Document to the contrary, neither the Facility Agent nor any Mandated Lead
Arranger is obliged to do or omit to do anything if it would or might in its
reasonable opinion constitute a breach of any law or regulation or a breach of a
fiduciary duty or duty of confidentiality.

 

24.7                       Lenders’ instructions

 

(A)                        Unless a contrary indication appears in a Finance
Document, the Facility Agent shall (i) exercise any right, power, authority or
discretion vested in it as Facility Agent in accordance with any instructions
given to it by the Lenders in accordance with this Agreement and the
Intercreditor Agreements (or, if so instructed, refrain from exercising any
right, power, authority or discretion vested in it as Facility Agent) and
(ii) not be liable for any act (or omission) if it acts (or refrains from taking
any action) in accordance with such instructions.

 

85

--------------------------------------------------------------------------------


 

(B)                        The Facility Agent may refrain from acting in
accordance with instructions given to it by the Lenders in accordance with this
Agreement and the Intercreditor Agreements until it has received such security
as it may require for any cost, loss or liability (together with any associated
VAT) which it may incur in complying with the instructions.

 

(C)                        In the absence of instructions in accordance with
this Agreement and the Intercreditor Agreements the Facility Agent may act (or
refrain from taking action) as it considers to be in the best interest of the
Lenders.

 

(D)                        The Facility Agent is not authorised to act on behalf
of a Lender (without first obtaining that Lender’s consent) in any legal or
arbitration proceedings relating to any Finance Document.

 

24.8                       Responsibility for documentation

 

Neither the Facility Agent nor any Mandated Lead Arranger:

 

(A)                        is responsible for the adequacy, accuracy and/or
completeness of any information (whether oral or written) supplied by the
Facility Agent, a Mandated Lead Arranger, an Obligor or any other person given
in or in connection with any Finance Document; or

 

(B)                        is responsible for the legality, validity,
effectiveness, adequacy or enforceability of any Finance Document or any other
agreement, arrangement or document entered into, made or executed in
anticipation of or in connection with any Finance Document.

 

24.9                       Exclusion of liability

 

(A)                        Without limiting paragraph (B) below (and without
prejudice to the provisions of paragraph (E) of clause 28.9 (Disruption to
Payment Systems etc.), the Facility Agent shall not be liable (including,
without limitation, for negligence or any other category of liability
whatsoever) for any action taken by it under or in connection with any Finance
Document, unless directly caused by its gross negligence or wilful misconduct.

 

(B)                        No Party (other than the Facility Agent) may take any
proceedings against any officer, employee or agent of the Facility Agent in
respect of any claim it might have against it or in respect of any act or
omission of any kind by that officer, employee or agent in relation to any
Finance Document and any officer, employee or agent of the Facility Agent may
rely on this clause.

 

(C)                        The Facility Agent will not be liable for any delay
(or any related consequences) in crediting an account with an amount required
under the Finance Documents to be paid by it if the Facility Agent has taken all
necessary steps as soon as reasonably practicable to comply with the regulations
or operating procedures of any recognised clearing or settlement system used by
it for that purpose.

 

86

--------------------------------------------------------------------------------


 

24.10                Lenders’ indemnity to the Facility Agent

 

Each Lender shall (in proportion to its share of the Total Commitments or, if
the Total Commitments are then zero, to its share of the Total Commitments
immediately prior to their reduction to zero) indemnify the Facility Agent
within three Business Days of demand, against any cost, loss or liability
(including, without limitation, for negligence or any other category of
liability whatsoever) incurred by it (otherwise than by reason of the Facility
Agent’s gross negligence or wilful misconduct) (or, in the case of any cost,
loss or liability pursuant to clause 28.9 (Disruption to Payment Systems etc.)
notwithstanding the Facility Agent’s negligence, gross negligence or any other
category of liability whatsoever but not including any claim based on the fraud
of the Facility Agent) in acting as Facility Agent under the Finance Documents
(unless the Facility Agent has been reimbursed by an Obligor pursuant to a
Finance Document).

 

24.11                Resignation of the Facility Agent

 

(A)                        The Facility Agent may resign and appoint one of its
Affiliates acting through an office in the United Kingdom as successor by giving
notice to the other Finance Parties and the Company.

 

(B)                        Alternatively, the Facility Agent may resign by
giving notice to the other Finance Parties and the Company, in which case the
Majority Lenders may appoint a successor Facility Agent.

 

(C)                        If the Majority Lenders have not appointed a
successor Facility Agent in accordance with paragraph (B) above within 30 days
after notice of resignation was given, the Facility Agent may (with the prior
written consent of the Company) appoint a successor Facility Agent (acting
through an office in the United Kingdom).

 

(D)                        The retiring Facility Agent shall, at its own cost,
make available to the successor Facility Agent such documents and records and
provide such assistance as the successor Facility Agent may reasonably request
for the purposes of performing its functions as Facility Agent under the Finance
Documents.  This obligation shall not apply in the event the Facility Agent is
required to resign pursuant to paragraph (G) below.

 

(E)                         The Facility Agent’s resignation notice shall only
take effect upon the appointment of a successor.

 

(F)                          Upon the appointment of a successor, a retiring
Facility Agent shall be discharged from any further obligation in respect of the
Finance Documents but shall remain entitled to the benefit of this clause
24.11.  Its successor and each of the other Parties shall have the same rights
and obligations amongst themselves as they would have had if such successor had
been an original Party.

 

(G)                        After consultation with the Company, the Majority
Lenders may, by notice to the Facility Agent, require it to resign in accordance
with paragraph (B) above.

 

87

--------------------------------------------------------------------------------


 

(H)                       The Facility Agent shall resign in accordance with
paragraph (B) above (and, to the extent applicable, shall use reasonable
endeavours to appoint a successor Facility Agent pursuant to paragraph
(C) above) if on or after the date which is three months before the earliest
FATCA Application Date relating to any payment to the Facility Agent under the
Finance Documents, either:

 

(i)                                  the Facility Agent fails to respond to a
request under clause 11.5 (FATCA Information) and the Company or a Lender
reasonably believes that the Facility Agent will not be (or will have ceased to
be) a FATCA Exempt Party on or after that FATCA Application Date;

 

(ii)                               the information supplied by the Facility
Agent pursuant to clause 11.5 (FATCA Information) indicates that the Facility
Agent will not be (or will have ceased to be) a FATCA Exempt Party on or after
that FATCA Application Date; or

 

(iii)                            the Facility Agent notifies the Company and the
Lenders that the Facility Agent will not be (or will have ceased to be) a FATCA
Exempt Party on or after that FATCA Application Date;

 

(I)                            and (in each case) the Company or a Lender
reasonably believes that a Party will be required to make a FATCA Deduction that
would not be required if the Facility Agent were a FATCA Exempt Party, and the
Company or that Lender, by notice to the Facility Agent, requires it to resign.

 

24.12                Replacement of Administrative Parties

 

(A)                          If:

 

(i)                                  in relation to the Facility Agent (or its
holding company), clause 21.6 (Insolvency) or clause 21.7 (Insolvency
proceedings) (disregarding paragraph (B) of that clause) applies or has
occurred; or

 

(ii)                               if the Facility Agent or any of its
Affiliates repudiates its obligations under the Facility or (in its capacity as
Lender) becomes a Non-Funding Lender,

 

the Company shall be entitled to request that Majority Lenders appoint within 10
Business Days either a co-Facility Agent or a replacement Facility Agent from
one of their number or (subject to reasonable consultation with the Company),
from outside the Lender group.

 

(B)                        The Facility Agent to which either of the
circumstances described in (A)(i) or (A)(ii) above applies (an “Affected
Facility Agent”) shall cease to be entitled to fees in respect of its role upon
becoming an Affected Facility Agent.

 

(C)                        The Affected Facility Agent shall provide all
assistance and documentation reasonably required to the Company and the other
Lenders to enable the uninterrupted administration of the Facility.  This shall
include the provision to

 

88

--------------------------------------------------------------------------------


 

the Company on request and in any event, within five Business Days, of an up to
date list of participants in the Facility including names and contact details.

 

24.13                Confidentiality

 

(A)                        In acting as agent for the Finance Parties, the
Facility Agent shall be regarded as acting through its agency division
performing the role which shall be treated as a separate entity from any other
of its divisions or departments.

 

(B)                        If information is received by another division or
department of the Facility Agent, it may be treated as confidential to that
division or department and the Facility Agent shall not be deemed to have notice
of it.

 

24.14                Facility Agent relationship with the Lenders

 

The Facility Agent may treat each Lender as a Lender, entitled to payments under
this Agreement and acting through its Facility Office unless it has received not
less than five Business Days’ prior notice from that Lender to the contrary in
accordance with the terms of this Agreement.

 

24.15                Credit appraisal by the Lenders

 

Without affecting the responsibility of any Obligor for information supplied by
it or on its behalf in connection with any Finance Document, each Lender
confirms to the Facility Agent and each Mandated Lead Arranger that it has been,
and will continue to be, solely responsible for making its own independent
appraisal and investigation of all risks arising under or in connection with any
Finance Document including but not limited to:

 

(A)                        the financial condition, status and nature of the
Guarantor and each member of the Group;

 

(B)                        the legality, validity, effectiveness, adequacy or
enforceability of any Finance Document and any other agreement, arrangement or
document entered into, made or executed in anticipation of, under or in
connection with any Finance Document;

 

(C)                        whether that Lender has recourse, and the nature and
extent of that recourse, against any Party or any of its respective assets under
or in connection with any Finance Document, the transactions contemplated by the
Finance Documents or any other agreement, arrangement or document entered into,
made or executed in anticipation of, under or in connection with any Finance
Document; and

 

(D)                        the adequacy, accuracy and/or completeness of any
information provided by the Facility Agent, any Party or by any other person
under or in connection with any Finance Document, the transactions contemplated
by the Finance Documents or any other agreement, arrangement or document entered
into, made or executed in anticipation of, under or in connection with any
Finance Document.

 

89

--------------------------------------------------------------------------------


 

24.16                Reference Banks

 

If a Reference Bank (or, if a Reference Bank is not a Lender, the Lender of
which it is an Affiliate) ceases to be a Lender, the Facility Agent shall (in
consultation with the Company) appoint another Lender or an Affiliate of a
Lender to replace that Reference Bank.

 

24.17                Deductions from amounts payable by Agents

 

If any Party owes an amount to the Facility Agent under the Finance Documents,
the Facility Agent may, after giving notice to that Party, deduct an amount not
exceeding that amount from any payment to that Party which the Facility Agent
would otherwise be obliged to make under the Finance Documents and apply the
amount deducted in or towards satisfaction of the amount owed.  For the purposes
of the Finance Documents, that Party shall be regarded as having received any
amounts so deducted.

 

25.                              THE SECURITY AND INTERCREDITOR AGENT

 

25.1                       Trust

 

(A)                        The Security and Intercreditor Agent declares that it
shall hold the Secured Property on trust for the Secured Parties on the terms
contained in this Agreement.

 

(B)                        Each of the Secured Parties to this Agreement agree
that the Security and Intercreditor Agent shall have only those duties,
obligations and responsibilities expressly specified in this Agreement or in the
Security Documents to which the Security and Intercreditor Agent is expressed to
be a party (and no others shall be implied).

 

25.2                       No independent power

 

The Secured Parties shall not have any independent power to enforce, or have
recourse to, any of the Transaction Security or to exercise any rights or powers
arising under the Security Documents except through the Security and
Intercreditor Agent.

 

25.3                       KEL Intercreditor Agreement

 

At any time, if the KEL Intercreditor Agreement is in force and effect, this
clause 25, clause 26 (CHANGE OF SECURITY AND INTERCREDITOR AGENT AND DELEGATION)
and clause 31 (INDEMNITIES) shall be ignored, shall have no force or effect and
the Parties to this Agreement shall observe their respective rights and
obligations under this Agreement as if this clause 25, clause 26 (CHANGE OF
SECURITY AND INTERCREDITOR AGENT AND DELEGATION) and clause 31 (INDEMNITIES)
were removed in their entirety.

 

25.4                       Instructions to Security and Intercreditor Agent and
exercise of discretion

 

(A)                        Subject to paragraphs (D) and (E) below, the Security
and Intercreditor Agent shall act in accordance with any instructions given to
it by the Majority Lenders

 

90

--------------------------------------------------------------------------------


 

or, if so instructed by the Majority Lenders, refrain from exercising any right,
power, authority or discretion vested in it as Security and Intercreditor Agent
and shall be entitled to assume that (i) any instructions received by it from
the Facility Agent or a group of Lenders are duly given in accordance with the
terms of the Finance Documents and (ii) unless it has received actual notice of
revocation, that those instructions or directions have not been revoked.

 

(B)                        The Security and Intercreditor Agent shall be
entitled to request instructions, or clarification of any direction, from the
Majority Lenders as to whether, and in what manner, it should exercise or
refrain from exercising any rights, powers, authorities and discretions and the
Security and Intercreditor Agent may refrain from acting unless and until those
instructions or clarification are received by it.

 

(C)                        Any instructions given to the Security and
Intercreditor Agent by the Majority Lenders shall override any conflicting
instructions given by any other Parties.

 

(D)                        Paragraph (A) above shall not apply:

 

(i)                                  where a contrary indication appears in this
Agreement;

 

(ii)                               where this Agreement requires the Security
and Intercreditor Agent to act in a specified manner or to take a specified
action;

 

(iii)                            in respect of any provision which protects the
Security and Intercreditor Agent’s own position in its personal capacity as
opposed to its role of Security and Intercreditor Agent for the Secured Parties.

 

(E)                         In exercising any discretion to exercise a right,
power or authority under this Agreement where either:

 

(i)                                  it has not received any instructions from
the Majority Lenders as to the exercise of that discretion; or

 

(ii)                               the exercise of that discretion is subject to
paragraph (D)(iii) above,

 

the Security and Intercreditor Agent shall do so having regard to the interests
of all the Secured Parties.

 

25.5                       Security and Intercreditor Agent’s Actions

 

Without prejudice to the provisions of clause 25.4 (Instructions to Security and
Intercreditor Agent and exercise of discretion), the Security and Intercreditor
Agent may (but shall not be obliged to), in the absence of any instructions to
the contrary, take such action in the exercise of any of its powers and duties
under the Finance Documents as it considers in its discretion to be appropriate.

 

25.6                       Security and Intercreditor Agent’s discretions

 

The Security and Intercreditor Agent may:

 

91

--------------------------------------------------------------------------------


 

(A)                        assume (unless it has received actual notice to the
contrary from the Facility Agent) that (i) no Default has occurred and no
Obligor is in breach of or in default of its obligations under any of the
Finance Documents and (ii) any right, power, authority or discretion vested by
any Finance Document in any person has not been exercised;

 

(B)                        engage, pay for and rely on the advice or services of
any legal advisers, accountants, tax advisers, surveyors or other experts
(whether obtained by the Security and Intercreditor Agent or by any other
Secured Party) whose advice or services may at any time seem necessary,
expedient or desirable;

 

(C)                        rely upon any communication or document believed by
it to be genuine and, as to any matters of fact which might reasonably be
expected to be within the knowledge of a Secured Party, any Lender or an
Obligor, upon a certificate signed by or on behalf of that person; and

 

(D)                        refrain from acting in accordance with the
instructions of any Secured Party (including bringing any legal action or
proceeding arising out of or in connection with the Finance Documents) until it
has received any indemnification and/or Security that it may in its discretion
require (whether by way of payment in advance or otherwise) for all costs,
losses and liabilities which it may incur in so acting.

 

25.7                       Security and Intercreditor Agent’s obligations

 

The Security and Intercreditor Agent shall promptly:

 

(A)                        copy to the Facility Agent the contents of any notice
or document received by it from any Obligor under any Finance Document;

 

(B)                        forward to a Secured Party the original or a copy of
any document which is delivered to the Security and Intercreditor Agent for that
Secured Party by any other Party provided that, except where a Finance Document
expressly provides otherwise, the Security and Intercreditor Agent is not
obliged to review or check the adequacy, accuracy or completeness of any
document it forwards to another Party;

 

(C)                        to the extent that a Secured Party (other than the
Security and Intercreditor Agent) is required to calculate a Dollar Currency
Amount, and upon a request by that Secured Party, notify that Secured Party of
the Security and Intercreditor Agent’s Spot Rate of Exchange.

 

25.8                       Excluded obligations

 

Notwithstanding anything to the contrary expressed or implied in the Finance
Documents, the Security and Intercreditor Agent shall not:

 

(A)                        be bound to enquire as to (i) whether or not any
Default has occurred or (ii) the performance, default or any breach by an
Obligor of its obligations under any of the Finance Documents;

 

92

--------------------------------------------------------------------------------


 

(B)          be bound to account to any other Party for any sum or the profit
element of any sum received by it for its own account;

 

(C)          be bound to disclose to any other person (including but not limited
to any Secured Party) (i) any confidential information or (ii) any other
information if disclosure would, or might in its reasonable opinion, constitute
a breach of any law or be a breach of fiduciary duty; or

 

(D)          have or be deemed to have any relationship of trust or agency with,
any Obligor.

 

25.9        Exclusion of liability

 

None of the Security and Intercreditor Agent, any Receiver nor any Delegate
shall accept responsibility or be liable for:

 

(A)          the adequacy, accuracy or completeness of any information (whether
oral or written) supplied by the Security and Intercreditor Agent or any other
person in or in connection with any Finance Document or the transactions
contemplated in the Finance Documents, or any other agreement, arrangement or
document entered into, made or executed in anticipation of, under or in
connection with any Finance Document;

 

(B)          the legality, validity, effectiveness, adequacy or enforceability
of any Finance Document, the Secured Property or any other agreement,
arrangement or document entered into, made or executed in anticipation of, under
or in connection with any Finance Document or the Secured Property;

 

(C)          any losses to any person or any liability arising as a result of
taking or refraining from taking any action in relation to any of the Finance
Documents, the Secured Property or otherwise, whether in accordance with an
instruction from the Facility Agent or otherwise unless directly caused by its
gross negligence or wilful misconduct;

 

(D)          the exercise of, or the failure to exercise, any judgment,
discretion or power given to it by or in connection with any of the Finance
Documents, the Secured Property or any other agreement, arrangement or document
entered into, made or executed in anticipation of, under or in connection with,
the Finance Documents or the Secured Property; or

 

(E)           any shortfall which arises on the enforcement or realisation of
the Secured Property.

 

25.10     No proceedings

 

No Party (other than the Security and Intercreditor Agent, that Receiver or that
Delegate) may take any proceedings against any officer, employee or agent of the
Security and Intercreditor Agent, a Receiver or a Delegate in respect of any
claim it might have against the Security and Intercreditor Agent, a Receiver or
a Delegate or in respect of any act or omission of any kind by that officer,
employee or agent in relation to any Finance Document or any Secured Property
and any officer, employee or agent

 

93

--------------------------------------------------------------------------------


 

of the Security and Intercreditor Agent, a Receiver or a Delegate may rely on
this clause subject to the provisions of the Third Parties Rights Act.

 

25.11     Own responsibility

 

Without affecting the responsibility of any Obligor for information supplied by
it or on its behalf in connection with any Finance Document, each Secured Party
confirms to the Security and Intercreditor Agent that it has been, and will
continue to be, solely responsible for making its own independent appraisal and
investigation of all risks arising under or in connection with any Finance
Document including but not limited to:

 

(A)          the financial condition, status and nature of each Obligor;

 

(B)          the legality, validity, effectiveness, adequacy and enforceability
of any Finance Document, the Secured Property and any other agreement,
arrangement or document entered into, made or executed in anticipation of, under
or in connection with any Finance Document or the Secured Property;

 

(C)          whether that Secured Party has recourse, and the nature and extent
of that recourse, against any Party or any of its respective assets under or in
connection with any Finance Document, the Secured Property, the transactions
contemplated by the Finance Documents or any other agreement, arrangement or
document entered into, made or executed in anticipation of, under or in
connection with any Finance Document or the Secured Property;

 

(D)          the adequacy, accuracy and/or completeness of any information
provided by the Security and Intercreditor Agent or by any other person under or
in connection with any Finance Document, the transactions contemplated by any
Finance Document or any other agreement, arrangement or document entered into,
made or executed in anticipation of, under or in connection with any Finance
Document; and

 

(E)           the right or title of any person in or to, or the value or
sufficiency of any part of the Charged Property, the priority of any of the
Transaction Security or the existence of any Security affecting the Charged
Property,

 

and each Secured Party warrants to the Security and Intercreditor Agent that it
has not relied on and will not at any time rely on the Security and
Intercreditor Agent in respect of any of these matters.

 

25.12     No responsibility to perfect Transaction Security

 

The Security and Intercreditor Agent shall not be liable for any failure to:

 

(A)          require the deposit with it of any deed or document certifying,
representing or constituting the title of any Obligor to any of the Charged
Property;

 

(B)          obtain any licence, consent or other authority for the execution,
delivery, legality, validity, enforceability or admissibility in evidence of any
of the Finance Documents or the Transaction Security;

 

94

--------------------------------------------------------------------------------


 

(C)          register, file or record or otherwise protect any of the
Transaction Security (or the priority of any of the Transaction Security) under
any applicable laws in any jurisdiction or to give notice to any person of the
execution of any of the Finance Documents or of the Transaction Security;

 

(D)          take, or to require any of the Obligors to take, any steps to
perfect its title to any of the Charged Property or to render the Transaction
Security effective or to secure the creation of any ancillary Security under the
laws of any jurisdiction; or

 

(E)           require any further assurances in relation to any of the Security
Documents.

 

25.13     Insurance by Security and Intercreditor Agent

 

(A)          The Security and Intercreditor Agent shall not be under any
obligation to insure any of the Charged Property, to require any other person to
maintain any insurance or to verify any obligation to arrange or maintain
insurance contained in the Finance Documents.  The Security and Intercreditor
Agent shall not be responsible for any loss which may be suffered by any person
as a result of the lack of or inadequacy of any such insurance.

 

(B)          Where the Security and Intercreditor Agent is named on any
insurance policy as an insured party, it shall not be responsible for any loss
which may be suffered by reason of, directly or indirectly, its failure to
notify the insurers of any material fact relating to the risk assumed by such
insurers or any other information of any kind, unless the Facility Agent shall
have requested it to do so in writing and the Security and Intercreditor Agent
shall have failed to do so within fourteen days after receipt of that request.

 

25.14     Custodians and nominees

 

The Security and Intercreditor Agent may appoint and pay any person to act as a
custodian or nominee on any terms in relation to any assets of the trust as the
Security and Intercreditor Agent may determine, including for the purpose of
depositing with a custodian this Agreement or any document relating to the trust
created under this Agreement and the Security and Intercreditor Agent shall not
be responsible for any loss, liability, expense, demand, cost, claim or
proceedings incurred by reason of the misconduct, omission or default on the
part of any person appointed by it under this Agreement or be bound to supervise
the proceedings or acts of any person.

 

25.15     Acceptance of title

 

The Security and Intercreditor Agent shall be entitled to accept without
enquiry, and shall not be obliged to investigate, any right and title that any
of the Obligors or Group Companies may have to any of the Charged Property and
shall not be liable for or bound to require any Obligor or Group Company to
remedy any defect in its right or title.

 

95

--------------------------------------------------------------------------------


 

25.16     Refrain from illegality

 

Notwithstanding anything to the contrary expressed or implied in the Finance
Documents, the Security and Intercreditor Agent may refrain from doing anything
which in its opinion will or may be contrary to any relevant law, directive or
regulation of any jurisdiction and the Security and Intercreditor Agent may do
anything which is, in its opinion, necessary to comply with any such law,
directive or regulation.

 

25.17     Business with the Obligors

 

The Security and Intercreditor Agent may accept deposits from, lend money to,
and generally engage in any kind of banking or other business with any of the
Obligors.

 

25.18     Winding up of trust

 

If the Security and Intercreditor Agent, with the approval of the Facility
Agent, determines that (a) all of the Liabilities and all other obligations
secured by the Security Documents have been fully and finally discharged and
(b) none of the Secured Parties is under any commitment, obligation or liability
(actual or contingent) to make advances or provide other financial accommodation
to any Obligor pursuant to the Finance Documents:

 

(A)          the trusts set out in this Agreement shall be wound up and the
Security and Intercreditor Agent shall release, without recourse or warranty,
all of the Transaction Security and the rights of the Security and Intercreditor
Agent under each of the Security Documents; and

 

(B)          any Retiring Security and Intercreditor Agent shall release,
without recourse or warranty, all of its rights under each of the Security
Documents.

 

25.19     Perpetuity period

 

The perpetuity period under the rule against perpetuities, if applicable to this
Agreement, shall be the period of 125 years from the date of this Agreement.

 

25.20     Powers supplemental

 

The rights, powers and discretions conferred upon the Security and Intercreditor
Agent by this Agreement shall be supplemental to the Trustee Act 1925 and the
Trustee Act 2000 and in addition to any which may be vested in the Security and
Intercreditor Agent by general law or otherwise.

 

25.21     Trustee division separate

 

(A)          In acting as trustee for the Secured Parties, the Security and
Intercreditor Agent shall be regarded as acting through its trustee division
which shall be treated as a separate entity from any of its other divisions or
departments.

 

(B)          If information is received by another division or department of the
Security and Intercreditor Agent, it may be treated as confidential to that
division or

 

96

--------------------------------------------------------------------------------


 

department and the Security and Intercreditor Agent shall not be deemed to have
notice of it.

 

25.22     Disapplication

 

Section 1 of the Trustee Act 2000 shall not apply to the duties of the Security
and Intercreditor Agent in relation to the trusts constituted by this Agreement.
Where there are any inconsistencies between the Trustee Act 1925 or the Trustee
Act 2000 and the provisions of this Agreement, the provisions of this Agreement
shall, to the extent allowed by law, prevail and, in the case of any
inconsistency with the Trustee Act 2000, the provisions of this Agreement shall
constitute a restriction or exclusion for the purposes of that Act.

 

25.23     Obligors:  Power of Attorney

 

Each Obligor by way of security for its obligations under this Agreement
irrevocably appoints the Security and Intercreditor Agent to be its attorney to
do anything which that Obligor has authorised the Security and Intercreditor
Agent or any other Party to do under this Agreement or is itself required to do
under this Agreement but has failed to do (and the Security and Intercreditor
Agent may delegate that power on such terms as it sees fit).

 

26.          CHANGE OF SECURITY AND INTERCREDITOR AGENT AND DELEGATION

 

26.1        Resignation of the Security and Intercreditor Agent

 

(A)          The Security and Intercreditor Agent may resign and appoint one of
its affiliates as successor by giving notice to the Company and the Lenders.

 

(B)          Alternatively the Security and Intercreditor Agent may resign by
giving notice to the other Lenders in which case the Majority Lenders may
appoint a successor Security and Intercreditor Agent.

 

(C)          If the Majority Lenders have not appointed a successor Security and
Intercreditor Agent in accordance with paragraph (B) above within 30 days after
the notice of resignation was given, the Security and Intercreditor Agent (after
consultation with the Facility Agent) may appoint a successor Security and
Intercreditor Agent.

 

(D)          The retiring Security and Intercreditor Agent (the “Retiring
Security and Intercreditor Agent”) shall, at its own cost, make available to the
successor Security and Intercreditor Agent such documents and records and
provide such assistance as the successor Security and Intercreditor Agent may
reasonably request for the purposes of performing its functions as Security and
Intercreditor Agent under the Finance Documents.

 

(E)           The Security and Intercreditor Agent’s resignation notice shall
only take effect upon (i) the appointment of a successor and (ii) the transfer
of all of the Secured Property to that successor.

 

97

--------------------------------------------------------------------------------


 

(F)           Upon the appointment of a successor, the Retiring Security and
Intercreditor Agent shall be discharged from any further obligation in respect
of the Finance Documents (other than its obligations under paragraph
25.18(B) (Winding up of trust) and under paragraph (D) above) but shall, in
respect of any act or omission by it whilst it was the Security and
Intercreditor Agent, remain entitled to the benefit of clauses 25 (THE SECURITY
AND INTERCREDITOR AGENT), clause 31.1 (Obligors’ indemnity) and clause 31.3
(Lenders’ indemnity).  Its successor and each of the other Parties shall have
the same rights and obligations amongst themselves as they would have had if
that successor had been an original Party.

 

(G)          The Majority Lenders may, by notice to the Security and
Intercreditor Agent, require it to resign in accordance with paragraph
(B) above.  In this event, the Security and Intercreditor Agent shall resign in
accordance with paragraph (B) above but the cost referred to in paragraph
(D) above shall be for the account of KEL.

 

26.2        Delegation

 

(A)          Each of the Security and Intercreditor Agent, any Receiver and any
Delegate may, at any time, delegate by power of attorney or otherwise to any
person for any period, all or any of the rights, powers and discretions vested
in it by any of the Finance Documents.

 

(B)          That delegation may be made upon any terms and conditions
(including the power to sub delegate) and subject to any restrictions that the
Security and Intercreditor Agent, that Receiver or that Delegate (as the case
may be) may, in its discretion, think fit in the interests of the Secured
Parties and it shall not be bound to supervise, or be in any way responsible for
any loss incurred by reason of any misconduct or default on the part of any such
delegate or sub delegate.

 

26.3        Additional Security and Intercreditor Agents

 

(A)          The Security and Intercreditor Agent may at any time appoint (and
subsequently remove) any person to act as a separate trustee or as a co trustee
jointly with it (i) if it considers that appointment to be in the interests of
the Secured Parties or (ii) for the purposes of conforming to any legal
requirements, restrictions or conditions which the Security and Intercreditor
Agent deems to be relevant or (iii) for obtaining or enforcing any judgment in
any jurisdiction, and the Security and Intercreditor Agent shall give prior
notice to the Company and the Facility Agent of that appointment.

 

(B)          Any person so appointed shall have the rights, powers and
discretions (not exceeding those conferred on the Security and Intercreditor
Agent by this Agreement) and the duties and obligations that are conferred or
imposed by the instrument of appointment.

 

(C)          The remuneration that the Security and Intercreditor Agent may pay
to that person, and any costs and expenses (together with any applicable VAT)

 

98

--------------------------------------------------------------------------------


 

incurred by that person in performing its functions pursuant to that appointment
shall, for the purposes of this Agreement, be treated as costs and expenses
incurred by the Security and Intercreditor Agent.

 

27.          INTERCREDITOR ARRANGEMENTS

 

27.1       Pari passu ranking

 

Any issue of HY Notes by the Company shall rank pari passu in terms of both
payment and security with the rights and obligations of the Company under this
Agreement, the Deed of Guarantee and the Charge over Shares in KEH in accordance
with the terms set out in the KEL Intercreditor Agreement.

 

27.2       Execution of KEL Intercreditor Agreement

 

If the Company wishes to issue HY Notes, then within five Business Days (the
“Notice Period”) of written request by the Company, the Facility Agent will, for
and on behalf of all Finance Parties and the Company will, for and on behalf of
the Obligors, enter into the KEL Intercreditor Agreement substantially in the
form set out in Schedule 11 (KEL Intercreditor Agreement) together with such
amendments and/or additions as any collateral agent, trustee or other
representative of the HY Noteholders (whether appointed at that time or not) may
reasonably require, and provided that the Majority Lenders have not determined
within the Notice Period that such amendments and/or additions would materially
and adversely prejudice their interests.  If the Majority Lenders do make such a
determination, then the Facility Agent shall promptly notify the Company in
writing of that decision setting out in reasonable detail the basis and reasons
for that decision and the changes which the Majority Lenders (acting reasonably)
would require for the Security and Intercreditor Agent to enter into the KEL
Intercreditor Agreement.  If such changes are made, then the Security and
Intercreditor Agent will then promptly enter into the KEL Intercreditor
Agreement reflecting the relevant amendments and/or additions together with the
changes required by the Majority Lenders. For the avoidance of doubt, the
Company shall not issue any HY Notes unless on or prior to such issuance, the HY
Noteholder Trustee enters into the KEL Intercreditor Agreement (as amended
pursuant to this clause).

 

27.3       Authority of Facility Agent, the Company and the Security and
Intercreditor Agent

 

The Facility Agent is irrevocably authorised for and on behalf of each Finance
Party and the Company is irrevocably authorised for and on behalf of each
Obligor to enter into the Intercreditor Agreements (including any amendments
thereto) in a form as substantially approved by the Majority Lenders (in
relation to the KEL Intercreditor Agreement, when required pursuant to clause
27.2 above). The Security and Intercreditor Agent is irrevocably authorised for
and on behalf of each Finance Party and the Company is irrevocably authorised
for and on behalf of each Obligor to enter into the Deed of Guarantee and any
deed of subordination entered into pursuant to the requirements of clause
4(B) of the Deed of Guarantee. In all cases, each Finance Party and each Obligor
shall be bound by the terms of each such agreements when executed by the
Facility Agent or the Security and Intercreditor Agent and the Company
respectively, including any terms which impose obligations upon the Finance
Parties or the Obligors, respectively.

 

99

--------------------------------------------------------------------------------


 

27.4        Accession to the KEFI Intercreditor Agreement

 

(A)          Each Finance Party and each Obligor agrees that any collateral
agent, trustee or other representative of the HY Noteholders may enter into and
accede to the KEFI Intercreditor Agreement, the Deed of Guarantee and the Charge
over Shares in KEH for and on behalf of itself and each HY Noteholder without
the requirement for any consent or approvals from the Finance Parties or the
Obligors (or any of them).  Such accession shall confer upon the HY Noteholders
all of the rights and privileges set out in the relevant agreement.  The Company
may by five Business Days written Notice (the “Amendment Notice Period”) to the
Facility Agent request that such amendments and/or additions be made to the KEFI
Intercreditor Agreement as any collateral agent, trustee or other representative
of the HY Noteholders (whether appointed at that time or not) may reasonably
require (the “HY Noteholder Trustee Amendments”). During the Amendment Notice
Period, either:

 

(i)            the Security and Intercreditor Agent shall enter into any
agreement effecting the HY Noteholder Trustee Amendments, on the instructions of
the Majority Lenders; or

 

(ii)           the Facility Agent shall notify the Company in writing of any
determination by the Majority Lenders that the HY Noteholder Trustee Amendments
would materially and adversely prejudice their interests.

 

(B)          If, on the instructions of the Majority Lenders, the Facility Agent
is required to make the notification described in paragraph (A)(ii) above, the
Facility Agent shall promptly contact the Company in writing setting out in
reasonable detail the basis and reasons for that decision and the changes which
the Majority Lenders (acting reasonably) would require for the Security and
Intercreditor Agent to enter into the KEFI Intercreditor Agreement with the HY
Noteholder Trustee Amendments incorporated.  If such changes are made, then the
Security and Intercreditor Agent will be deemed to have been instructed by the
Majority Lenders promptly to enter into any agreement effecting the HY
Noteholder Amendments, together with the changes required by the Majority
Lenders.

 

(C)          For the avoidance of doubt, the Company shall not issue any HY
Notes unless on or prior to such issuance, the HY Noteholder Trustee accedes to
the KEFI Intercreditor Agreement (as amended pursuant to this clause 27.4).

 

27.5        Role of Facility Agent

 

The Facility Agent is irrevocably authorised for and on behalf of each Finance
Party and the Company is irrevocably authorised for and on behalf of each
Obligor to enter into any agreement amending the KEFI Intercreditor Agreement
for the purpose of effecting any amendment as referred to in clause 27.4 above,
and each Finance Party and each Obligor shall be bound by the terms of any such
amendment.

 

100

--------------------------------------------------------------------------------


 

PART 9
ADMINISTRATION, COSTS AND EXPENSES

 

28.          PAYMENT MECHANICS

 

28.1        Payments to the Facility Agent

 

(A)          On each date on which an Obligor or a Lender is required to make a
payment under a Finance Document, that Obligor or Lender shall make the same
available to the Facility Agent (unless a contrary indication appears in a
Finance Document) for value on the due date at the time and in such funds
specified by the Facility Agent as being customary at the time for settlement of
transactions in the relevant currency in the place of payment.

 

(B)          Payment shall be made to such account in London (or, as the case
may be, Paris or New York) as the Facility Agent specifies.

 

28.2        Distributions by the Facility Agent

 

Subject to the terms of the Intercreditor Agreements, each payment received by
the Facility Agent under the Finance Documents for another Party shall be made
available by the Facility Agent as soon as practicable after receipt to the
Party entitled to receive payment (in the case of a Lender, for the account of
its Facility Office), to such account as that Party may notify to the Facility
Agent by not less than five Business Days’ notice with a bank in London (or, as
the case may be, Paris or New York).

 

28.3        Clawback

 

(A)          Where a sum is to be paid to the Facility Agent under the Finance
Documents for another Party, the Facility Agent is not obliged to pay that sum
to that other Party (or enter into or perform any related exchange contract)
until it has been able to establish to its satisfaction that it has actually
received that sum.

 

(B)          If the Facility Agent pays an amount to another Party and it proves
to be the case that the Facility Agent had not actually received that amount,
then the Party to whom that amount (or the proceeds of any related exchange
contract) was paid by the Facility Agent shall on demand refund the same to the
Facility Agent together with interest on that amount from the date of payment to
the date of receipt by the Facility Agent, calculated by the Facility Agent to
reflect its cost of funds.

 

28.4        Partial Payments

 

(A)          If the Facility Agent receives a payment for application against
amounts due in respect of any Finance Documents that is insufficient to
discharge all the amounts then due and payable by an Obligor under those Finance
Documents, the Facility Agent shall apply that payment towards the obligations
of that Obligor under the Finance Documents in the following order:

 

101

--------------------------------------------------------------------------------


 

(i)            first, in or towards payment pro rata of any unpaid fees, costs
and expenses of the Facility Agent under the Finance Documents;

 

(ii)           secondly, in or towards payment pro rata of any accrued interest,
fee or commission due but unpaid under this Agreement;

 

(iii)          thirdly, in or towards payment pro rata of any principal due but
unpaid under this Agreement; and

 

(iv)          fourthly, in or towards payment pro rata of any other sum due but
unpaid under the Finance Documents.

 

(B)          The Facility Agent shall, if so directed by the Majority Lenders,
vary the order set out in paragraphs (A)(ii) to (iv) above.

 

(C)          Paragraphs (A) and (B) above will override any appropriation made
by an Obligor.

 

28.5        No set-off by Obligors

 

All payments to be made by an Obligor under the Finance Documents shall be
calculated and be made without (and free and clear of any deduction for) set-off
or counterclaim.

 

28.6        Business Days

 

(A)          Subject to paragraph (C) below, any payment which is due to be made
on a day that is not a Business Day shall be made on the next Business Day in
the same calendar month (if there is one) or the preceding Business Day (if
there is not).

 

(B)          During any extension of the due date for payment of any principal
or Unpaid Sum under the Finance Documents, interest is payable on the principal
or Unpaid Sum at the rate payable on the original due date.

 

(C)          Notwithstanding paragraph (A) above, a payment due on the
Termination Date shall be made on the Termination Date.

 

28.7        Currency of account

 

(A)          Subject to paragraphs (B) to (E) below, the base currency is the
currency of account and payment for any sum due from an Obligor under any
Finance Document and is the US Dollar (“Base Currency”).

 

(B)          A repayment of a Utilisation or Unpaid Sum or a part of a
Utilisation or Unpaid Sum shall be made in the currency in which that
Utilisation or Unpaid Sum is denominated on its due date.

 

(C)          Each payment of interest shall be made in the currency in which the
sum in respect of which the interest is payable was denominated when that
interest accrued.

 

102

--------------------------------------------------------------------------------


 

(D)          Each payment in respect of costs, expenses or Taxes shall be made
in the currency in which the costs, expenses or Taxes are incurred.

 

(E)           Any amount expressed to be payable in a currency other than the
Base Currency shall be paid in that other currency.

 

28.8        Change of currency

 

(A)          Unless otherwise prohibited by law, if more than one currency or
currency unit are at the same time recognised by the central bank of any country
as the lawful currency of that country, then:

 

(i)            any reference in the Finance Documents to, and any obligations
arising under the Finance Documents in, the currency of that country shall be
translated into, or paid in, the currency or currency unit of that country
designated by the Facility Agent acting reasonably (after consultation with the
Company); and

 

(ii)           any translation from one currency or currency unit to another
shall be at the official rate of exchange recognised by the central bank for the
conversion of that currency or currency unit into the other, rounded up or down
by the Facility Agent (acting reasonably).

 

(B)          If a change in any currency of a country occurs, the Parties will
enter negotiations in good faith with a view to agreeing any amendments which
may be necessary to this Agreement to comply with any generally accepted
conventions and market practice in the London interbank market and otherwise to
reflect the change in currency.

 

28.9        Disruption to Payment Systems etc.

 

If the Facility Agent determine (acting reasonably) that a Disruption Event has
occurred or the Facility Agent is notified by the Company that a Disruption
Event has occurred:

 

(A)          the Facility Agent may, and shall if requested to do so by the
Company, consult with the Company with a view to agreeing with the Company such
changes to the operation or administration of the Facility (including, without
limitation, changes to the timing and mechanics of payments due under the
Finance Documents) as the Facility Agent may deem necessary in the
circumstances;

 

(B)          the Facility Agent shall not be obliged to consult with the Company
in relation to any changes mentioned in paragraph (A) above if, in its
reasonable opinion, it is not practicable to do so in the circumstances and, in
any event, shall have no obligation to agree to such changes;

 

(C)          the Facility Agent may consult with the Finance Parties in relation
to any changes mentioned in paragraph (A) above but shall not be obliged to do
so if, in its opinion, it is not practicable to do so in the circumstances;

 

103

--------------------------------------------------------------------------------


 

(D)          any such changes agreed upon by the Facility Agent and the Company
shall (whether or not it is finally determined that a Disruption Event has
occurred) be binding upon the Parties as an amendment to (or, as the case may
be, waiver of) the terms of the Finance Documents notwithstanding the provisions
of clause 37 (AMENDMENTS AND WAIVERS);

 

(E)           the Facility Agent shall not be liable for any damages, costs or
losses whatsoever (including, without limitation for negligence, gross
negligence or any other category of liability whatsoever but not including any
claim based on the fraud of the Facility Agent) arising as a result of its
taking, or failing to take, any actions pursuant to or in connection with this
clause; and

 

(F)           the Facility Agent shall notify the Finance Parties of all changes
agreed pursuant to paragraph (D) above.

 

29.          SET-OFF

 

Subject to the terms of the Intercreditor Agreements and without prejudice to
the rights of the Finance Parties at law, at any time after an Event of Default
has occurred which is continuing, a Finance Party (other than a Non-Funding
Lender) may, on giving notice to the Obligor, set off any matured obligation due
from an Obligor under the Finance Documents (to the extent beneficially owned by
that Finance Party) against any matured obligation owed by that Finance Party to
that Obligor, regardless of the place of payment, booking branch or currency of
either obligation.  If the obligations are in different currencies, the Finance
Party may convert either obligation at a market rate of exchange in its usual
course of business for the purpose of the set-off.

 

30.          COSTS AND EXPENSES

 

30.1        Transaction expenses

 

The Company shall within fifteen Business Days of demand, pay the Facility Agent
and each Mandated Lead Arranger the amount of all costs and expenses (including
legal fees) reasonably incurred by any of them in connection with the
negotiation, preparation, printing, and execution of:

 

(A)          this Agreement and any other documents referred to in this
Agreement; and

 

(B)          any other Finance Documents executed after the date of this
Agreement.

 

30.2        Amendment costs

 

If:

 

(A)          an Obligor requests an amendment, waiver or consent; or

 

(B)          an amendment is required pursuant to clause 28.8 (Change of
currency),

 

the Company shall, within fifteen Business Days of demand, reimburse the
Facility Agent for the amount of all costs and expenses (including legal fees)
reasonably

 

104

--------------------------------------------------------------------------------


 

incurred by the Facility Agent in responding to, evaluating, negotiating or
complying with that request or requirement.

 

30.3        Enforcement costs

 

The Company shall, within five Business Days of demand, pay to each Finance
Party the amount of all costs and expenses (including legal fees) incurred by
that Finance Party in connection with the enforcement or attempted enforcement
of, or the preservation of any rights under, any Finance Document.

 

31.          INDEMNITIES

 

31.1        Obligors’ indemnity

 

Each Obligor shall promptly indemnify the Security and Intercreditor Agent and
every Receiver and Delegate against any cost, loss or liability (together with
any applicable VAT) incurred by any of them:

 

(A)          in relation to or as a result of:

 

(i)            any failure by the Company to comply with obligations under
clause 30 (COSTS AND EXPENSES);

 

(ii)           the taking, holding, protection or enforcement of the Transaction
Security;

 

(iii)          the exercise of any of the rights, powers, discretions and
remedies vested in the Security and Intercreditor Agent, each Receiver and each
Delegate by the Finance Documents or by law; or

 

(iv)          any default by any Obligor in the performance of any of the
obligations expressed to be assumed by it in the Finance Documents; or

 

(B)          which otherwise relates to any of the Secured Property or the
performance of the terms of this Agreement (otherwise than as a result of its
gross negligence or wilful misconduct).

 

31.2        Priority of indemnity

 

The Security and Intercreditor Agent and every Receiver and Delegate may, in
priority to any payment to the Secured Parties, indemnify itself out of the
Charged Property in respect of, and pay and retain, all sums necessary to give
effect to the indemnity in clause 31.1 (Obligors’ indemnity) and shall have a
lien on the Transaction Security and the proceeds of the enforcement of the
Transaction Security for all moneys payable to it.

 

31.3        Lenders’ indemnity

 

Each Lender shall (in the proportion that the Liabilities due to it bears to the
aggregate of the Liabilities due to all the Lenders for the time being (or, if
the Liabilities due to each of those Lenders is zero, immediately prior to their
being reduced to zero)), indemnify

 

105

--------------------------------------------------------------------------------


 

the Security and Intercreditor Agent and every Receiver and every Delegate,
within three Business Days of demand, against any cost, loss or liability
incurred by any of them (otherwise than by reason of the relevant Security and
Intercreditor Agent’s, Receiver’s or Delegate’s gross negligence or wilful
misconduct in acting as Security and Intercreditor Agent, Receiver or Delegate
under the Finance Documents (unless the Security and Intercreditor Agent,
Receiver or Delegate has been reimbursed by an Obligor pursuant to a Finance
Document) and the Obligors shall jointly and severally indemnify each Lender
against any payment made by it under this clause 31.

 

32.          NOTICES

 

32.1        Communications in writing

 

Any communication to be made under or in connection with the Finance Documents
shall be made in writing and, unless otherwise stated, may be made by fax or
letter or, as appropriate, electronic mail.

 

32.2        Addresses

 

The address and fax number (and the department or officer, if any, for whose
attention the communication is to be made) of each Party for any communication
or document to be made or delivered under or in connection with the Finance
Documents is:

 

(A)          in the case of the Obligors, that identified with its name below;

 

(B)          in the case of each Lender or any other Initial Obligor, that
notified in writing to the Facility Agent on or prior to the date on which it
becomes a Party; and

 

(C)          in the case of the Facility Agent, that identified with its name
below,

 

or any substitute address or fax number or department or officer as the Party
may notify to the Facility Agent (or the Facility Agent may notify to the other
Parties, if a change is made by the Facility Agent) by not less than five
Business Days’ notice.

 

Contact details of the Original Borrower

 

Clarendon House
2 Church Street
Hamilton HM11
Bermuda

 

c/o Kosmos Energy LLC
8176 Park Lane
Suite 500
Dallas
Texas 75231
USA

 

 

 

Fax: +1 441 292 4720

 

Fax: +1 214 445 9705

 

 

 

Attention: Company Secretary

 

Attention: Jason Doughty

 

106

--------------------------------------------------------------------------------


 

Contact details of the Original Guarantors

 

P.O. Box 32322
4th Floor, Century Yard
Cricket Square
Elgin Avenue
George Town
Grand Cayman
KY1-1209
Cayman Islands

 

c/o Kosmos Energy LLC
8176 Park Lane
Suite 500
Dallas
Texas 75231
USA

 

 

 

Fax: (345) 946 4090

 

Fax: +1 214 445 9705

 

 

 

Attention: Andrew Johnson

 

Attention: Jason Doughty

 

Contact details of the Facility Agent

 

Address:

 

Standard Chartered Bank
5th Floor
1 Basinghall Avenue
London
EC2V 5DD

 

 

 

Fax:

 

+44 207 885 3632

 

 

 

Attention:

 

Asset Service Manager

 

 

 

Contact details of the Security and Intercreditor Agent

 

 

 

Address:

 

BNP Paribas
16 Rue de Hanovre
75078 Paris Cedex 2
France

 

 

 

Fax:

 

33 1 42 98 49 25

 

 

 

Attention:

 

Alexandra Arhab

 

32.3        Delivery

 

(A)          Subject to clause 32.5 (Electronic communication), any
communication or document made or delivered by one person to another under or in
connection with the Finance Documents will only be effective:

 

107

--------------------------------------------------------------------------------


 

(i)            if by way of fax, when received in legible form; or

 

(ii)           if by way of letter, when it has been left at the relevant
address or five Business Days after being deposited in the post with postage
prepaid in an envelope addressed to it at that address;

 

and, if a particular department or officer is specified as part of its address
details provided under clause 32.2 (Addresses), if addressed to that department
or officer.

 

(B)          Any communication or document to be made or delivered to the
Facility Agent will be effective only when actually received by the Facility
Agent and then only if it is expressly marked for the attention of the
department or officer identified with the Facility Agent’s signature below (or
any substitute department or officer as the Facility Agent shall specify for
this purpose).

 

(C)          All notices from or to an Obligor shall be sent through the
Facility Agent.

 

(D)          Any communication or document made or delivered to the Company in
accordance with this clause will be deemed to have been made or delivered to
each of the Obligors.

 

32.4        Notification of address and fax number

 

Promptly upon receipt of notification of an address or fax number or change of
address or fax number pursuant to clause 32.2 (Addresses) or changing its own
address or fax number, the Facility Agent shall notify the other Parties.

 

32.5        Electronic communication

 

(A)          Any communication to be made between the Facility Agent and a
Lender under or in connection with the Finance Documents may be made by
electronic mail or other electronic means, if the Facility Agent and the
relevant Lender:

 

(i)            agree that, unless and until notified to the contrary, this is to
be an accepted form of communication;

 

(ii)           notify each other in writing of their electronic mail address
and/or any other information required to enable the sending and receipt of
information by that means; and

 

(iii)          notify each other of any change to their address or any other
such information supplied by them.

 

(B)          Any electronic communication made between the Facility Agent and a
Lender will be effective only when actually received in readable form and in the
case of any electronic communication made by a Lender to the Facility Agent only
if it is addressed in such a manner as the Facility Agent shall specify for this
purpose.

 

108

--------------------------------------------------------------------------------


 

32.6        English language

 

(A)          Any notice given under or in connection with any Finance Document
must be in English.

 

(B)          All other documents provided under or in connection with any
Finance Document must be:

 

(i)            in English; or

 

(ii)           if not in English, and if so required by the Facility Agent,
accompanied by a certified English translation and, in this case, the English
translation will prevail unless the document is a constitutional, statutory or
other official document.

 

(C)          The Security and Intercreditor Agent and/or receiving party shall
be entitled to assume the accuracy of and rely upon any English translation of
any document provided pursuant to this clause 32.6 and the English translation
shall prevail unless the document is a statutory or other official document. 
Translation costs are for the account of the Obligors.

 

33.          CALCULATIONS AND CERTIFICATES

 

33.1       Accounts

 

In any litigation or arbitration proceedings arising out of or in connection
with a Finance Document, the entries made in the accounts maintained by a
Finance Party are prima facie evidence of the matters to which they relate.

 

33.2        Certificates and determinations

 

Any certification or determination by a Finance Party of a rate or amount under
any Finance Document is, in the absence of manifest or proven error, prima facie
evidence of the matters to which it relates.

 

33.3        Day count convention

 

Any interest, commission or fee accruing under a Finance Document will accrue
from day to day and is calculated on the basis of the actual number of days
elapsed and a year of 360 days.

 

34.          DISCLOSURE TO NUMBERING SERVICE PROVIDERS

 

(A)          Any Finance Party may disclose to any national or international
numbering service provider appointed by that Finance Party to provide
identification numbering services in respect of this Agreement, the Facility
and/or one or more Obligors the following information:

 

(i)            names of Obligors;

 

109

--------------------------------------------------------------------------------


 

(ii)           country of domicile of Obligors;

 

(iii)          place of incorporation of Obligors;

 

(iv)          date of this Agreement;

 

(v)           the names of the Facility Agent and Mandated Lead Arrangers;

 

(vi)          date of each amendment and restatement of this Agreement;

 

(vii)         amount of Total Commitments;

 

(viii)        currencies of the Facility;

 

(ix)          type of Facility;

 

(x)           ranking of Facility;

 

(xi)          Termination Date for the Facility;

 

(xii)         changes to any of the information previously supplied pursuant to
paragraphs (i) to (xi) above; and

 

(xiii)        such other information agreed between such Finance Party and the
Company,

 

to enable such numbering service provider to provide its usual syndicated loan
numbering identification services.

 

(B)          The Parties acknowledge and agree that each identification number
assigned to this Agreement, the Facility and/or one or more Obligors by a
numbering service provider and the information associated with each such number
may be disclosed to users of its services in accordance with the standard terms
and conditions of that numbering service provider.

 

(C)          The Company represents that none of the information set out in
paragraphs (i) to (xiii) of paragraph (A) above is, nor will at any time be,
unpublished price-sensitive information.

 

(D)          The Facility Agent shall notify the Company and the other Finance
Parties of:

 

(i)            the name of any numbering service provider appointed by the
Facility Agent in respect of this Agreement, the Facility and/or one or more
Obligors; and

 

(ii)           the number or, as the case may be, numbers assigned to this
Agreement, the Facility and/or one or more Obligors by such numbering service
provider.

 

110

--------------------------------------------------------------------------------


 

35.          PARTIAL INVALIDITY

 

If, at any time, any provision of the Finance Documents is or becomes illegal,
invalid or unenforceable in any respect under any law of any jurisdiction,
neither the legality, validity or enforceability of the remaining provisions nor
the legality, validity or enforceability of such provision under the law of any
other jurisdiction will in any way be affected or impaired.

 

36.          REMEDIES AND WAIVERS

 

No failure to exercise, nor any delay in exercising, on the part of any Finance
Party, any right or remedy under the Finance Documents shall operate as a
waiver, nor shall any single or partial exercise of any right or remedy prevent
any further or other exercise or the exercise of any other right or remedy.  The
rights and remedies provided in this Agreement are cumulative and not exclusive
of any rights or remedies provided by law.

 

37.          AMENDMENTS AND WAIVERS

 

37.1        Required consents

 

(A)          Subject to clause 37.2 (Exceptions) and to paragraph (D) below, any
term of the Finance Documents (other than a waiver of a Condition Precedent or a
Condition Subsequent, which shall be made pursuant to clause 2.4 (Waivers of
Conditions Precedent) may be amended or waived only with the consent of the
Majority Lenders and the Obligors and any such amendment or waiver will be
binding on all Parties.

 

(B)          The consent of the Security and Intercreditor Agent shall be
required in relation to any proposed amendment or waiver of clause 25 (THE
SECURITY AND INTERCREDITOR AGENT), clause 26 (CHANGE OF SECURITY AND
INTERCREDITOR AGENT AND DELEGATION) or clause 31 (INDEMNITIES).

 

(C)          The Facility Agent may effect, on behalf of any Finance Party, any
amendment or waiver permitted by this clause.

 

(D)          Notwithstanding the terms of this clause 37, in relation to an
amendment, variation or waiver of the terms of the Intercreditor Agreements or
the KEH Charge over Shares in KEH, the terms of the Intercreditor Agreements
shall prevail.

 

37.2        Exceptions

 

(A)          The following may not be effected without the consent of all the
Lenders.

 

(i)            amending the definition of “Majority Lenders”;

 

(ii)           amending, varying or waiving clause 4 (FINANCE PARTIES’ RIGHTS
AND OBLIGATIONS) and/or any other term of any Finance Document which relates to
the rights and/or obligations of each Finance Party being several;

 

111

--------------------------------------------------------------------------------


 

(iii)          varying the date for, or altering the amount or currency of, any
payment to Lenders under the Finance Documents;

 

(iv)          extending the Commitment of a Lender;

 

(v)           amending varying or waiving a term of any Finance Document which
expressly requires the consent of all the Lenders;

 

(vi)          amending, varying or waiving this clause; or

 

(vii)         any release of Security Interests granted pursuant to any Security
Document or amendment, waiver or variation of the obligations of any Obligor
pursuant to the Deed of Guarantee.

 

(B)          The Commitment of a Lender may not be increased (excluding any
increase as a result of an assumption of Additional Commitment pursuant to
clause 3.2 (Additional Commitments) or a transfer made pursuant to clause 22
(Changes to the Lenders) without the consent of that Lender and the Majority
Lenders.

 

(C)          An amendment or waiver which relates to the rights or obligations
of the Facility Agent may not be effected without the consent of the Facility
Agent.

 

(D)          (i)            If a Lender becomes a Non-Funding Lender that
Lender’s Commitment shall not be included for the purposes of calculating Total
Commitments under the Facility when ascertaining whether a certain percentage of
Total Commitments has been obtained to approve any requested amendment, waiver,
consent or approval.

 

(ii)           If a Lender does not accept or reject a request for an amendment,
waiver, consent or approval within fifteen Business Days (or such longer period
as the Company may specify) of such request being made, that Lender shall be
deemed to have granted its consent to the requested amendment, waiver, consent
or approval. Promptly upon the expiration of such fifteen Business Day period
(or such longer period as the Company may have specified), and in any event
within two Business Days of the expiration of such period, the Facility Agent
shall notify the Company and the Lenders whether the requested amendment,
waiver, consent or approval has been approved or given in accordance with the
terms of this Agreement.

 

37.3        Disenfranchisement of Shareholder Affiliates

 

Notwithstanding any other provisions of this Agreement, for so long as a
Shareholder Affiliate is a Lender and/or to the extent that a Shareholder
Affiliate beneficially owns a Commitment or has entered into a sub-participation
agreement relating to a Commitment or other agreement or arrangement having a
substantially similar economic effect and such agreement or arrangement has not
been terminated, such Shareholder Affiliate shall not be entitled to exercise
any rights to vote as Lender in respect of any matters requiring decision by the
Lenders under the terms of this

 

112

--------------------------------------------------------------------------------


 

Agreement or any of the Finance Documents. Each such Shareholder Affiliate
acknowledges and agrees that:

 

(A)          in the event that a matter requires decision by one or more Lenders
under this Agreement or any of the Finance Documents,

 

(i)            the Commitment of such Shareholder Affiliate and any associated
participation of such Shareholder Affiliate in a Loan shall be deemed to be
zero; and

 

(ii)           such Shareholder Affiliate shall be deemed not to be a Lender;

 

(B)          in relation to any meeting or conference call to which all or any
number of Lenders are invited to attend or participate, it shall not attend or
participate in the same if so requested by the Facility Agent or, unless the
Facility Agent otherwise agree, be entitled to receive the agenda or any minutes
of the same; and

 

(C)          it shall not, unless the Facility Agent otherwise agree, be
entitled to receive any report or other document prepared at the behest of, or
on the instructions of, the Facility Agent or one or more of the Lenders.

 

38.          COUNTERPARTS

 

(A)          This Agreement may be executed in any number of counterparts, and
by the parties on separate counterparts, but shall not be effective until each
Party has executed at least one counterpart.

 

(B)          Each counterpart shall constitute an original of this Agreement,
but all the counterparts shall together constitute one and the same instrument.

 

113

--------------------------------------------------------------------------------


 

PART 10
GOVERNING LAW AND ENFORCEMENT

 

39.          GOVERNING LAW

 

This Agreement and any non-contractual obligations arising out of or in
connection with it shall be governed by and construed in accordance with English
law.

 

40.          JURISDICTION

 

40.1       Submission

 

The parties hereby irrevocably agree for the exclusive benefit of the Secured
Parties that the courts of England shall have exclusive jurisdiction to settle
any dispute arising out of or in connection with this Agreement (including a
dispute regarding the existence, validity or termination of this Agreement, or
any non-contractual obligations arising out of or in connection with it) (a
“Dispute”).

 

40.2       Forum convenience

 

The parties hereby irrevocably agree that the courts of England are the most
appropriate and convenient courts to settle Disputes and accordingly irrevocably
agree not to argue to the contrary.

 

40.3       Concurrent jurisdiction

 

This clause 40 is for the benefit of the Secured Parties only.  As a result, no
Secured Party shall be prevented from taking proceedings relating to a Dispute
in any other courts with jurisdiction.  To the extent allowed by law, the
Secured Parties may take concurrent proceedings in any number of jurisdictions.

 

41.          SERVICE OF PROCESS

 

(A)          Without prejudice to any other mode of service allowed under any
relevant law, each of the Obligors:

 

(i)            irrevocably appoints Trusec Limited of 2 Lambs Passage, London,
EC1Y 8BB (the “Process Agent”) as its agent for service of process in relation
to any Dispute before the English courts in connection with any  Finance
Document;

 

(ii)           irrevocably agrees that any Service Document may be sufficiently
and effectively served on it in connection with any Dispute in England and Wales
by service on the Process Agent (or any replacement agent appointed pursuant to
paragraph (B) of this clause 41 (SERVICE OF PROCESS); and

 

(iii)          irrevocably agrees that failure by a process agent to notify the
relevant Obligor of the process will not invalidate the proceedings concerned.

 

114

--------------------------------------------------------------------------------


 

(B)          If the agent referred to in paragraph (A) of this clause 41 (or any
replacement agent appointed pursuant to this paragraph (B)) at any time ceases
for any reason to act as such, as the case may be, each Obligor shall as soon as
reasonably practicable appoint a replacement agent to accept service having an
address for service in England or Wales and shall notify the Facility Agent of
the name and address of the replacement agent; failing such appointment and
notification, the agent referred to in paragraph (A) of this clause 41 (or any
replacement agent appointed pursuant to this paragraph (B)) shall continue to be
authorised to act as agent for service of process in relation to any proceedings
before the English courts on behalf of the relevant party and shall constitute
good service.

 

(C)          Any document addressed in accordance with paragraph (A) of this
clause 41 shall be deemed to have been duly served if:

 

(i)            left at the specified address, when it is left; or

 

(ii)           sent by first class post, two clear Business Days after posting.

 

(D)          For the purposes of this clause 41, “Service Document” means a
writ, summons, order, judgment or other document relating to or in connection
with any Dispute.  Nothing contained herein shall affect the right to serve
process in any other manner permitted by law.

 

This Agreement has been entered into on the date stated at the beginning of this
Agreement.

 

115

--------------------------------------------------------------------------------


 

Schedule 1
The Original Guarantors

 

Name

 

Jurisdiction of Incorporation

 

Registered Number

 

 

 

 

 

Kosmos Energy Operating

 

Cayman Islands

 

231417

 

 

 

 

 

Kosmos Energy International

 

Cayman Islands

 

218274

 

 

 

 

 

Kosmos Energy Development

 

Cayman Islands

 

225879

 

 

 

 

 

Kosmos Energy Ghana HC

 

Cayman Islands

 

135710

 

 

 

 

 

Kosmos Energy Finance International

 

Cayman Islands

 

253656

 

116

--------------------------------------------------------------------------------


 

Schedule 2
 The Original Lenders

 

Original Lender

 

  Commitment (USD)

Bank of America, N.A.

 

  35,000,000

BNP Paribas

 

  50,000,000

Credit Suisse International

 

  20,000,000

FBN Bank (UK) Ltd

 

  32,500,000

HSBC Bank Plc

 

  50,000,000

Societe Generale

 

  25,000,000

The Standard Bank of South Africa Limited

 

  37,500,000

Standard Chartered Bank

 

  50,000,000

 

117

--------------------------------------------------------------------------------


 

Schedule 3
 Conditions Precedent

 

Part I
Conditions Precedent to First Utilisation

 

1.                                     Provision of each of the following
Finance Documents, duly executed by each of the parties to them:

 

(i)                                     this Agreement;

 

(ii)                                  the Charge over Shares in KEH;

 

(iii)                               the Deed of Guarantee;

 

(iv)                              the KEFI Intercreditor Agreement;

 

(v)                                 the Facility Agent Fee Letter;

 

(vi)                              the front end Fee Letter; and

 

(vii)                          the Security and Intercreditor Agent Fee Letter.

 

2.                                    Provision of certified copies of each
Obligor’s constitutional documents and the director and shareholder corporate
resolutions authorising entry into and performance of the Finance Documents to
which they are a party and certification as to solvency.

 

3.                                    Provision of the specimen signatures of
the persons authorised by each of the Obligor’s corporate resolutions referred
to at paragraph 2 above to execute the Finance Documents and all other documents
and notices required in connection with such Finance Documents.

 

4.                                    Receipt by the Facility Agent of
appropriate legal opinions from Maples and Calder, Conyers Dill & Pearman
Limited, Clifford Chance LLP, Appleby (Bermuda) Limited and Walkers.

 

5.                                     The Charge over Shares in KEH entered
into pursuant to condition precedent 1 above is perfected and fully valid and
(a) blank stock transfer form and any share certificates (if any) is delivered
to the Security and Intercreditor Agent; (b) a certified copy register of
members is delivered to the Security and Intercreditor Agent in relation to KEH;
and (c) a letter of undertaking from KEH is delivered to the Security and
Intercreditor Agent in relation to KEH.

 

6.                                     Provision to the Security and
Intercreditor Agent of executed but undated letters of resignation and release
together with dated letters of authority to date the same from each of the
directors of KEH in the forms set out in Parts I and II of Schedule 5 (Letters
of Resignation) to the Charge over Shares in KEH.

 

7.                                    The Original Borrower shall provide a
certified copy of its most recent audited accounts.

 

118

--------------------------------------------------------------------------------


 

8.                                     Provision of a certificate from the
Borrower that all Required Approvals on the date of the proposed Utilisation
have been obtained (including a schedule of all such Required Approvals).

 

9.                                     Provision of such documentation and other
evidence to the satisfaction by the Facility Agent and the Lenders of their
respective “know your customer” checks or similar identification procedures.

 

119

--------------------------------------------------------------------------------


 

Part II
Conditions Precedent Required to be Delivered by an Additional Obligor

 

1.                                     Provision of an Accession Letter, duly
executed by the Additional Obligor and the Borrower.

 

2.                                     Provision of certified copies of the
Additional Obligor’s constitutional documents and certificates of incorporation
(or equivalent).

 

3.                                     A copy of a resolution of the board of
directors of the Additional Obligor approving the terms of, and the transactions
contemplated by, the Accession Letter and the Finance Documents and resolving
that one or more specified persons execute the Accession Letter and any other
documents and notices in connection with the Finance Documents.

 

4.                                     A specimen signature of each person
authorised to execute the Accession Letter and any other documents and notices
in connection with the Finance Documents.

 

5.                                     A certificate of the Additional Obligor
(signed by a director) confirming that borrowing or guaranteeing or securing, as
appropriate, the Total Commitments would not cause any borrowing, guarantee,
security or similar limit binding on it to be exceeded.

 

6.                                     A certificate of an Authorised Signatory
of the Additional Obligor certifying that each copy document listed in this
Part II of Schedule 3 is correct, complete and in full force and effect as at a
date no earlier than the date of the Accession Letter.

 

7.                                     A copy of any Authorisation or other
document, opinion or assurance which the Facility Agent considers to be
necessary or desirable in connection with the entry into and performance of the
transactions contemplated by the Accession Letter or for the validity and
enforceability of any Finance Document.

 

8.                                     If available, the latest audited
financial statements of the Additional Obligor.

 

9.                                     Receipt by the Facility Agent of any
appropriate legal opinions.

 

10.                              If the proposed Additional Obligor is
incorporated in a jurisdiction other than England and Wales, evidence that the
process agent specified in clause 41 (SERVICE OF PROCESS), if not an Obligor,
has accepted its appointment in relation to the proposed Additional Obligor.

 

120

--------------------------------------------------------------------------------


 

Part III
Conditions Precedent to KEL Intercreditor Agreement

 

1.                                    Provision of certified copies of each
Obligor’s constitutional documents and the director and shareholder corporate
resolutions and specimen signatures authorising entry into and performance of
the KEL Intercreditor Agreement and certification as to solvency.

 

2.                                    Receipt by the Facility Agent of
appropriate legal opinions.

 

3.                                    Provision of the specimen signatures of
the persons authorised by each of the Obligor’s corporate resolutions referred
to at paragraph 1 above to execute the KEL Intercreditor Agreement and all other
documents and notices required in connection with the KEL Intercreditor
Agreement.

 

121

--------------------------------------------------------------------------------


 

Schedule 4
Utilisation Request

 

From:

KOSMOS ENERGY LTD. (the “Borrower”)

 

 

To:

Standard Chartered Bank (the “Facility Agent”)

 

 

Dated:

 

 

 

Dear Sirs

 

KOSMOS ENERGY LTD. — Facility Agreement
dated [             ] (the “Agreement”)

 

1.                                     We refer to the Agreement.  This is a
Utilisation Request in respect of a Utilisation under the Facility.  Terms
defined in the Agreement have the same meaning in this Utilisation Request
unless given a different meaning in this Utilisation Request.

 

2.                                     We wish to borrow a Loan under the
Facility on the following terms:

 

Proposed Utilisation Date:

[          ] (or, if that is not a Business Day, the next Business Day)

 

 

Amount:

[          ] under or, if less, the Total Available Commitment

 

 

Amount attributable to Interest payments

[          ]

 

 

Interest Period:

[          ]

 

3.                                      We hereby certify that:

 

(a)                               no Default or Event of Default is continuing
or will result from the proposed Loan;

 

(b)                               [This Loan is to be made in [whole]/[part] for
the purpose of refinancing [identify maturing Loan].]

 

(d)                               the making of the Utilisation would not result
in the aggregate principal amount outstanding under the Facility exceeding the
Borrowing Base Amount; and

 

(e)                                the Repeating Representations are, in the
light of the facts and circumstances then existing, true and correct in all
material respects (or, in the case of a Repeating Representation that contains a
materiality concept, true and correct in all respects).

 

122

--------------------------------------------------------------------------------


 

4.                                     The proceeds of this Loan should be
credited to [account] and to the extent an amount has been attributed to
Interest payments above, such amount shall be applied towards the payment of
Interest on the Facility.

 

5.                                      This Utilisation Request is irrevocable
and is a Finance Document.

 

 

Yours faithfully

 

 

 

 

 

 

 

 

 

Authorised Signatory for

 

KOSMOS ENERGY LTD.

 

123

--------------------------------------------------------------------------------


 

Schedule 5
NOT USED

 

124

--------------------------------------------------------------------------------


 

Schedule 6
Form of Transfer Certificate

 

 

To:

Standard Chartered Bank as the “Facility Agent”

 

 

From:

[the Existing Lender] (the “Existing Lender”) and [the New Lender] (the “New
Lender”)

 

 

Dated:

 

 

 

Dear Sirs

 

KOSMOS ENERGY LTD. — Facility Agreement
dated [             ] (the “Agreement”)

 

1.                                      We refer to the Agreement. This is a
Transfer Certificate. Terms defined in the Agreement have the same meaning in
this Transfer Certificate unless given a different meaning in this Transfer
Certificate.

 

2.                                      We refer to clause 22.5 (Procedure for
transfer):

 

(a)                                The Existing Lender and the New Lender agree
to the Existing Lender transferring to the New Lender by novation all or part of
the Existing Lender’s Commitment, rights and obligations referred to in the
Schedule in accordance with clause 22.5 (Procedure for transfer).

 

(b)                                The proposed Transfer Date is
[                ].

 

(c)                                 The Facility Office and address, fax number
and attention details for notices of the New Lender for the purposes of clause
32.2 (Addresses) are set out in the Schedule.

 

3.                                      The New Lender expressly acknowledges
the limitations on the Existing Lender’s obligations set out in paragraph (C) of
clause 22.4 (Limitation of responsibility of Existing Lenders).

 

4.                                      The New Lender confirms that it is a
Qualifying Lender.

 

5.                                      This Transfer Certificate may be
executed in any number of counterparts and this has the same effect as if the
signatures on the counterparts were on a single copy of this Transfer
Certificate.

 

6.                                      This Transfer Certificate is governed by
English law.

 

125

--------------------------------------------------------------------------------


 

THE SCHEDULE
Commitments/rights and obligations to be transferred

 

[Insert relevant details]

 

[Facility Office address, fax number and attention details for notices and
account details for payments]

 

[Existing Lender]

[New Lender]

 

 

By:

 

 

By:

 

 

This Transfer Certificate is accepted by the Facility Agent and the Transfer
Date is confirmed as [          ].

 

Standard Chartered Bank

 

By:

 

 

 

 

126

--------------------------------------------------------------------------------


 

Schedule 7
Form of Accession Letter

 

From:

[name of subsidiary] (the “Company”) and KOSMOS ENERGY LTD. (the “Borrower”)

 

 

 

 

To:

Standard Chartered Bank (the “Facility Agent”)

 

 

Dated:

 

 

 

Dear Sirs

 

KOSMOS ENERGY LTD. — Facility Agreement
dated [             ] (the “Agreement”)

 

1.                                     We refer to the Agreement.  This is an
Accession Letter.  Terms defined in the Agreement have the same meaning in this
Accession Letter unless given a different meaning in this Accession Letter.

 

2.                                     The Company agrees to become an
Additional [Borrower]/[Guarantor] and to be bound by the terms of the Agreement
and the Intercreditor Agreements as an Additional [Borrower]/[Guarantor]
pursuant to clause [23.2 [(Additional Borrowers)/23.4 (Additional Guarantor)] of
the Agreement.  The Company is a company duly incorporated under the laws of
[name of relevant jurisdiction].

 

3.                                     The Company’s administrative details are
as follows:

 

Address:

 

Fax No:

 

Attention:

 

4.                                     This Accession Letter is governed by
English law.

 

This Accession Letter is entered into by deed.

 

 

[name of subsidiary]

KOSMOS ENERGY LTD.

 

127

--------------------------------------------------------------------------------


 

Schedule 8
Form of Resignation Letter

 

From:

[resigning Obligor] and KOSMOS ENERGY LTD.

 

 

To:

Standard Chartered Bank (the “Facility Agent”)

 

 

Dated:

 

 

 

Dear Sirs

 

KOSMOS ENERGY LTD. — Facility Agreement
dated [             ] (the “Agreement”)

 

1.                                     We refer to the Agreement.  This is a
Resignation Letter.  Terms defined in the Agreement have the same meaning in
this Resignation Letter unless given a different meaning in this Resignation
Letter.

 

2.                                     Pursuant to clause [23.3 (Resignation of
a Borrower)/23.7 (Resignation of a Guarantor on disposal)] of the Agreement, we
request that [resigning Obligor] be released from its obligations as a
[Borrower/Guarantor] under the Agreement.

 

3.                                     We confirm that:

 

(a)                               no Default is continuing or would result from
the acceptance of this request; and

 

(b)                               [           ].

 

4.                                     This Resignation Letter is governed by
English law.

 

 

[resigning Obligor]

KOSMOS ENERGY LTD.

 

128

--------------------------------------------------------------------------------


 

Schedule 9
Form of Compliance Certificate

 

To:

Standard Chartered Bank (the “Facility Agent”)

 

 

From:

KOSMOS ENERGY LTD. (the “Borrower”)

 

 

Dated:

 

 

 

Dear Sirs

 

KOSMOS ENERGY LTD. — Facility Agreement
dated [            ] (the “Agreement”)

 

1.                                     We refer to the Agreement.  This is a
Compliance Certificate.  Terms defined in the Agreement have the same meaning in
this Compliance Certificate unless given a different meaning in this Compliance
Certificate.

 

2.                                     We confirm that the financial statements
supplied to the Facility Agent pursuant to clause 17.2 (Financial statements) of
the Agreement:

 

(A)                              is certified by an Authorised Signatory of the
Borrower as a true and correct copy; and

 

(B)                              [gives a true and fair view of](1) / [fairly
represents](2) the financial condition of the Borrower for the period to the
date on which those financial statements were drawn up.

 

3.                                     We confirm that as at [             ],
being the last occurring Calculation Date:

 

(A)                                the debt cover ratio was [             ]; and

 

(B)                                the interest cover ratio was [             ].

 

4.                                      We set out below the calculations
establishing the figures in paragraph 2 above:

 

[                 ]

 

5.                                     We confirm that as at [            ], so
far as we are aware having made diligent enquiries, no Default has occurred or
is continuing.(3)

 

--------------------------------------------------------------------------------

(1)  Insert if audited.

 

(2)  Insert if unaudited.

 

(3)  Note — If this statement cannot be made, the certificate should identify
any Default that has occurred or is continuing and the action taken, or proposed
to be taken, to remedy it.

 

129

--------------------------------------------------------------------------------


 

Yours faithfully

 

 

 

 

 

Authorised Signatory for

Authorised Signatory for

KOSMOS ENERGY LTD.

KOSMOS ENERGY LTD.

 

130

--------------------------------------------------------------------------------


 

Schedule 10
Form of Confidentiality Undertaking

 

To:

[Purchaser’s details]

 

Re:

 

KOSMOS ENERGY LTD. (the “Company”) and its USD 300 million revolving credit
facility dated [         ] 2012 (the “Facility”)

 

[insert date]

 

Dear Sirs

 

We understand that you are considering participating in the Facility.  In
consideration of us agreeing to make available to you certain information, by
your signature of a copy of this letter you agree as follows:

 

1.                                      Confidentiality Undertaking: You
undertake:

 

(A)                             to keep the Confidential Information
confidential and not to disclose it to anyone except as provided for by
paragraph 2 below and to ensure that the Confidential Information is protected
with security measures with a degree of care not less than that which you would
apply to your own confidential information;

 

(B)                             to keep confidential and not disclose to anyone
except as provided for by paragraph 2 below the fact that the Confidential
Information has been made available or that discussions or negotiations are
taking place or have taken place between us;

 

(C)                             to use the Confidential Information only for the
Permitted Purpose;

 

(D)                             to ensure that any person to whom you pass any
Confidential Information in accordance with paragraph 2 (unless disclosed under
paragraph 2(B) below) acknowledges and complies with the provisions of this
letter as if that person were also a party to it; and

 

(E)                              not to make enquiries in relation to the
Confidential Information of any other person, whether a third party or any
member of the Group or any of their officers, directors, employees or
professional advisers, save for such officers, directors, employees or
professional advisers as may be expressly nominated by us for this purpose,
provided that this paragraph shall not prevent or restrict you from conducting
and completing all necessary and appropriate due diligence in accordance with
your normal credit and underwriting approval processes and as required to be
performed in order to obtain any requisite credit or underwriting approvals in
relation to your possible participation in the Facility.

 

131

--------------------------------------------------------------------------------


 

2.                                      Permitted Disclosure: We agree that you
may disclose Confidential Information:

 

(A)                             to members of the Participant Group and their
officers, directors, employees, consultants and professional advisers but only
to the extent necessary for the proper fulfilment of the Permitted Purpose,
provided that:

 

(i)                                  such information is disclosed strictly on a
need to know basis and provided that the Confidential Information may not be
disclosed to any person in the Participant Group who is not working directly on
matters concerning your participation in the Facility; and

 

(ii)                               appropriate information barriers or other
procedures as may be necessary are in place to ensure there can be no
unauthorised disclosure of, or access to, the Confidential Information to any
such person referred to in subparagraph (i) above;

 

(B)                             (i) where required by any court of competent
jurisdiction or any competent judicial, governmental, supervisory or regulatory
body, (ii) where required by the rules of any stock exchange on which the shares
or other securities of any member of the Participant Group are listed or
(iii) where required by the laws or regulations of any country with jurisdiction
over the affairs of any member of the Participant Group; or

 

(C)                             with our prior written consent.

 

3.                                     Notification of Required or Unauthorised
Disclosure: You agree (to the extent permitted by law) to inform us of the full
circumstances of any disclosure under paragraph 2(b) (in advance where
reasonable and practicable) or immediately upon becoming aware that Confidential
Information has been disclosed in breach of this letter.

 

4.                                     Return of Copies:  If we so request in
writing, you shall return all Confidential Information supplied to you by us or
any member of the Group and destroy or permanently erase all copies of
Confidential Information made by you and use all reasonable endeavours to ensure
that anyone to whom you have supplied any Confidential Information destroys or
permanently erases such Confidential Information and any copies made by them, in
each case save to the extent that you or the recipients are required to retain
any such Confidential Information by any applicable law, rule or regulation or
by any competent judicial, governmental, supervisory or regulatory body, or
where the Confidential Information has been disclosed in accordance with
paragraph 2(B) above.

 

5.                                     Continuing Obligations:  The obligations
in the preceding paragraphs of this letter are continuing and, in particular,
shall survive the termination of any discussions or negotiations between you and
us, irrespective of their outcome.  Notwithstanding the previous sentence, the
obligations in this letter shall cease twelve months after you have returned all
Confidential Information and destroyed or permanently erased all copies of
Confidential Information made by you to the extent required pursuant to
paragraph 4 above.

 

6.                                      No Representation; Consequences of
Breach, etc:  You acknowledge and agree that:

 

132

--------------------------------------------------------------------------------


 

(A)                             neither we nor any of our officers, employees or
advisers, and no other member of the Group and none of the officers, employees
or advisers of any member of the Group (each a “Relevant Person”), (i) make any
representation or warranty, express or implied, as to, or assume any
responsibility for, the accuracy, reliability or completeness of any of the
Confidential Information or any other information supplied by us or any member
of the Group or the assumptions on which it is based or (ii) shall be under any
obligation to update or correct any inaccuracy in the Confidential Information
or any other information supplied by us or any other member of the Group or be
otherwise liable to you or any other person in respect of the Confidential
Information or any such information; and

 

(B)                             we and other members of the Group may be
irreparably harmed by the breach of the terms of this letter and damages may not
be an adequate remedy; each Relevant Person may be granted an injunction or
specific performance for any threatened or actual breach of the provisions of
this letter by you or any other person.

 

7.                                     Inside Information:  You acknowledge that
some or all of the Confidential Information is or may be price-sensitive
information and that the use of such information may be regulated or prohibited
by applicable legislation relating to insider dealing and you undertake not to
use any Confidential Information for any unlawful purpose.  As a result of being
given the Confidential Information you may well become insiders and, therefore,
be unable to take certain actions which you would otherwise be able to take.

 

8.                                     No Waiver; Amendments, etc:  This letter
shall not affect any other obligation owed by you to any member of the Group. 
No failure or delay in exercising any right, power or privilege under this
letter will operate as a waiver thereof nor will any single or partial exercise
of any right, power or privilege preclude any further exercise thereof or the
exercise of any other right, power or privileges under this letter.  The terms
of this letter and your obligations under this letter may only be amended or
modified by written agreement between us and you.

 

9.                                     Nature of Undertakings:  The undertakings
and acknowledgements given by you under this letter are given to us and (without
implying any fiduciary obligations on our part) are also given for the benefit
of each other member of the Group.

 

10.                               Third party rights:

 

(A)                            Each other member of the Group and each Relevant
Person (each a “Third Party”) may enforce the terms of this letter by virtue of
the Contracts (Rights of Third Parties) Act 1999 (the “Third Parties Act”). This
paragraph 10(A) confers a benefit on each Third Party, and, subject to the
remaining provisions of this paragraph 10, is intended to be enforceable by each
Third Party by virtue of the Third Parties Act.

 

(B)                            Subject to paragraph 10(a), a person who is not a
party to this letter has no right under the Third Parties Act to enforce or
enjoy the benefit of any term of this letter.

 

133

--------------------------------------------------------------------------------


 

(C)                            Notwithstanding any provisions of this letter,
the parties to this letter do not require the consent of any person to rescind
or vary this letter at any time.

 

11.                              Counterparts: This letter may be executed in
any number of counterparts, and by the parties on separate counterparts, but
shall not be effective until each party has executed at least one counterpart. 
Each counterpart shall constitute an original of this letter, but all the
counterparts shall together constitute one and the same instrument.

 

12.                              Governing Law and Jurisdiction:  Any matter,
claim or dispute, whether contractual or non-contractual, arising out of or in
connection with this letter (including the agreement constituted by your
acknowledgement of its terms), is to be governed by and determined in accordance
with English law, and the parties submit to the non-exclusive jurisdiction of
the English courts.

 

13.                              Definitions and Construction:  In this letter
(including the acknowledgement set out below):

 

“Confidential Information” means any and all information relating to the
Company, the Group and the Facility, provided to you by us or any member of the
Group or any of our affiliates or advisers, in whatever form, and includes
information given orally and any document, electronic file or any other way of
representing or recording information which contains or is derived or copied
from such information and information regarding all discussions and negotiations
between us (including information regarding the outcome of such discussions or
negotiations), but excludes information that (a) is or becomes public knowledge
other than as a direct or indirect result of any breach of this letter or (b) is
known by you before the date the information is disclosed to you by us or any
member of the Group or any of our affiliates or advisers or is lawfully obtained
by you after that date, other than from a source which is connected with the
Group and which, in either case, as far as you are aware, has not been obtained
in violation of, and is not otherwise subject to, any obligation of
confidentiality;

 

“Group” means, in respect of a person, that person and that person’s Holding
Companies and each of their respective Subsidiaries;

 

“Holding Company” means, in relation to a company, any other company in respect
of which it is a Subsidiary;

 

“Participant Group” means you, and each of your Holding Companies and
Subsidiaries;

 

“Permitted Purpose” means considering and evaluating whether to enter into
contracts with us in relation to your participation in the Facility; and

 

“Subsidiary” means a subsidiary within the meaning of section 1159 of the
Companies Act 2006.

 

134

--------------------------------------------------------------------------------


 

Please acknowledge your agreement to the above by signing and returning the
enclosed copy.

 

Yours faithfully

 

 

 

 

 

 

 

For and on behalf of [Seller’s details].

 

 

 

To:

[Seller’s details]

 

 

 

We acknowledge and agree to the above:

 

 

 

 

 

For and on behalf of [Purchaser’s details]

 

 

135

--------------------------------------------------------------------------------


 

Schedule 11
KEL Intercreditor Agreement

 

136

--------------------------------------------------------------------------------


 

Schedule 12
Form of Lender Accession Notice

 

To:                            STANDARD CHARTERED BANK as Facility Agent

 

From:              [Additional Lender]

 

Dated:

 

Dear Sirs,

 

Kosmos Energy Ltd. - Facility Agreement
dated                 (the “Facility Agreement”)

 

1.                                     We refer to the Agreement and the
Facility Agreement.  This is a Lender Accession Notice.  Terms defined in the
Facility Agreement relating to the Agreement have the same meaning in this
Lender Accession Notice unless given a different meaning in this Lender
Accession Notice.

 

2.                                     [Additional Lender] agrees:

 

(a)                                 to be bound by the terms of the Finance
Documents (other than the KEL Intercreditor Agreement [and the KEFI
Intercreditor Agreement](4)) as a Lender pursuant to clause [3.2] (Additional
Commitment) of the Facility Agreement;

 

(b)                                 to be bound by the terms of the KEL
Intercreditor Agreement as a RCF Lender; and

 

(c)                                  [to be bound by the terms of the KEFI
Intercreditor Agreement as a RCF Lender.]

 

3.                                     [Additional Lender]’s Additional
Commitment is USD [                      ].

 

4.                                     [Additional Lender’s] administrative
details are as follows:

 

Account details:

 

[

]

 

 

 

 

Facility Office Address:

 

[

]

 

 

 

 

Telephone No.:

 

[

]

 

 

 

 

Fax No.:

 

[

]

 

--------------------------------------------------------------------------------

(4)  Exclude if KEFI Intercreditor Agreement is no longer in force.

 

137

--------------------------------------------------------------------------------


 

 

Attention:

 

[

]

 

5.                                     The Additional Lender expressly
acknowledges the limitations on the Lenders’ obligations set out in paragraph
(I) of clause 3.2 (Additional Commitments).

 

6.                                     This Lender Accession Notice may be
executed in any number of counterparts and this has the same effect as if the
signatures on the counterparts were on a single copy of this Lender Accession
Notice.

 

7.                                     This Lender Accession Notice is governed
by English law.

 

8.                                     This Lender Accession Notice has been
delivered as a deed on the date stated at the beginning of this Lender Accession
Notice.

 

[Additional Lender]

 

By:

 

This Lender Accession Notice is accepted by the Facility Agent and the
Additional Commitment Date is confirmed as [          ].

 

Standard Chartered Bank

 

By:

 

138

--------------------------------------------------------------------------------


 

SIGNATURES

 

Original Borrower

 

KOSMOS ENERGY LTD.

 

By:

 

 

 

 

 

 

 

 

 

 

 

Name:

Neal Shah

 

 

Title:

Attorney-in-fact

 

 

 

--------------------------------------------------------------------------------


 

Original Guarantors

 

KOSMOS ENERGY OPERATING

 

By:

 

 

 

 

 

 

 

 

Name:

Neal Shah

 

Title:

Attorney-in-fact

 

 

 

KOSMOS ENERGY INTERNATIONAL

 

By:

 

 

 

 

 

 

 

 

Name:

Neal Shah

 

Title:

Attorney-in-fact

 

 

 

KOSMOS ENERGY DEVELOPMENT

 

By:

 

 

 

 

 

 

 

 

Name:

Neal Shah

 

Title:

Attorney-in-fact

 

 

 

KOSMOS ENERGY GHANA HC

 

By:

 

 

 

 

 

 

 

 

Name:

Neal Shah

 

Title:

Attorney-in-fact

 

 

--------------------------------------------------------------------------------


 

KOSMOS ENERGY FINANCE INTERNATIONAL

 

By:

 

 

 

 

 

 

 

 

Name:

Neal Shah

 

Title:

Attorney-in-fact

 

 

--------------------------------------------------------------------------------


 

The Mandated Lead Arrangers

 

BANK OF AMERICA MERRILL LYNCH INTERNATIONAL LIMITED

 

By:

 

 

 

 

 

Name:

 

Title:

 

 

 

BNP PARIBAS

 

By:

 

 

 

 

 

Name:

 

Title:

 

 

 

HSBC BANK PLC

 

By:

 

 

 

 

 

Name:

 

Title:

 

 

 

SOCIETE GENERALE, LONDON BRANCH

 

By:

 

 

 

 

 

Name:

 

Title:

 

 

 

THE STANDARD BANK OF SOUTH AFRICA LIMITED

 

By:

 

 

--------------------------------------------------------------------------------


 

Name:

 

Title:

 

 

 

STANDARD CHARTERED BANK

 

By:

 

 

 

 

 

Name:

 

Title:

 

 

 

The Original Lenders

 

Bank of America, N.A.

 

By:

 

 

 

 

 

Name:

 

Title:

 

 

 

BNP PARIBAS

 

By:

 

 

 

 

 

Name:

 

Title:

 

 

--------------------------------------------------------------------------------


 

CREDIT SUISSE INTERNATIONAL

 

By:

 

 

 

 

 

Name:

 

Title:

 

 

 

FBN BANK (UK) LTD

 

By:

 

 

 

 

 

Name:

 

Title:

 

 

 

HSBC BANK PLC

 

By:

 

 

 

 

 

Name:

 

Title:

 

 

 

SOCIETE GENERALE, LONDON BRANCH

 

By:

 

 

 

 

 

Name:

 

Title:

 

 

--------------------------------------------------------------------------------


 

THE STANDARD BANK OF SOUTH AFRICA LIMITED

 

By:

 

 

 

 

 

Name:

 

Title:

 

 

 

STANDARD CHARTERED BANK

 

By:

 

 

 

 

 

Name:

 

Title:

 

 

 

Facility Agent

 

STANDARD CHARTERED BANK

 

By:

 

 

 

 

 

Name:

 

Title:

 

 

 

Security and Intercreditor Agent

 

BNP PARIBAS

 

By:

 

 

 

 

 

Name:

 

Title:

 

 

--------------------------------------------------------------------------------


 

SCHEDULE 2

AMENDED AND RESTATED CHARGE OVER SHARES IN KEH

 

--------------------------------------------------------------------------------


 

AMENDED AND RESTATED PURSUANT TO A DEED OF AMENDMENT AND RESTATEMENT DATED 14
MARCH 2014

 

DATED 23 November 2012

 

KOSMOS ENERGY LTD.
as Chargor

 

- and -

 

BNP PARIBAS
as Security and Intercreditor Agent

 

--------------------------------------------------------------------------------

 

CHARGE OVER SHARES IN KOSMOS ENERGY HOLDINGS

 

--------------------------------------------------------------------------------

 

Slaughter and May
One Bunhill Row
London
EC1Y 8YY
(SRG/ JKW)



--------------------------------------------------------------------------------


 

CONTENTS

 

Clause

 

Page

 

 

 

1.

INTERPRETATION

4

 

 

 

2.

COVENANT TO PAY AND CHARGE

7

 

 

 

3.

COVENANT TO DEPOSIT AND FURTHER ASSURANCES

8

 

 

 

4.

REPRESENTATIONS AND WARRANTIES

10

 

 

 

5.

COVENANTS

13

 

 

 

6.

CHARGOR’S RIGHTS BEFORE ENFORCEMENT

14

 

 

 

7.

ENFORCEMENT

15

 

 

 

8.

DEALINGS WITH CHARGED PROPERTY ON ENFORCEMENT

15

 

 

 

9.

APPLICATION OF MONEYS

17

 

 

 

10.

GENERAL RIGHTS OF SECURITY AGENT

17

 

 

 

11.

LIABILITY OF SECURITY AGENT, DELEGATES AND NOMINEES

19

 

 

 

12.

PROTECTION OF THIRD PARTIES

20

 

 

 

13.

ACCESSION OF HY NOTEHOLDER TRUSTEE

21

 

 

 

14.

CONTINUING SECURITY

21

 

 

 

15.

OTHER SECURITY

21

 

 

 

16.

CHARGE NOT TO BE AFFECTED

22

 

 

 

17.

RELEASE OF CHARGED PROPERTY

24

 

 

 

18.

POWER OF ATTORNEY

25

 

 

 

19.

CURRENCY INDEMNITY

25

 

 

 

20.

CERTIFICATE TO BE CONCLUSIVE EVIDENCE

26

 

 

 

21.

COSTS AND EXPENSES

26

 

 

 

22.

STAMP TAXES

26

 

2

--------------------------------------------------------------------------------


 

23.

COMMUNICATIONS

27

 

 

 

24.

RIGHTS AND WAIVERS

28

 

 

 

25.

INVALIDITY

29

 

 

 

26.

ASSIGNMENT

29

 

 

 

27.

GOVERNING LAW

29

 

 

 

28.

JURISDICTION

30

 

 

 

29.

SERVICE OF PROCESS

31

 

 

 

30.

CONTRACTS (RIGHTS OF THIRD PARTIES) ACT 1999

32

 

 

 

31.

COUNTERPARTS

32

 

 

 

SCHEDULE 1 ORIGINAL SHARES

33

 

 

 

SCHEDULE 2 FORM OF TRANSFER

34

 

 

SCHEDULE 3 LETTER OF UNDERTAKING TO REGISTER SHARE TRANSFER

35

 

 

SCHEDULE 4 WRITTEN RESOLUTIONS OF THE SOLE SHAREHOLDER OF THE COMPANY

37

 

 

SCHEDULE 5 LETTERS OF RESIGNATION

47

 

3

--------------------------------------------------------------------------------


 

THIS CHARGE OVER SHARES dated 23 November 2012 is made as a deed, as amended and
restated on 14 January 2014 and as further amended and restated on

 

BETWEEN

 

1.                                     KOSMOS ENERGY LTD., a company
incorporated under the laws of Bermuda with registered number 45011 and having
its registered office at Clarendon House, 2 Church Street, Hamilton HM11,
Bermuda (the “Chargor” or “KEL”);

 

AND

 

2.                                     BNP PARIBAS (in its capacity as Security
and Intercreditor Agent for the Secured Parties on the terms and conditions set
out in the RCF Agreement and the KEL Intercreditor Agreement) (the “Security and
Intercreditor Agent” which expression includes its successors in title and
assigns or any person appointed as an additional agent for the purpose of and in
accordance with the Intercreditor Agreements).

 

RECITALS:

 

(A)                              It is intended by the parties to this Deed that
this document will take effect as a deed despite the fact that a party to this
Deed may only execute this Deed under hand.

 

(B)                              The Security and Intercreditor Agent is acting
under and holds the benefit of the rights conferred upon it in this Deed on
trust for the Secured Parties.

 

NOW THIS DEED WITNESSES  as follows:

 

1.                                     INTERPRETATION

 

1.1                              Definitions

 

Terms defined in Clause 1.1 (Definitions) of the RCF Agreement, as well as in
the section setting out the parties to that agreement, shall, unless otherwise
defined herein, have the same meaning when used herein.

 

1.2                              Additional definitions

 

In this Deed:

 

“Charge” means all or any of the Security created, or which may at any time be
created, under or pursuant to or evidenced by this Deed.

 

“Charged Property” means the Original Shares, any Further Shares, any Derived
Assets and any Dividends.

 

“Company” means Kosmos Energy Holdings, a company duly incorporated with limited
liability under the laws of the Cayman Islands with registration number 133483.

 

4

--------------------------------------------------------------------------------


 

“Deed of Guarantee” means the deed of guarantee entered into on or around the
date of this Deed between, inter alios, the Security and Intercreditor Agent and
certain direct and indirect subsidiaries of the Company.

 

“Delegate” means a delegate or sub-delegate appointed pursuant to Clause 10.5.

 

“Derived Assets” means all Shares, rights or other property of a capital nature
which accrue or are offered, issued or paid at any time (by way of bonus,
rights, redemption, conversion, exchange, substitution, consolidation,
reclassification, subdivision, preference, warrant, option, purchase, stock
split or otherwise) in respect of:

 

(A)                               the Original Shares; or

 

(B)                               any Further Shares; or

 

(C)                               any Shares, rights or other property
previously accruing, offered, issued or paid as mentioned in this definition.

 

“Dividends” means all dividends, and other distributions, interest and other
moneys paid or payable after the date hereof in respect of the Original Shares,
any Further Shares or any Derived Assets.

 

“Event of Default” means any event or circumstance specified as such in Clause
21 (Events of Default) of the RCF Agreement and any event or circumstance
described as an “event of default” in the HY Note Indenture.

 

“Fee Letter” means any letter or letters between the Company and any Finance
Party setting out any fees payable by the Company to a Finance Party pursuant to
a Finance Document.

 

“Finance Document” means this Deed, the RCF Agreement, the HY Note Indenture,
the Intercreditor Agreements, the Deed of Guarantee, any Fee Letter and any
other document designated as such by the Security and Intercreditor Agent and
the Chargor.

 

“Finance Party” means each of the Mandated Lead Arrangers, the Original Lenders,
the Facility Agent, the Security and Intercreditor Agent, each HY Noteholder and
any collateral agent, trustee or other representative of the HY Noteholders and
“Finance Parties” shall be construed accordingly.

 

“Further Shares” means all Shares in the capital of the Company (other than the
Original Shares and any Shares comprised in any Derived Assets) which the
Chargor may from time to time legally or beneficially own during the Security
Period.

 

“Guarantor” means a guarantor under the Deed of Guarantee.

 

“HY Noteholders” means the holders of the HY Notes from time to time.

 

5

--------------------------------------------------------------------------------


 

“HY Notes” means the senior secured notes issued by KEL from time to time
pursuant to the terms of the HY Note Indenture.

 

“HY Note Indenture” means the indenture pursuant to which all or any of the HY
Notes are constituted or any other agreement under which HY Notes are
constituted or any other agreement under which any guarantee for the HY Notes is
given.

 

“LPA” means the Law of Property Act 1925 of England and Wales.

 

“Obligor” means the Borrower, any issuer of HY Notes and any Guarantor, from
time to time.

 

“Original Shares” means all of the Shares in the capital of the Company as
listed in Schedule 1 (Original Shares).

 

“Permitted Transferee” means any person  falling within paragraph (iii) of the
definition of “Permitted Transferee” in Clause 8.3 (Change of Control) of the
RCF Agreement.

 

“Proceedings” means any proceeding, suit or action arising out of or in
connection with this Deed.

 

“RCF Agreement” means the facility agreement dated on or about the date of this
Deed and entered into between, inter alios, the Chargor (as Original Borrower)
and the financial institutions listed therein as the Original Lenders.

 

“Register of Members” means the register of members of the Company maintained by
the Company in accordance with the Companies Law (2012 Revision) of the Cayman
Islands.

 

“Rights” means rights, benefits, powers, privileges, authorities, discretions
and remedies (in each case, of any nature whatsoever).

 

“Secured Liabilities” means, at any time and without double counting, all
present and future obligations and liabilities (actual or contingent) of each
Obligor (whether or not for the payment of money and including any obligation to
pay damages for breach of contract) which are, or are expressed to be, or may
become due, owing or payable to any or all of the Secured Parties under or in
connection with any of the Finance Documents, together with all costs, charges
and expenses incurred by the Security and Intercreditor Agent or any Secured
Party which any Obligor is obliged to pay under any Finance Document.

 

“Secured Party” means each party to a Finance Document (other than an Obligor).

 

“Security” includes any mortgage, fixed or floating charge, encumbrance, lien,
pledge, hypothecation, assignment by way of security, or title retention
arrangement (other than in respect of goods purchased in the ordinary course of
trading), and any

 

6

--------------------------------------------------------------------------------


 

agreement or arrangement having substantially the same economic or financial
effect as any of the foregoing (including any “hold back” or “flawed asset”
arrangement).

 

“Security Period” means the period commencing on the date of execution of this
Deed and terminating on the date the Charge is released in accordance with the
terms of the Finance Documents.

 

“Shares” means stocks, shares and other securities of any kind.

 

“Tax Deduction” has the meaning given to that term in Clause 13 (Tax Gross-up
and Indemnities) of the RCF Agreement.

 

“Working Hours” means 9.30 a.m. to 5.00 p.m. London time on a Business Day.

 

1.3                              References and Construction

 

(A)                              The rules of interpretation and construction
set out in Clause 1.2 (Construction of particular terms) and Clause 1.3
(Interpretation) of the RCF Agreement shall apply to this Deed as if set out in
full herein.

 

(B)                              Except to the extent that the context otherwise
requires, any reference in this Deed to “this Deed” or any other deed, agreement
or instrument or “Finance Document” is a reference to this Deed or, as the case
may be, the relevant deed, agreement, instrument or “Finance Document” as
amended, supplemented, replaced or novated from time to time and includes a
reference to any document which amends, supplements, replaces, novates or is
entered into, made or given pursuant to or in accordance with any of the terms
of this Deed or, as the case may be, the relevant deed, agreement or instrument.

 

2.                                     COVENANT TO PAY AND CHARGE

 

2.1                              Covenant to Pay

 

The Chargor covenants with the Security and Intercreditor Agent that it shall
discharge each of the Secured Liabilities on their due date in accordance with
their respective terms.

 

2.2                              Creation of charge

 

The Chargor, as continuing security for the payment and discharge of all Secured
Liabilities, charges with full title guarantee all its Rights, title and
interest in and to the Charged Property by way of a first ranking fixed
equitable charge in favour of the Security and Intercreditor Agent.

 

7

--------------------------------------------------------------------------------


 

3.                                     COVENANT TO DEPOSIT AND FURTHER
ASSURANCES

 

3.1                              Original Shares and Further Shares

 

The Chargor shall, immediately after the execution of this Deed in the case of
the Original Shares, and upon the issue of any Further Shares, deliver or cause
to be delivered to the Security and Intercreditor Agent:

 

(A)                              all share certificates (if any), documents of
title and other documentary evidence of ownership representing such Original
Shares or Further Shares and a certified copy of the Register of Members of the
Company showing the Chargor as registered owner of such Original Shares or
Further Shares;

 

(B)                              an executed but undated share transfer
instrument in respect of the Original Shares or Further Shares in favour of the
Security and Intercreditor Agent or its nominees (as the Security and
Intercreditor Agent shall direct) substantially in the form set out in Schedule
2 to this Deed and any other documents which from time to time may be requested
by the Security and Intercreditor Agent in order to enable the Security and
Intercreditor Agent or its nominees or after the occurrence of an Event of
Default that is continuing, any purchaser, to be registered as the owner or
otherwise obtain legal title to the Original Shares or Further Shares in each
case at the time and in the manner permitted under Clause 7 (Enforcement); and

 

(C)                              an executed irrevocable undertaking from the
Company to register, and permit the Security and Intercreditor Agent to register
transfers of the Original Shares or Further Shares to the Security and
Intercreditor Agent or its nominee in the form set out in Schedule 3 to this
Deed.

 

3.2                              The Chargor shall, immediately after execution
of this Deed, procure that the following annotation be entered on the Register
of Members of the Company:

 

“All the shares issued as fully paid up and registered in the name of Kosmos
Energy Ltd. are charged in favour of BNP Paribas pursuant to a charge over
shares dated [insert date of this Deed], as amended from time to time.”

 

3.3                              The Chargor shall, immediately after execution
of this Deed, provide the Security and Intercreditor Agent with a certified true
copy of the Register of Members of the Company with the annotation referred to
in Clause 3.2.

 

3.4                              The Chargor shall, on or prior to the date of
execution of this Deed, deliver, or cause to be delivered, to the Security and
Intercreditor Agent a certified copy of written resolutions of the sole
shareholder of the Company in the form set out in Schedule 4 to this Deed.

 

8

--------------------------------------------------------------------------------


 

3.5                              Derived Assets

 

The Chargor shall, within two Business Days of the accrual, offer, issue or
payment of any Derived Assets, deliver or pay to the Security and Intercreditor
Agent or procure the delivery or payment to the Security and Intercreditor Agent
of:

 

(A)                               all such Derived Assets or the share
certificates, renounceable certificates, letters of allotment, documents of
title and other documentary evidence of ownership in relation to them;

 

(B)                               an executed but undated share transfer
certificate in respect of any Shares comprised in such Derived Assets in favour
of the Security and Intercreditor Agent or its nominees (as the Security and
Intercreditor Agent shall direct) substantially in the form set out in Schedule
2 to this Deed and any other documents which from time to time may be requested
by the Security and Intercreditor Agent in order to enable the Security and
Intercreditor Agent or its nominees or, after the occurrence of an Event of
Default that is continuing, any purchaser to be registered as the owner or
otherwise obtain legal title to the Shares comprised in such Derived Assets at
the time or in the manner permitted under Clause 7 (Enforcement); and

 

(C)                               an executed irrevocable undertaking from the
Company to register, and permit the Security and Intercreditor Agent to register
transfers of the Shares comprised from any Derived Assets to the Security and
Intercreditor Agent or its nominee in the form set out in Schedule 3 to this
Deed.

 

3.6                              Further Assurances

 

(A)                               In addition to and without prejudice to
anything else contained in this Deed, the Chargor shall, at its own cost,
promptly execute and do all such deeds, instruments, transfers, assignments,
mortgages, charges, renunciations, proxies, notices, documents, assurances,
instructions, acts and things in such form as the Security and Intercreditor
Agent may from time to time reasonably require:

 

(i)                                      for perfecting, preserving or
protecting the Charge created or intended to be created in respect of the
Charged Property or the priority of the Charge which may include the execution
by the Chargor of a mortgage, charge, or assignment over all or any of the
assets constituting or intended to constitute, the Charged Property; and

 

(ii)                                   for facilitating the realisation of the
Charge or the exercise of any Rights vested in the Security and Intercreditor
Agent,

 

provided that the Chargor shall be entitled to remain as the registered holder
of the Charged Property unless the Charge becomes enforceable.

 

9

--------------------------------------------------------------------------------


 

(B)                               The following covenants shall be implied in
respect of any action taken by the Chargor to comply with its obligations under
Clause 3.6(A):

 

(i)                                      the Chargor has the right to take such
action in respect of the Charged Property; and

 

(ii)                                   the Chargor will at its own cost do all
that it reasonably can to give the Security and Intercreditor Agent or its
nominee the title and/or rights that it purports to give.

 

3.7                              Resignation Letters

 

(A)                               The Chargor hereby agrees to deliver, or cause
to be delivered, to the Security and Intercreditor Agent on the date hereof
executed but undated letters of resignation and release together with dated
letters of authority to date the same from each of the directors of the Company
in the forms set out in Parts I and II of Schedule 5 (Letters of Resignation) to
this Deed.

 

(B)                               The Chargor will deliver or cause to be
delivered to the Security and Intercreditor Agent promptly after the appointment
of any further director of the Company the items listed in paragraph (A) of this
Clause 3.7 (Resignation Letters) (with respect to each newly appointed
director).

 

(C)                               The Security and Intercreditor Agent hereby
agrees not to date, deliver and/or give effect to any such letters of
resignation as are to be provided pursuant to paragraphs (A) and (B) of this
Clause 3.7 (Resignation Letters) unless and until the Charge has become
enforceable (and so long as an Event of Default is continuing).

 

4.                                     REPRESENTATIONS AND WARRANTIES

 

4.1                              Nature of security

 

The Chargor represents and warrants to the Security and Intercreditor Agent (and
acknowledges that the Security and Intercreditor Agent has become a party to
this Deed in full reliance on those representations and warranties) that:

 

(A)                               it is an exempted company with limited
liability duly incorporated and validly existing under the laws of its
jurisdiction of incorporation and it has the power to own its assets and carry
on its business as it is being conducted;

 

(B)                               this Deed constitutes its valid, legally
binding and enforceable obligations in accordance with its terms (subject to any
limitation on enforcement under law or general principles of equity or
qualifications which are specifically set out in any legal opinion delivered as
a Condition Precedent) and that, so far as it is aware having made all due and
careful enquiry, this Deed is in full force and effect;

 

10

--------------------------------------------------------------------------------


 

(C)                               subject to any limitations on enforcement
under law or general principles of equity or qualifications set out in any legal
opinion delivered as a Condition Precedent, the Charge constitutes a first
ranking fixed equitable charge over the Charged Property and such Charged
Property is not subject to any other Security Interest that is not permitted
pursuant to the terms of the RCF Agreement;

 

(D)                               the entry into and performance by it of, and
the transactions contemplated by, this Deed (including any transfer of the
Original Shares, Further Shares or Derived Assets on creation or enforcement of
the security constituted by this Deed) do not conflict with:

 

(i)                                    any applicable law or regulation;

 

(ii)                                 its constitutional documents; or

 

(iii)                              any agreement binding upon it,

 

to the extent which has, or could reasonably be expected to have, a Material
Adverse Effect;

 

(E)                                it is the sole legal and beneficial owner of
all of the Charged Property;

 

(F)                                 it has not sold, transferred, lent,
assigned, parted with its interest in, disposed of, granted any option in
respect of or otherwise dealt with any of its Rights, title and interest in and
to the Charged Property, or agreed to do any of the foregoing (otherwise than
pursuant to and in accordance with this Deed);

 

(G)                               the Original Shares, any Further Shares and
any Shares comprised in any Derived Assets are fully paid non-assessable and
there are no moneys or liabilities outstanding in respect of any of the Charged
Property and the Original Shares, any Further Shares and any Shares comprised in
any Derived Assets have not been redeemed nor cancelled in any way;

 

(H)                              the Original Shares, any Further Shares and any
Shares comprised in any Derived Assets have been duly authorised and validly
issued and are free from any restrictions on transfer or disposal, or rights of
pre-emption or purchase, or similar rights or other restrictions upon disposal
which would operate to restrict in any way their disposal by the Security and
Intercreditor Agent, should it come to enforce its security over the Charged
Property and are shares in the capital of a Cayman Islands exempted company;

 

(I)                                   it has the power and authority to execute
and deliver this Deed and it has the power and authority to perform its
obligations under this Deed and the transactions contemplated hereby;

 

(J)                                   subject to any necessary registration of
this Deed, all Required Approvals required for the creation, granting and
perfection of the Security granted under

 

11

--------------------------------------------------------------------------------


 

this Deed have been obtained or effected and are in full force and effect where
a failure to do so has or could reasonably be expected to have a Material
Adverse Effect;

 

(K)                              the rights attaching to the Original Shares,
any Further Shares and any Shares comprised in any Derived Assets have not been
revised, otherwise than pursuant to and in accordance with this Deed and the
Original Shares, any Further Shares and any Shares comprised in any Derived
Assets do not have any preferred, deferred or other special rights or
restrictions whether in regard to Dividends, voting, return of any amount paid
or on account of Shares or otherwise which are not expressly set out in the
memorandum and articles of association of the Company;

 

(L)                                it has not taken any action whereby the
rights attaching to the Original Shares, any Further Shares and any Shares
comprised in any Derived Assets are altered or diluted;

 

(M)                            except as disclosed to the Security and
Intercreditor Agent in writing prior to the date of this Deed, no litigation,
arbitration or administrative proceeding is pending or threatened which in
relation to the Chargor could reasonably be expected to be adversely determined
against the Chargor and which, if so determined, has, or could reasonably be
expected to have, a Material Adverse Effect; and

 

(N)                               to the best of its knowledge, except as
disclosed to the Security and Intercreditor Agent in writing prior to the date
of this Deed, no litigation, arbitration or administrative proceeding is pending
or threatened which in relation to the Company could reasonably be expected to
be adversely determined against the Company and which, if so determined, has, or
could reasonably be expected to have, a Material Adverse Effect.

 

4.2                              Times for making representations

 

(A)                               Each of the representations and warranties set
out in this Clause 4 is:

 

(i)                                      made by the Chargor on the date of this
Deed; and

 

(ii)                                   deemed to be repeated by the Chargor on
the date of each Utilisation Request, each Utilisation Date, on the first day of
each Interest Period, on each date upon which HY Notes are issued and on the
first day of each interest period under the HY Note Indenture other than the
representation in Clause 4.1(I) which will be made as at the time that the power
or authority is exercised only.

 

(B)                               When a representation is repeated, it is
applied to the facts and circumstances existing at the time of repetition.

 

12

--------------------------------------------------------------------------------


 

5.                                     COVENANTS

 

The Chargor shall, during the Security Period:

 

(A)                               comply with all laws and regulations
applicable to it and the Charged Property where failure to do so would have a
Material Adverse Effect;

 

(B)                               not create or permit to subsist any Security
Interest (other than the Charge)  over the Charged Property (other than as may
be permitted in the Finance Documents);

 

(C)                               not either in a single transaction or a series
of transactions and whether related or not, dispose of all or any part of the
Charged Property (other than a Permitted Disposal);

 

(D)                               ensure that there are no moneys or liabilities
outstanding in respect of any of the Charged Property;

 

(E)                                ensure that the Original Shares, any Further
Shares and any Shares comprised in any Derived Assets are and remain free from
any restriction on transfer (otherwise than pursuant to and in accordance with
this Deed) or rights of pre-emption;

 

(F)                                 use reasonable endeavours to seek any
Required Approvals required for the creation, granting, perfection and
enforcement of the Security granted under this Deed where a failure to do so
would have a Material Adverse Effect and provided, for the avoidance of doubt,
that there shall be no fixed date on which any such Required Approvals must be
obtained;

 

(G)                               undertake all actions reasonably necessary
(including the making or delivery of filings and payment of fees) to ensure that
the Charge will at all times be a first ranking fixed equitable charge over the
Charged Property in full force and effect;

 

(H)                              without prejudice to Clause 4.1(G), punctually
pay all calls, subscription moneys and other moneys payable on or in respect of
any of the Charged Property and if the Chargor fails to make any such payment
the Security and Intercreditor Agent may make that payment on behalf of the
Chargor and the Chargor shall:

 

(i)                                      indemnify and keep indemnified the
Security and Intercreditor Agent and its nominees against any cost, loss or
liability incurred by it as a result of any failure by the Chargor to pay the
same in accordance with Clause 15 (Other Indemnities) of the RCF Agreement; and

 

(ii)                                   without double counting, pay interest on
any overdue amounts due to the Security and Intercreditor Agent calculated in
accordance with Clause 9.3 (Default interest) of the RCF Agreement;

 

13

--------------------------------------------------------------------------------


 

(I)                                   deliver to the Security and Intercreditor
Agent a copy of every circular, resolution, notice, report, set of accounts or
other document received by the Chargor in respect of or in connection with any
of the Charged Property forthwith upon receipt by the Chargor of such document;

 

(J)                                   promptly deliver to the Security and
Intercreditor Agent all such information concerning the Charged Property as the
Security and Intercreditor Agent may reasonably request from time to time;

 

(K)                              not, without the prior written consent of the
Security and Intercreditor Agent:

 

(i)                                      cause or permit any rights attaching to
the Original Shares, the Further Shares and any Shares comprised in any Derived
Assets to be materially varied or abrogated; or

 

(ii)                                   cause or permit any of the Original
Shares, the Further Shares and any Shares comprised in any Derived Assets to be
consolidated, sub-divided or converted or the capital of the Company to be
re-organised, exchanged or repaid;

 

(L)                                procure that there shall be no reduction in
the authorised or issued share capital of the Company (and shall not cause or
permit any reduction) without the prior written consent of the Security and
Intercreditor Agent (such consent, in the case of a reduction in the authorised
share capital of the Company, not to be unreasonably withheld);

 

(M)                            pay all calls or other payments when due in
respect of the Charged Property; and

 

(N)                               not amend or permit the Company to amend any
of the constitutional documents of the Company in a manner which could adversely
affect the interests of the Finance Parties.

 

6.                                     CHARGOR’S RIGHTS BEFORE ENFORCEMENT

 

Until the Charge shall become enforceable, the Chargor shall be entitled to:

 

(A)                               receive and retain free from the Charge any
Dividends paid to it; and

 

(B)                               exercise and control the exercise of all
voting and other Rights relating to the Charged Property provided that the
entitlement of the Chargor under this Clause 6(B) may at any time be terminated
upon and to the extent of any notice by the Security and Intercreditor Agent to
the Chargor evidencing the Security and Intercreditor Agent’s intention
thenceforth to direct the exercise of such Rights for the purpose of preserving
the value of the Charge.

 

14

--------------------------------------------------------------------------------


 

7.                                     ENFORCEMENT

 

7.1                              Charge shall become Enforceable

 

The Charge shall become immediately enforceable, and the powers conferred by
section 101 of the LPA as varied and extended by this Deed shall be exercisable
upon and at any time after the occurrence of an Event of Default that is
continuing.

 

7.2                              Section 101 LPA

 

The powers conferred by section 101 of the LPA, as varied and extended by this
Deed, shall be deemed to have arisen immediately (and the Secured Liabilities
shall be deemed due and payable for that purpose) on the execution of this Deed.

 

7.3                              Sections 93 and 103 LPA

 

Sections 93 and 103 of the LPA shall not apply to this Deed or the exercise by
the Security and Intercreditor Agent of its right to consolidate all or any of
the Security created by or pursuant to this Deed with any other Security created
by or pursuant to any of the Finance Documents in existence at any time or to
its power of sale.

 

8.                                     DEALINGS WITH CHARGED PROPERTY ON
ENFORCEMENT

 

8.1                              Rights of Security and Intercreditor Agent

 

Subject to the terms of the KEL Intercreditor Agreement (or, if the KEL
Intercreditor Agreement is not in force and effect, the RCF Agreement), if at
any time after the Charge has become enforceable (and so long as an Event of
Default is continuing) the Security and Intercreditor Agent shall have the
right, in its absolute discretion without any notice to or consent of the
Chargor or prior authorisation from any court, to enforce all or any part of its
Security over the Charged Property and:

 

(A)                               Possession

 

to take possession of, collect and transfer, and in particular to take any steps
necessary to secure and perfect its title or vest all or any of the Charged
Property in the name of the Security and Intercreditor Agent or its nominee
(including completing any share transfer instrument in respect of any Shares
comprised in the Charged Property) and to receive and retain any Dividends;

 

(B)                               Sell

 

to sell, exchange, convert into money or otherwise dispose of or realise the
Charged Property (whether by public offer or private contract) to any person and
for such consideration (whether comprising cash, debentures or other
obligations, Shares or other valuable consideration of any kind) and on such
terms (whether payable or deliverable in a lump sum or by instalments) in the

 

15

--------------------------------------------------------------------------------


 

manner and at the time as it may think fit, and for this purpose to complete any
transfers of the Charged Property;

 

(C)                               Voting Rights

 

for the purpose of preserving the value of the Charge or realising the same, to
exercise or direct the exercise of all voting and other Rights relating to the
Charged Property in such manner as it may think fit;

 

(D)                               Claims

 

to settle, adjust, refer to arbitration, compromise and arrange any claims,
accounts, disputes, questions and demands relating in any way to the Charged
Property;

 

(E)                                Legal actions

 

to bring, prosecute, enforce, defend and abandon actions, suits and proceedings
in relation to the Charged Property; and

 

(F)                                 Other Rights

 

to do all such other acts and things it may consider necessary or expedient for
the realisation of the Charged Property or incidental to the exercise of any of
the Rights conferred on it under or in connection with this Deed and to concur
in the doing of anything which it has the Right to do and to do any such thing
jointly with any other person.

 

8.2                              Obligations of Chargor

 

After the Charge has become enforceable:

 

(A)                               all Dividends and other monies arising from
the Charged Property shall be paid to and retained by the Security and
Intercreditor Agent, and any such moneys which may be received by the Chargor
shall, pending such payment, be segregated from any other property of the
Chargor and held in trust for the Security and Intercreditor Agent; and

 

(B)                               the Chargor shall procure that all voting and
other Rights relating to the Charged Property are exercised in accordance with
such instructions (if any) as may from time to time be given to the Chargor by
the Security and Intercreditor Agent, and the Chargor shall deliver to the
Security and Intercreditor Agent such forms of proxy or other appropriate forms
of authorisation to enable the Security and Intercreditor Agent to exercise such
voting and other Rights.

 

16

--------------------------------------------------------------------------------


 

8.3                               Financial Collateral Arrangements

 

To the extent that any of the Charged Property constitutes “financial
collateral” and this Deed and the obligations of the Chargor hereunder
constitute a “security financial collateral arrangement” (in each case as
defined in, and for the purposes of, the Financial Collateral Arrangements No.2
Regulations 2003 (SI 2003 NO. 3226) (the “Regulations”) the Security and
Intercreditor Agent shall have the right at any time on or after the enforcement
of this Deed, to appropriate all or any part of such financial collateral in or
towards discharge of the Secured Liabilities.  For this purpose, the parties
agree that the value of such financial collateral so appropriated shall be the
market price of the Original Shares, any Further Shares and any Derived Assets
determined by the Security and Intercreditor Agent by reference to a public
index or by such other process as the Security and Intercreditor Agent may
select, including independent valuation.  In each case, the parties agree that
the method of valuation provided for in this Deed shall constitute a
commercially reasonable method of valuation for the purposes of the Regulations.

 

9.                                     APPLICATION OF MONEYS

 

All amounts from time to time received or recovered by the Security and
Intercreditor Agent in connection with the realisation or enforcement of all or
part of the Security over the Charged Property shall be held by the Security and
Intercreditor Agent on trust to apply them to the extent permitted by applicable
law in the manner set out in the Finance Documents and Section 109(8) of the LPA
1925 shall be deemed varied and extended in such respect and shall be deemed
incorporated herein as if they relate to a receiver of the Charged Property and
not merely a receiver of the income thereof.

 

10.                              GENERAL RIGHTS OF SECURITY AGENT

 

10.1                       Chargee’s liability

 

The Security and Intercreditor Agent will not be liable to account as mortgagee
or mortgagee in possession in respect of the Charged Property or be liable for
any loss upon realisation or for any neglect or default of any nature whatsoever
in connection with the Charged Property for which a mortgagee or mortgagee in
possession might as such be liable.

 

10.2                       Statutory powers

 

The powers conferred by this Deed on the Security and Intercreditor Agent are in
addition to and not in substitution for the powers conferred on mortgagees and
mortgagees in possession under the LPA, the Insolvency Act 1986 or otherwise by
law and in the case of any conflict between the powers contained in any such Act
and those conferred by this Deed the terms of this Deed will prevail.

 

10.3                       Redemption of Security

 

The Security and Intercreditor Agent may at any time redeem any Security over
the Charged Property having priority to the Charge or procure the transfer
thereof to the

 

17

--------------------------------------------------------------------------------


 

Security and Intercreditor Agent and may settle the accounts of encumbrancers. 
Any accounts so settled shall be conclusive and binding on the Chargor.  All
(i) principal monies and (ii) costs, charges, losses, liabilities and expenses
(including legal fees) reasonably incurred and documented by the Security and
Intercreditor Agent in connection with such redemption or transfer shall within
five Business Days of demand be paid by the Chargor.

 

10.4                       New Account

 

At any time following

 

(A)                               the Security and Intercreditor Agent receiving
notice (either actual or constructive) of any subsequent Security affecting the
Charged Property; or

 

(B)                               the commencement of the insolvency,
administration, reorganisation, liquidation or dissolution of, or any analogous
proceeding in respect of, the Chargor,

 

any Secured Party may open a new account in the name of the Chargor (whether or
not it permits any existing account to continue).

 

If that Secured Party does not open such a new account, it shall nevertheless be
treated as if it had done so at the time when the notice was received or was
deemed to have been received or, as the case may be, the insolvency,
administration, reorganisation, liquidation, dissolution or other proceeding
commenced.  Thereafter, all payments made by the Chargor to that Secured Party
or received by that Secured Party for the account of the Chargor shall be
credited or treated as having been credited to the new account and shall not
operate to reduce the amount secured by this Deed at the time when that Secured
Party received or was deemed to have received such notice or, as the case may
be, the insolvency, administration, reorganisation, liquidation, dissolution or
other proceeding commenced.

 

10.5                       Delegation

 

The Security and Intercreditor Agent may delegate in any manner to any person
any of the Rights which are for the time being exercisable by the Security and
Intercreditor Agent under this Deed.  Any such delegation may be made upon such
terms and conditions (including power to sub-delegate) as the Security and
Intercreditor Agent may think fit.

 

10.6                       Set-off by Security and Intercreditor Agent

 

The Security and Intercreditor Agent may at any time, without notice to the
Chargor and without prejudice to any of the Security and Intercreditor Agent’s
other Rights, set off any Secured Liabilities which are due and unpaid against
any obligation (whether or not matured) owed by the Security and Intercreditor
Agent to the Chargor, regardless of the place of payment or booking branch, and
for that purpose the Security and Intercreditor Agent may convert one currency
into another at the rate of

 

18

--------------------------------------------------------------------------------


 

exchange determined by the Security and Intercreditor Agent in its absolute
discretion to be prevailing at the date of set-off.

 

11.                              LIABILITY OF SECURITY AGENT, DELEGATES AND
NOMINEES

 

11.1                       Possession

 

If the Security and Intercreditor Agent or any Delegate shall take possession of
the Charged Property, it may at any time relinquish such possession.

 

11.2                       Security and Intercreditor Agent’s Liability

 

The Security and Intercreditor Agent shall not in any circumstances (whether by
reason of taking possession of the Charged Property or for any other reason
whatsoever and whether as mortgagee in possession or on any other basis
whatsoever):

 

(A)                              be liable to account to the Chargor or any
other person for anything except the Security and Intercreditor Agent’s own
actual receipts; or

 

(B)                               be liable to the Chargor or any other person
for any costs, charges, losses, damages, liabilities or expenses arising from
any realisation of the Charged Property or from any exercise or non-exercise by
the Security and Intercreditor Agent of any Right conferred upon it in relation
to the Charged Property or from any act, default of any nature, omission or
misconduct of any nature of the Security and Intercreditor Agent, its officers,
employees or agents in relation to the Charged Property except in the case of
the fraud, gross negligence or wilful default upon the part of the Security and
Intercreditor Agent or its officers, employees or agents.

 

11.3                       Delegate’s and Nominee’s Liability

 

All the provisions of Clause 11.2 shall apply, mutatis mutandis, in respect of
the liability of any Delegate or nominee of the Security and Intercreditor Agent
or any officer, employee or agent of the Security and Intercreditor Agent, any
Delegate or any nominee of the Security and Intercreditor Agent.

 

11.4                       Indemnity

 

The Security and Intercreditor Agent and every Delegate, attorney, manager,
agent or other person appointed by the Security and Intercreditor Agent
hereunder shall, notwithstanding any release or discharge of all or any part of
the Charge, be entitled to be indemnified out of the Charged Property in respect
of all liabilities and expenses incurred by any of them in the execution or
purported execution of any of its Rights and against all actions, proceedings,
costs, claims, losses, liabilities and demands in respect of any matter or thing
done or omitted in anyway relating to the Charged Property, or as a consequence
of any breach by the Chargor of any provision of this Deed and the Security and
Intercreditor Agent and any such Delegate, attorney,

 

19

--------------------------------------------------------------------------------


 

manager, agent or other person appointed by the Security and Intercreditor Agent
hereunder may retain and pay all sums in respect of the same out of any moneys
received.

 

11.5                       Default Interest

 

If the Chargor fails to pay any amount payable by it under this Deed on its due
date for payment of that sum the Original Borrower shall, without double
counting, pay interest on such sum (before and after any judgment) at the rate
and in accordance with Clause 9.3 (Default Interest) of the RCF Agreement.

 

11.6                       Tax Gross-up

 

(A)                              All payments to be made by the Chargor to the
Security and Intercreditor Agent under this Deed shall be made free and clear of
any Tax Deduction, unless such Tax Deduction is required by law.

 

(B)                               The Chargor shall promptly upon becoming aware
that it must make a Tax Deduction (or that there is any change in the rate or
the basis of a Tax Deduction) notify the Security and Intercreditor Agent
accordingly.

 

(C)                               If a Tax Deduction is required by law to be
made by the Chargor, the amount of the payment due from the Chargor shall be
increased to an amount which (after making any Tax Deduction) leaves an amount
equal to the payment which would have been due if no Tax Deduction had been
required.

 

(D)                               If the Chargor is required to make a Tax
Deduction, the Chargor shall make that Tax Deduction and any payment required in
connection with that Tax Deduction within the time allowed and in the minimum
amount required by law.

 

(E)                                If the Chargor makes any payment in respect
of or relating to a Tax Deduction, but was no obliged to make such payment, the
Security and Intercreditor Agent shall within five Business Days of demand
refund such payment to the Chargor.

 

12.                              PROTECTION OF THIRD PARTIES

 

No person dealing with the Security and Intercreditor Agent or any Delegate
shall be concerned to enquire whether any event has happened upon which any of
the Rights conferred under or in connection with this Deed are or may be
exercisable, whether any consents, regulations, restrictions or directions
relating to such Rights have been obtained or complied with or otherwise as to
the propriety or regularity of acts purporting or intended to be in exercise of
any such Rights or as to the application of any money borrowed or raised or
other proceeds of enforcement.

 

20

--------------------------------------------------------------------------------


 

13.                              ACCESSION OF HY NOTEHOLDER TRUSTEE

 

(A)                               Each party to this Deed agrees that any
collateral agent, trustee or other representative of the HY Noteholders may
enter into and accede to this Deed as a Secured Party for and on behalf of
itself and each HY Noteholder without the requirement for any consent or
approvals from the parties to this Deed (or any of them).  Such accession shall
confer upon the HY Noteholders all of the rights and privileges set out in this
Deed.  The Chargor may by not less than five Business Days’ written Notice (the
“Amendment Notice Period”) to the Security and Intercreditor Agent request that
such amendments and/or additions be made to this Deed as any collateral agent,
trustee or other representative of the HY Noteholders (whether appointed at that
time or not) may reasonably require (the “HY Noteholder Trustee Amendments”).
During the Amendment Notice Period, either:

 

(i)                                      the Security Agent shall enter into any
agreement effecting the HY Noteholder Trustee Amendments, on the instructions of
the Majority Lenders; or

 

(ii)                                   the Facility Agent shall notify the
Chargor in writing of any determination by the Majority Lenders that the HY
Noteholder Trustee Amendments would materially and adversely prejudice their
interests.

 

(B)                               If, on the instructions of the Majority
Lenders, the Facility Agent is required to make the notification described in
paragraph (A)(ii) above, the Facility Agent shall promptly contact the Chargor
in writing, setting out in reasonable detail the basis and reasons for that
decision and the changes which the Majority Lenders (acting reasonably) would
require for the Security and Intercreditor Agent to enter into the revised
version of this Deed with the HY Noteholder Trustee Amendments Incorporated.  If
such changes are made, then the Security and Intercreditor Agent will be deemed
to have been instructed by the Majority Lenders promptly to enter into any
agreement effecting the HY Noteholder Amendments, together with the changes
required by the Majority Lenders.

 

14.                              CONTINUING SECURITY

 

The Charge shall be a continuing security for the payment and discharge of the
Secured Liabilities and shall not be satisfied, discharged or affected unless
and until discharged by the Security and Intercreditor Agent in accordance with
Clause 17, regardless of any intermediate payment or settlement of any part of
the Secured Liabilities (whether or not any Secured Liabilities remain
outstanding thereafter) or any other matter or thing whatsoever.

 

15.                              OTHER SECURITY

 

The Charge shall be in addition to, independent of, and shall not be prejudiced
by, any other Security or any guarantee or indemnity or other document which the
Security

 

21

--------------------------------------------------------------------------------


 

and Intercreditor Agent may at any time hold for the payment of the Secured
Liabilities or any rights powers and remedies provided by law.  No prior
Security held by the Security and Intercreditor Agent or any other Secured Party
over the whole or any part of the Charged Property shall merge into the Security
constituted by this Deed.

 

16.                              CHARGE NOT TO BE AFFECTED

 

16.1                       Charge not to be affected

 

Without prejudice to Clauses 14 and 15, the Charge or the liability of the
Chargor for the Secured Liabilities under this Deed will not be affected or
prejudiced by any act, omission, matter or thing which, but for this Clause
16.1, would reduce, release or prejudice any of its obligations under this Deed
and this Security (whether or not known to the Chargor or the Security and
Intercreditor Agent or any Secured Party) including:

 

(A)                              any variation, novation, amendment, supplement,
extension (whether of maturity or otherwise) or restatement (however fundamental
and whether or not more onerous) of any Finance Document or any consent, waiver
or release granted under or in connection with, any Security, guarantee,
indemnity, Finance Document or other document; or

 

(B)                               time being given, or any other indulgence or
concession being granted, by the Security and Intercreditor Agent to the Chargor
or any other person (including the other Obligors); or

 

(C)                               the taking, holding, failure to take or hold,
varying, realisation, non-enforcement, non-perfection or release by the Security
and Intercreditor Agent or any other person (including the Obligors) of any
other Security, or any guarantee or indemnity or other document or any
non-presentment or non-observance of formality or other requirement in respect
of any instruments or any failure to realise the full value of any other
Security; or

 

(D)                               the insolvency, administration,
reorganisation, consolidation, merger, liquidation or dissolution of, or any
analogous proceeding in respect of, the Chargor or any other person (including
the other Obligors); or

 

(E)                                any change in the constitution of the
Chargor; or

 

(F)                                 any amalgamation, merger or reconstruction
that may be effected by the Security and Intercreditor Agent with any other
person or any sale or transfer of the whole or any part of the undertaking,
property and assets of the Security and Intercreditor Agent to any other person;
or

 

(G)                               the existence of any claim, set-off or other
right which the Chargor may have at any time against the Security and
Intercreditor Agent or any other person; or

 

22

--------------------------------------------------------------------------------


 

(H)                              the making or absence of any demand for payment
of any Secured Liabilities on the Chargor or any other person, whether by the
Security and Intercreditor Agent or any other person; or

 

(I)                                   any arrangement or compromise entered into
by the Security and Intercreditor Agent with the Chargor or any other person
(including the other Obligors) or the release of the Charger or any other person
(including the other Obligors) under the terms of any composition or arrangement
with any creditor; or

 

(J)                                   any incapacity or lack of powers,
authority or legal personality of or dissolution or change in the members or
status of, the Chargor or any other person (including the other Obligors); or

 

(K)                              any replacement of any Finance Document or any
other document or security including without limitation any change in the
purpose of, any extension of or any increase in any facility or the addition of
any new facility under any Finance Document or other documents and any
amendment, variation, waiver or release of any of the Secured Liabilities; or

 

(L)                                any unenforceability, illegality or
invalidity of any obligation of any person under any document or Security; or

 

(M)                            any other thing done or omitted or neglected to
be done by the Security and Intercreditor Agent or any other person or any other
omission, dealing, fact, matter or thing which, but for this provision, might
operate to prejudice, reduce, release or affect the liability of the Chargor for
the Secured Liabilities whether or not known to the Chargor, the Security and
Intercreditor Agent or any Secured Party.

 

16.2                       Non-competition

 

Until all the Secured Liabilities have been unconditionally and irrevocably paid
and discharged in full, the Chargor shall not (other than in accordance with the
RCF Agreement or the HY Note Indenture or with the prior written consent of the
Security and Intercreditor Agent):

 

(A)                              claim, rank, prove or vote as a creditor of the
Company or its estate; or

 

(B)                               receive, claim or have the benefit of any
payment, distribution or security from or on account of the Company, or exercise
any right of combination, counter-claim, “flawed-asset” arrangement or set-off
as against the Company.

 

The Chargor will hold on trust for, and forthwith pay or transfer to, the
Security and Intercreditor Agent all payments or benefits received by it
contrary to the above.  If the Chargor exercises any right of set-off,
counterclaim or combination contrary to the above, it will forthwith pay an
amount equal to the amount set-off, counterclaimed or combined to the Security
and Intercreditor Agent.

 

23

--------------------------------------------------------------------------------


 

17.                              RELEASE OF CHARGED PROPERTY

 

17.1                       Release of Charged Property

 

If, in accordance with the KEL Intercreditor Agreement (or, if the KEL
Intercreditor Agreement is not in force and effect, the RCF Agreement), the
Security and Intercreditor Agent is satisfied that:

 

(A)                              all Secured Liabilities have been irrevocably
paid or discharged in full and the RCF Agreement and the HY Note Indenture have
been terminated and the Security and Intercreditor Agent and the Secured Parties
have no further actual or contingent obligations to make advances or provide
other financial accommodation to the Borrower or any other person under the RCF
Agreement or the HY Note Indenture;

 

(B)                               Security or a guarantee for the Secured
Liabilities, in each case acceptable to the Security and Intercreditor Agent,
has been provided in substitution for this Deed; or

 

(C)                               the Chargor has entered into legally binding
arrangements to transfer all or part of the Charged Property to a Permitted
Transferee and such Permitted Transferee has entered into legally binding
arrangements with the Security and Intercreditor Agent to grant to the Security
and Intercreditor Agent security over all or such part of the Charged Property
(as the case may be) on substantially the same terms as those contained in this
Deed,

 

then, the Security and Intercreditor Agent shall, at the request and cost of the
Chargor and subject to Clause 17.2 execute such deeds and do all such acts and
things as may be necessary to release the Charged Property (or, in the case of
Clause 17.1(C), the relevant Charged Property) from the Charge.

 

17.2                       Retention of Deed

 

If the Chargor requests the Security and Intercreditor Agent to release the
Charged Property from the Charge following any payment or discharge made or
Security or guarantee given in relation to the Secured Liabilities by a person
other than the Chargor (a “Relevant Transaction”) and the Security and
Intercreditor Agent reasonably considers that the Relevant Transaction is
capable of being avoided, reduced or invalidated by virtue of applicable law,
the Security and Intercreditor Agent shall be entitled to retain this Deed (and
all stock and share certificates, documents of title and other documentary
evidence of ownership in relation to the Charged Property deposited with the
Security and Intercreditor Agent pursuant to Clause 3) and shall not be obliged
to release the Charged Property from the Charge until the expiry of the
Retention Period in relation to that Relevant Transaction.  If at any time
before the expiry of that Retention Period any material step has been taken for
or with a view to the administration, liquidation or dissolution of such other
person or any analogous proceeding in respect of such other person, the Security
and Intercreditor Agent may continue to retain this Deed (and all such stock and
share certificates, documents of

 

24

--------------------------------------------------------------------------------


 

title and documentary evidence) and shall not be obliged to release the Charged
Property from the Charge for such further period as the Security and
Intercreditor Agent may reasonably determine.

 

17.3                       Retention Period

 

For the purpose of Clause 17.2 “Retention Period” means, in relation to any
Relevant Transaction, the period which commences on the date when that Relevant
Transaction was made or given, and which ends on the date falling one month
after the expiration of the maximum period within which that Relevant
Transaction can be avoided, reduced or invalidated by virtue of any applicable
law or for any other reason whatsoever.

 

18.                              POWER OF ATTORNEY

 

18.1                       Appointment

 

The Chargor hereby appoints, irrevocably and by way of security, the Security
and Intercreditor Agent and any person nominated in writing by the Security and
Intercreditor Agent as attorney of the Chargor severally to be the attorney of
the Chargor (with full powers of substitution and delegation), on its behalf and
in its name or otherwise, at such time and in such manner as the attorney may
think fit:

 

(A)                               to do anything which the Chargor is or may be
obliged to do (but has not done) under this Deed including, but without
limitation, following an Event of Default that is continuing, to complete and
execute under hand or as a deed any transfer of Shares and the execution and
delivery of any deeds, charges, assignments or other Security; and

 

(B)                               generally to enable the exercise of all or any
of the Rights conferred on the Security and Intercreditor Agent in relation to
the Charged Property or under or in connection with this Deed.

 

18.2                       Ratification

 

The Chargor covenants to ratify and confirm whatever any attorney shall do or
purport to do in the exercise or purported exercise of the power of attorney in
Clause 18.1.

 

19.                              CURRENCY INDEMNITY

 

(A)                              If any sum due from the Chargor under this Deed
(a “Sum”), or any order, judgment or award given or made in relation to a Sum,
has to be converted from the currency (the “First Currency”) in which that Sum
is payable into another currency (the “Second Currency”) for the purpose of:

 

(i)                                     making or filing a claim or proof
against the Chargor; or

 

25

--------------------------------------------------------------------------------


 

(ii)                                  obtaining or enforcing an order, judgment
or award in relation to any litigation or arbitration proceedings,

 

the Chargor shall as an independent obligation, within five Business Days of
demand, indemnify the Security and Intercreditor Agent against any cost, loss or
liability arising out of or as a result of the conversion including any
discrepancy between (A) the rate of exchange used to convert that Sum from the
First Currency into the Second Currency and (B) the rate or rates of exchange
available to that person at the time of its receipt of that Sum.

 

(B)                               The Chargor waives any right it may have in
any jurisdiction to pay any amount due under this Deed in a currency or currency
unit other than that in which it is expressed to be payable.

 

20.                              CERTIFICATE TO BE CONCLUSIVE EVIDENCE

 

For all purposes, including any Proceedings, a copy of a certificate signed by
an officer of the Security and Intercreditor Agent as to the amount of any
indebtedness comprised in the Secured Liabilities for the time being shall, in
the absence of manifest error, be conclusive evidence against the Chargor as to
the amount thereof.

 

21.                              COSTS AND EXPENSES

 

21.1                       Transaction Expenses

 

The Chargor shall within fifteen Business Days of demand pay to the Security and
Intercreditor Agent (or other relevant Finance Party) all costs and expenses
(including legal fees) reasonably incurred:

 

(A)                              in connection with the negotiation,
preparation, printing and execution of this Deed;

 

(B)                               in responding to evaluating, negotiating,
preparing, printing, execution of or complying with, an amendment, waiver or
consent requested by the Chargor relating to this Deed.

 

21.2                       Enforcement Costs

 

The Chargor shall within five Business Days of demand pay to the Security and
Intercreditor Agent and each of the Secured Parties the amount of all costs and
expenses (including legal fees) incurred by the Security and Intercreditor Agent
or the relevant Secured Party in connection with the enforcement or attempted
enforcement of, or the preservation of rights under, this Deed.

 

22.                              STAMP TAXES

 

The Chargor shall, within five Business Days of demand, pay and indemnify the
Security and Intercreditor Agent (or other relevant Finance Party) against any
cost,

 

26

--------------------------------------------------------------------------------


 

loss or liability that the Security and Intercreditor Agent (or other relevant
Finance Party) incurs in relation to all stamp duty, registration and other
similar Taxes payable in respect of this Deed (other than in respect of an
assignment or transfer by a Lender or a HY Noteholder) in accordance with Clause
13.5 (Stamp Taxes) of the RCF Agreement or in accordance with the relevant
provisions of the HY Note Indenture.

 

23.                              COMMUNICATIONS

 

23.1                       Communications to be in Writing

 

Any communication given or made under or in connection with the matters
contemplated by this Deed shall be in writing and, unless otherwise stated, may
be made by facsimile or letter.

 

23.2                       Deemed Delivery

 

Any such communication shall be addressed as provided in Clause 23.3 and, if so
addressed, shall be deemed to have been duly given or made as follows:

 

(A)                              if sent by personal delivery, upon delivery at
the address of the relevant party to this Deed; and

 

(B)                               if sent by fax, upon receipt by the relevant
party to this Deed,

 

provided that if, in accordance with the above provisions, any such
communication would otherwise be deemed to be given or made outside Working
Hours, such communication shall be deemed to be given or made at the start of
the next period of Working Hours.

 

23.3                       Parties’ Details

 

The relevant details of each party to this Deed for the purposes of this Deed,
subject to Clause 23.4, are:

 

Party

 

Addressee(s)

 

Address

 

Fax No.

 

 

 

 

 

 

 

Kosmos Energy Ltd.

 

Company Secretary

 

Clarendon House
2 Church Street
Hamilton HM 11
Bermuda

 

001 (441) 292 4720

 

 

 

 

 

 

 

c/o Kosmos Energy LLC

 

Jason Doughty

 

8176 Park Lane
Suite 500
Dallas
Texas 75231
USA

 

001 214 445 9705

 

27

--------------------------------------------------------------------------------


 

Party

 

Addressee(s)

 

Address

 

Fax No.

 

 

 

 

 

 

 

Security and Intercreditor Agent

 

Phoi-Van Phuong

 

BNP Paribas
16 Rue de Hanovre
75078 Paris Cedex 2
France

 

33 1 42 98 49 25

 

23.4                       Change of Details

 

Either party to this Deed may notify the other party to this Deed at any time of
a change to its details for the purposes of Clause 23.3 provided that such
notification shall only be effective on:

 

(A)                              the date specified in the notification as the
date on which the change is to take place; or

 

(B)                               if no date is specified or the date specified
is less than five Business Days after the date on which notice is given, the
date falling five Business Days after notice of any such change has been given.

 

24.                              RIGHTS AND WAIVERS

 

24.1                       Delay

 

No delay or omission on the part of the Security and Intercreditor Agent in
exercising any Right provided by law or under this Deed shall impair such Right
or operate as a waiver thereof or of any other Right.

 

24.2                       Amendment

 

This Deed may not be amended, modified or waived in any respect whatsoever,
otherwise than in accordance with the provisions of the KEL Intercreditor
Agreement (or, if the KEL Intercreditor Agreement is not in force and effect,
the RCF Agreement), without the prior written consent of the Security and
Intercreditor Agent given with express reference to this Clause 24.2 and
expressly stated to be intended to operate as the Security and Intercreditor
Agent’s consent to such amendment, modification or waiver and, in the case of an
amendment or modification, without the written agreement of the Chargor.

 

24.3                       Single or Partial Exercise

 

The single or partial exercise by the Security and Intercreditor Agent of any
Right provided by law or under this Deed shall not unless expressly stated
otherwise preclude any other or further exercise thereof or the exercise of any
other Right.

 

28

--------------------------------------------------------------------------------


 

24.4                       Rights to be Cumulative

 

The Rights provided in this Deed are cumulative with, and not exclusive of, any
Rights provided by law.

 

25.                              INVALIDITY

 

If at any time any provision of this Deed is or becomes illegal, invalid or
unenforceable in any respect under the law of any jurisdiction, neither:

 

(A)                             the legality, validity or enforceability in that
jurisdiction of any other provision of this Deed; nor

 

(B)                             the legality, validity or enforceability under
the law of any other jurisdiction of that or any other provision of this Deed,

 

shall be affected or impaired.

 

26.                              ASSIGNMENT

 

26.1                       Assignment by Security and Intercreditor Agent

 

The Security and Intercreditor Agent may at any time, assign or transfer its
rights and obligations under this Deed to any successor or additional Security
and Intercreditor Agent appointed in accordance with the terms of the KEL
Intercreditor Agreement (or, if the KEL Intercreditor Agreement is not in force
and effect, the RCF Agreement) and upon such assignment and transfer taking
effect, the replacement Security and Intercreditor Agent shall be and be deemed
to be acting as agent and trustee for each Secured Party (as well as for itself)
for the purposes of this Deed in the place of the previous Security and
Intercreditor Agent.

 

26.2                       Other changes to the Security and Intercreditor Agent

 

All the provisions of this Deed and the Charge created by this Deed shall remain
valid and binding on the Chargor notwithstanding any amalgamation, merger or
reconstruction (however effected) relating to the Security and Intercreditor
Agent.

 

26.3                       Disclosure

 

Subject to the terms of the RCF Agreement and the HY Note Indenture, the
Security and Intercreditor Agent shall be entitled to disclose such information
concerning the Chargor or any other person and this Deed as the Security and
Intercreditor Agent considers appropriate to any actual or proposed, direct or
indirect successor or to any person to whom information may be required to be
disclosed by applicable law.

 

27.                              GOVERNING LAW

 

This Deed, and any non-contractual obligation arising out of or in connection
with it, shall be governed by and construed in accordance with English law.

 

29

--------------------------------------------------------------------------------


 

28.                              JURISDICTION

 

28.1                       Submission

 

The parties hereby irrevocably agree for the exclusive benefit of the Secured
Parties that the courts of England shall have jurisdiction to settle any dispute
arising out of or in connection with this Deed (including a dispute regarding
the existence, validity or termination of this Deed or any non-contractual
obligation arising out of or in connection with it) (a “Dispute”).

 

28.2                       Forum convenience

 

The Chargor hereby irrevocably agrees that the courts of England are the most
appropriate and convenient courts to settle Disputes and accordingly irrevocably
agree not to argue to the contrary.

 

28.3                       Concurrent jurisdiction

 

This Clause 28.3 is for the benefit of the Secured Parties only.  As a result of
and notwithstanding Clause 28.1, no Secured Party shall be prevented from taking
proceedings relating to a Dispute in any other courts with jurisdiction.  To the
extent allowed by law, the Secured Parties may take concurrent proceedings in
any number of jurisdictions.

 

28.4                       Judgments

 

The Chargor unconditionally and irrevocably agrees, with respect to any final
order or judgment in any Dispute brought in any court as is referred to in this
Clause 28 (for the purposes of this Clause 28.4, a “Judgment”), that:

 

(A)                             it will not claim or permit a claim to be made
on its behalf, and hereby irrevocably waives any right to claim, that a Judgment
is not conclusive and binding upon it and may not be enforced in the courts of
any other jurisdiction including, without limitation, the Cayman Islands;

 

(B)                             it shall be bound by and recognise any Judgment
and shall do those things within its power which it can do, without exposing
itself to any claim or additional obligation or liability to assist in the
enforcement or execution of the Judgment in the Cayman Islands;

 

(C)                             it shall not claim, invoke or permit to be
invoked on its behalf or for its benefit any right it may have under the laws of
the Cayman Islands, or any other state or jurisdiction, to prevent, delay,
hinder, nullify or in any other way obstruct the enforcement or execution of the
Judgment; and

 

(D)                             to the extent permitted by law, it shall not,
and shall irrevocably waive any right to, challenge the Judgment on any ground
or the enforcement or execution of

 

30

--------------------------------------------------------------------------------


 

the Judgment in any jurisdiction (other than by way of appeal in the original
jurisdiction).

 

29.                              SERVICE OF PROCESS

 

(A)                               Without prejudice to any other mode of service
allowed under any relevant law, the Chargor:

 

(i)                                   irrevocably appoints Trusec Limited of 2
Lambs Passage, London EC1Y 8BB (the “Process Agent”) as its agent for service of
process in relation to any Dispute before the English courts in connection with
any Finance Document;

 

(ii)                                irrevocably agrees that any Service Document
may be sufficiently and effectively served on it in connection with any Dispute
in England and Wales by service on the Process Agent (or any replacement agent
appointed pursuant to paragraph (B) of this Clause 29); and

 

(iii)                             irrevocably agrees that failure by a process
agent to notify the Chargor of the process will not invalidate the proceedings
concerned.

 

(B)                              If the agent referred to in paragraph (A) of
this Clause 29 (or any replacement agent appointed pursuant to this paragraph
(B)) at any time ceases for any reason to act as such, as the case may be, the
Chargor shall as soon as reasonably practicable appoint a replacement agent to
accept service having an address for service in England or Wales and shall
notify the Security and Intercreditor Agent of the name and address of the
replacement agent; failing such appointment and notification, the agent referred
to in paragraph (A) of this Clause 29 (or any replacement agent appointed
pursuant to this paragraph (B)) shall continue to be authorised to act as agent
for service of process in relation to any proceedings before the English courts
on behalf of the relevant party to this Deed and shall constitute good service.

 

(C)                              Any document addressed in accordance with
paragraph (A) of this Clause 29 shall be deemed to have been duly served if:

 

(i)                                   left at the specified address, when it is
left; or

 

(ii)                                sent by first class post, two clear Business
Days after posting.

 

(D)                              For the purposes of this Clause 29, “Service
Document” means a writ, summons, order, judgment or other document relating to
or in connection with any Dispute.  Nothing contained herein shall affect the
right to serve process in any other manner permitted by law.

 

31

--------------------------------------------------------------------------------


 

30.                              CONTRACTS (RIGHTS OF THIRD PARTIES) ACT 1999

 

The parties to this Deed do not intend that any term of this Deed should be
enforceable, by virtue of the Contracts (Rights of Third Parties) Act 1999, by
any person who is not a party to this Deed, provided that the Secured Parties
will be entitled to enforce and rely upon Clause 10.4 of this Deed.

 

31.                              COUNTERPARTS

 

(A)                             This deed may be executed in any number of
counterparts, and by the parties on separate counterparts, but shall not be
effective until each Party to this Deed has executed at least one counterpart.

 

(B)                             Each counterpart shall constitute an original of
this Deed, but all the counterparts shall together constitute one and the same
instrument.

 

IN WITNESS of which this Deed has been executed and delivered as a deed on the
date stated at the beginning of this Deed.

 

32

--------------------------------------------------------------------------------


 

SCHEDULE 1
ORIGINAL SHARES

 

Name of Company

 

No. of
Shares

 

Class of
Shares

 

Nominal Value
of each Share

 

Registered holder(s)
as at the date hereof

 

 

 

 

 

 

 

 

 

 

 

KOSMOS ENERGY HOLDINGS

 

100

 

Unclassified

 

US$1.00

 

KOSMOS ENERGY LTD.

 

 

33

--------------------------------------------------------------------------------


 

SCHEDULE 2
FORM OF TRANSFER

 

KOSMOS ENERGY HOLDINGS

 

(the “Company”)

 

Transfer of Shares

 

We, Kosmos Energy Ltd. (the “Transferor”), do hereby transfer to
                                       (hereinafter called the “Transferee”) the
                      Share (or Shares) numbered                        in the
Company to hold the same unto the Transferee, subject to the several conditions
on which we hold the same and we, the Transferee, do hereby agree to take the
said Share (or Shares) subject to conditions aforesaid.

 

DATED:

 

 

 

 

 

 

 

SIGNED BY KOSMOS ENERGY LTD. IN THE PRESENCE OF:

)
)
)

 

 

 

TRANSFEROR

WITNESS

 

 

 

)

 

SIGNED BY                                      IN THE PRESENCE OF:

)
)

 

 

 

TRANSFEREE

 

 

 

WITNESS

 

 

 

34

--------------------------------------------------------------------------------


 

SCHEDULE 3
LETTER OF UNDERTAKING TO REGISTER SHARE TRANSFER

 

BNP PARIBAS

 

Fax:       +33 1 43 16 99 43

 

For the attention of Olivier Warnan

 

Dear Sirs

 

Kosmos Energy Holdings (the “Company”)

 

We refer to the equitable fixed charge over shares in respect of Shares in the
capital of the Company dated                                , 2012 between
Kosmos Energy Ltd. as chargor (the “Chargor”) and BNP Paribas as chargee (the
“Charge”) whereby, inter alia, the Chargor granted an equitable fixed charge
over the Original Shares, the Further Shares and any Shares comprised in any
Derived Assets in favour of the Security and Intercreditor Agent.

 

Capitalised words and expressions used in this letter which are not expressly
defined herein have the meanings ascribed to them in the Charge.

 

This letter of undertaking is given pursuant to Clause 3.1(C) of the Charge.

 

The Company hereby irrevocably and unconditionally undertakes to register in the
Company’s Register of Members any and all share transfers which are made
pursuant to the terms of the Charge to the Security and Intercreditor Agent or
its nominee in respect of the Original Shares, the Further Shares and any Shares
comprised in any Derived Assets submitted to the Company by the Security and
Intercreditor Agent, as soon as practical following submission of such transfer.

 

This letter is governed by the law of the Cayman Islands.

 

Yours faithfully

 

--------------------------------------------------------------------------------


 

EXECUTED AND DELIVERED AS A DEED BY KOSMOS

)

PER:

 

ENERGY HOLDINGS IN THE PRESENCE OF:

)

 

 

)
)

TITLE: DIRECTOR / ATTORNEY-IN-FACT

 

 

NAME:

 

 

 

 

 

 

WITNESS’S SIGNATURE

 

 

 

 

 

(NAME)

 

 

 

 

 

 

 

(ADDRESS)

 

 

 

 

 

 

 

(OCCUPATION)

 

 

 

 

--------------------------------------------------------------------------------


 

SCHEDULE 4
WRITTEN RESOLUTIONS OF THE SOLE SHAREHOLDER OF THE COMPANY

 

KOSMOS ENERGY HOLDINGS
(the “Company”)

 

--------------------------------------------------------------------------------

 

WRITTEN RESOLUTIONS OF THE SOLE SHAREHOLDER
OF THE COMPANY MADE ON                                        2012

 

--------------------------------------------------------------------------------

 

We, the undersigned, being the sole shareholder of the Company having the right
to receive notice of, attend and vote at general meetings of the Company, do
hereby:

 

RESOLVE AS AN ORDINARY RESOLUTION that the Company’s entry into the Documents
(as defined in the draft minutes of a meeting of the board of directors of the
Company (the “Resolutions”), a copy of which is attached hereto at Appendix 1)
to which the Company is a party and the transactions contemplated thereby and as
set out in the Resolutions and the approval of the same by the directors of the
Company be and are hereby approved, ratified and confirmed in all respects.

 

RESOLVE AS A SPECIAL RESOLUTION that the existing Articles of Association of the
Company (the “Articles of Association”) be and are hereby amended as follows:

 

1.                                     by adding in alphabetical order the
following definitions to Article 2 of the Articles of Association:

 

““RCF Facility Agreement”

 

means the USD 300 million revolving credit facility to be entered into by, among
others, Kosmos Energy Ltd. as original borrower, Kosmos Energy Operating, Kosmos
Energy International, Kosmos Energy Ghana HC and Kosmos Energy Development (as
guarantors) and the financial institutions listed therein as the Lenders (as
amended, varied, novated or supplemented from time to time);

 

 

 

“Security and Intercreditor Agent”

 

has the meaning given thereto in the RCF Facility Agreement;

 

 

 

“Secured Party”

 

has the meaning given thereto in the RCF Facility Agreement;

 

 

 

“Secured Share”

 

means a share in the Company for so long as it is subject to the Share Charge;

 

 

 

“Share Charge”

 

means the charge over shares in the Company to be entered into between Kosmos
Energy Ltd. and the Security and Intercreditor Agent (as amended, varied,
novated or supplemented from time to time);”

 

--------------------------------------------------------------------------------


 

2.                                     the following be added as Article 21A of
the Articles of Association immediately after the existing Article 21 of the
Articles of Association:   

 

“21A.               Notwithstanding anything to the contrary contained in these
Articles, the Company shall recognise the interest in any Secured Share of the
Security and Intercreditor Agent created pursuant to the Share Charge.”;

 

3.                                     the following be added as Article 25A of
the Articles of Association immediately after the existing Article 25 of the
Articles of Association:

 

“25A.               Notwithstanding anything to the contrary contained in these
Articles, any Secured Share shall be exempt from any present or future lien in
favour of the Company that would otherwise have arisen under these Articles, and
the Company shall not assert any lien against any Secured Share, while it
remains subject to the security created pursuant to the Share Charge.”;

 

4.                                     the following be added as Article 34A of
the Articles of Association immediately after the existing Article 34 of the
Articles of Association:

 

“34A.                Notwithstanding anything to the contrary contained in these
Articles, any Secured Share shall be exempt from any present or future call upon
the members by the Company that would otherwise have arisen under these
Articles, and the Company shall not make any call in respect of any Secured
Share, while it remains subject to the security created pursuant to the Share
Charge.”;

 

5.                                     the following be added after the words
‘‘which the Directors may approve” in Article 35 of the Articles of Association:

 

“or in the form set out in Schedule 1 to these Articles”;

 

6.                                     the following be added as Article 41A of
the Articles of Association immediately after the existing Article 41 of the
Articles of Association:

 

“41A.                Notwithstanding anything contained in these Articles, the
Directors shall:

 

(a)                                promptly register any transfer of Secured
Shares which is made pursuant to the Share Charge without payment of a fee;

 

(b)                                not register a transfer of any Secured Shares
(other than a transfer of Secured Shares made pursuant to (a) above) without the
prior written consent of the Security and Intercreditor Agent; and

 

(c)                                 not suspend or unreasonably delay
registration of any transfer of Secured Shares made pursuant to (a) above.”;

 

--------------------------------------------------------------------------------


 

7.                                     the following be added as Article 50A of
the Articles of Association immediately after the existing Article 50 of the
Articles of Association:

 

“50A.               Notwithstanding anything to the contrary contained in these
Articles, any Secured Share shall be exempt from the provisions of these
Articles relating to forfeiture while it remains subject to the security created
pursuant to the Share Charge.”; and

 

8.                                     the following be added as Schedule 1 to
the Articles of Association immediately after Article 158 of the Articles of
Association:

 

“SCHEDULE 1
FORM OF TRANSFERS

 

KOSMOS ENERGY HOLDINGS
(the “Company”)

 

Transfer of Shares

 

l/ we,                                      (the “Transferor”) do hereby
transfer to                            (hereinafter called the “Transferee”) the
      Share (or Shares) numbered               in the Company to hold the same
unto the Transferee, subject to the several conditions on which l/ we hold the
same and l/ we, the Transferee, do hereby agree to take the said Share (or
Shares) subject to conditions aforesaid.

 

Dated:

 

 

 

Signed by the Transferor in the presence of:

 

 

 

 

Transferor

 

 

 

 

 

 

Witness

 

 

 

 

 

Signed by the Transferee in the presence of:

 

 

 

 

Transferee

 

 

 

 

 

 

Witness

 

 

 

“.

 

--------------------------------------------------------------------------------


 

BY:

 

 

for and on behalf of

 

KOSMOS ENERGY LTD.

 

Name:

 

Title:

 

 

--------------------------------------------------------------------------------


 

APPENDIX 1

 

KOSMOS ENERGY HOLDINGS
(the “Company”)

 

MINUTES OF THE MEETING OF THE BOARD OF DIRECTORS OF THE COMPANY HELD AT
                                   ON                                    2012,
[VIA TELEPHONE]

 

 

Present:                [                        ]

 

In attendance:     [                        ]

 

1.            Officers of the Meeting

 

It was resolved that [                ] and [                 ] be appointed
chairman and secretary, respectively, of the meeting.

 

2.            Constitution of the Meeting

 

The chairman noted that a quorum of the directors of the Company (the
“Directors”) was present in person or by proxy or alternate and that each
Director had been given notice of the meeting. Accordingly, the chairman
declared the meeting duly constituted.

 

3.            Disclosure of Interests

 

Each of the Directors present at the meeting gave general notice that he was an
employee, director, officer, member and/or shareholder of Kosmos Energy LLC
and/or one or more of its affiliates and was regarded to be interested in any
transaction involving Kosmos Energy LLC and/or any of its affiliates, including,
without limitation, Kosmos Energy Ltd. (“KEL”), Kosmos Energy Finance
International (“KEFI”), Kosmos Energy Operating (“KEO”), Kosmos Energy
International (“KEI”), Kosmos Energy Ghana HC (“KEG”) and Kosmos Energy
Development (“KED”).

 

4.            Background

 

(A)                             The chairman reminded the meeting that KEL was
seeking commercial bank finance in an aggregate amount of USD 300 million (the
“Financing”) to fund the general corporate purposes of itself and its direct and
indirect subsidiaries.

 

(B)                             The chairman also reminded the meeting that KEL
intends to issue senior secured high yield notes (the “HY Notes”) from time to
time in the future (the “HY Note Issuance”).

 

(C)                             The chairman explained that, pursuant to the
terms of the Financing and HY Note Issuance, certain amendments to the existing
finance documentation were necessary, including amendments to the USD 2 billion
facility agreement

 

--------------------------------------------------------------------------------


 

(the “RBL Facility Agreement”) dated 28 March 2011 and made between, among
others, KEFI and the “Lenders” (as defined therein).

 

(D)                             The chairman further explained that it was
proposed that KEL enter into a charge over shares in the Company with the
“Security and Intercreditor Agent” under the RCF Facility Agreement (as defined
below) (the “Charge over Shares in KEH”).

 

(E)                              The chairman also explained that it was
proposed that KEI, KEO, KED, KEG and KEFI (the “Guarantors”) and KEL enter into
a deed of guarantee (the “Deed of Guarantee”) to provide a guarantee and
indemnity in respect of the obligations of KEL as borrower under the Financing.

 

(F)                               The chairman also explained that it was
proposed that KEL enter into an intercreditor agreement between, among others,
the “RCF Agent” and the “Security and Intercreditor Agent” (each as defined
therein), KEL and KEFI (the “KEFI Intercreditor Agreement”), which, among other
things, sets out the intercreditor arrangements between the lenders under the
RBL Facility Agreement on the one hand and the lenders under the RCF Facility
Agreement (as defined below) and any future holders of HY Notes on the other
hand.

 

(G)                             The chairman further explained that it was
proposed that KEL enter into a form of intercreditor agreement between, among
others, the facility agent under the RCF Facility Agreement, any trustee on
behalf of the holders of HY Notes and KEL (the “Form of KEL Intercreditor
Agreement”), which, among other things, sets out the future intercreditor
arrangements as between the lenders under the RCF Facility Agreement on the one
hand and any future holders of HY Notes on the other hand.

 

5.            The Transactions

 

(A)                             The chairman explained that it was proposed that
the Financing comprise a revolving credit facility of USD 300 million to be
entered into pursuant to a revolving credit facility agreement to be entered
into by, among others, KEL as original borrower, the Guarantors and the Lenders
named therein (the “RCF Facility Agreement”).

 

(B)                             The chairman informed the Directors that a term
sheet (the “Term Sheet”), which set out the terms pursuant to which the
Financing would be made available to KEL, had been agreed with the financial
institutions proposing to participate in the Financing. The Term Sheet had been
circulated to the Directors prior to the meeting and its terms were considered.

 

(C)                             The chairman explained that, pursuant to the
Term Sheet, the Company, KEL and the Guarantors would be required to enter into
further documentation to give effect to the Financing as substantially agreed in
the Term Sheet.

 

--------------------------------------------------------------------------------


 

(D)                             The chairman explained that it was proposed that
the Company enter into a deed of amendment and restatement between, among
others, KEFI and the other parties to the RBL Facility Agreement (the “Deed of
Amendment and Restatement”) for the purposes of amending and restating the RBL
Facility Agreement and amending and restating the charge over shares in KEO
dated 28 March 2011 and made between the Company, KEO and BNP Paribas (the
“Charge over Shares in KEO”).

 

(E)                              The chairman also explained that it was
proposed that KEL would issue the HY Notes from time to time, as and when the
need arise, pursuant to the terms of a form of indenture (the “Form of HY Note
Indenture”).

 

6.            Purpose of Meeting

 

The chairman reported that the meeting had been convened in order to consider
and, if thought fit, approve and authorise the entry by the Company into the
Financing and the execution by the Company of the Documents (as defined below).

 

7.            Consideration of the Documents

 

Drafts of the following documents had been circulated to the Directors prior to
the meeting:

 

(A)                              the Deed of Amendment and Restatement appending
(i) the amended and restated RBL Facility Agreement, and (ii) the amended and
restated Charge Over the Shares of KEO;

 

(B)                              a letter of undertaking from the Company in
respect of the Charge over Shares in KEH (the “Undertaking”); and

 

(C)                              a power of attorney of the Company appointing
Neal Shah to execute any documents to be entered into by the Company in
connection with the Financing, the Documents (as defined below) or the Ancillary
Documents (as defined below) on behalf of the Company (the “Power of Attorney”),

 

(together the “Documents”); and

 

(D)                               the Charge over Shares in KEH;

 

(E)                                the RCF Facility Agreement;

 

(F)                                 the Deed of Guarantee;

 

(G)                               the KEFI Intercreditor Agreement;

 

(H)                              the Form of KEL Intercreditor Agreement;

 

(I)                                   the Form of HY Note Indenture; and

 

--------------------------------------------------------------------------------


 

(J)                                 certain fee letters between the finance
parties under the RCF Facility Agreement and KEL, setting out the fees payable
by KEL under the Financing.

 

8.            The Deed of Amendment and Restatement

 

(A)                             The terms of the Deed of Amendment and
Restatement and the appended amended and restated RBL Facility Agreement and the
amended and restated Charge over the Shares of KEO were considered in detail.

 

(B)                             In particular, it was noted that amendments were
made in relation to the RCF Facility Agreement and the HY Note Issuance, such as
additional covenants, cross-default provisions and provisions relating to the
permission to service the debt incurred under the RCF Facility Agreement and any
future issue of HY Notes.

 

9.            The Charge over Shares in KEH

 

(A)                             The terms of the Charge over Shares in KEH were
considered in detail.

 

(B)                             It was noted that KEL’s shares in the Company
are charged to the Security and Intercreditor Agent on behalf of the lenders
under the RCF Facility Agreement as security for the payment and other
obligations and liabilities of KEL.

 

(C)                             It was further noted that, pursuant to the
Charge over Shares in KEH, the Company is to enter into the Undertaking,
pursuant to which the Company would undertake to register any and all share
transfers made pursuant to the Charge over Shares in KEH.

 

(D)                             It was also noted that, pursuant to the Charge
over Shares in KEH, certain amendments (as more fully set out in Schedule 4 to
the Charge over Shares in KEH) would be made to the Articles of Association of
the Company.

 

10.          Approval of the Documents and Resolutions

 

Having carefully considered the Documents, it was noted that, although each of
the Documents was in draft form, each Document was in a form substantially
agreed to by the Company and the parties thereto.

 

Following discussion, and upon motion duly made, seconded and carried
unanimously, IT WAS RESOLVED:

 

(A)                             THAT entry into the Financing was in the
Company’s best interests and was for the benefit of the Company and would
promote the success of the Company.

 

(B)                             THAT the Company should approve the entry into
of the Financing and that the Financing and the transactions contemplated by the
Documents be and

 

--------------------------------------------------------------------------------


 

are hereby approved on behalf of the Company and that the Company should take
any steps necessary or desirable in connection with the Financing or with the
Documents.

 

(C)                             THAT the Documents be approved on behalf of the
Company, subject to such amendments and additions thereto as any Director,
secretary of the Company (“Secretary”) or any attorney-in-fact of the Company
appointed for such purpose pursuant to (H) below (“Attorney”) shall in his
absolute discretion and sole opinion deem appropriate, the signature of any such
person on any of the Documents being due evidence for all purposes of his
approval of any such amendment or addition and of the final terms thereof on
behalf of the Company.

 

(D)                             THAT any Director, Secretary or Attorney be
authorised on behalf of the Company to give, make, sign, execute (under hand,
under seal or as a deed) and deliver the Documents and all such notes, deeds,
agreements, letters, notices, certificates, acknowledgements, receipts,
authorisations, instructions, releases, waivers, proxies, appointments of agents
for service of process and other documents (whether of a like nature or not)
(“Ancillary Documents”) as may, in the sole opinion and absolute discretion of
any Director, Secretary or Attorney, be considered necessary or desirable for or
in connection with the Financing, any of the Documents or any of the Ancillary
Documents or for the purpose of compliance with any condition precedent or the
coming into effect of or otherwise giving effect to, consummating or completing
or procuring the performance and completion of all or any of the transactions
contemplated by or referred to in all or any of the Documents.

 

(E)                              THAT any Director, Secretary or Attorney be
authorised on behalf of the Company to do all such acts and things (including,
without limitation, determining and agreeing any fees and opening all necessary
bank accounts, the standard resolutions required concerning opening bank
accounts with the relevant banks being adopted as if set out herein in full and
any Director, Secretary or Attorney or any other person authorised by resolution
of the Directors, all acting singly (unless otherwise resolved), being appointed
as authorised signatory with respect to any such accounts) as may in the sole
opinion and absolute discretion of any Director, Secretary or Attorney be
considered necessary or desirable for or in connection with the Financing, any
of the Documents or any of the Ancillary Documents.

 

(F)                               THAT the Ancillary Documents be in such form
as any Director, Secretary or Attorney shall in his absolute discretion and sole
opinion approve, the signature of any such person on any of the Ancillary
Documents being due evidence for all purposes of his approval of the terms
thereof on behalf of the Company.

 

(G)                             THAT the Documents and Ancillary Documents
(where required to be executed by the Company) be executed by the signature
thereof of any Director, Secretary or Attorney or, where required to be executed
as a deed or

 

--------------------------------------------------------------------------------


 

under seal, be either (a) sealed by the affixing thereto of (i) the common seal
of the Company in the presence of, and executed by, any Director, Secretary or
Attorney or (ii) the personal seal of, and executed by, any Attorney or
(b) executed as a deed by any Director, Secretary or Attorney on behalf of the
Company.

 

(H)                            THAT Neal Shah be appointed as the Attorney for
and on behalf of the Company to do all or any of the matters or things referred
to in the foregoing resolutions and that a power of attorney in the form
presented to the meeting in favour of the said Attorney and evidencing such
appointment be executed as a deed and delivered on behalf of the Company by any
Director.

 

(I)                                 THAT all the Documents and Ancillary
Documents be valid, conclusive, binding on and enforceable against the Company
when executed and delivered in the manner aforesaid.

 

(J)                                 THAT any Director or Secretary be authorised
to execute a Director’s Certificate to be delivered as a condition precedent
under the RCF Facility Agreement in such form as the Director or Secretary shall
in his sole and absolute discretion determine.

 

(K)                            THAT the Company appoint Trusec Limited of 2
Lambs Passage, London, EC1Y 8BB as process agent in England in relation to any
documents entered into by the Company in connection with the Financing that are
governed by English law and that any Director, Secretary, Attorney or other
person authorised by resolution of the Directors be authorised to enter into any
documentation deemed in their sole and absolute discretion necessary or
desirable to give effect to this resolution, any such signature on any such
document to be conclusive evidence for all purposes of his approval of the terms
thereof on behalf of the Company.

 

11.          Termination of Meeting

 

There being no further business, the chairman declared the meeting closed.

 

[               ]

[               ]

 

 

Chairman

Secretary

 

--------------------------------------------------------------------------------


 

SCHEDULE 5
LETTERS OF RESIGNATION

 

Part I

 

LETTER OF RESIGNATION FROM DIRECTOR

 

[DO NOT DATE]

 

Dated:

 

Board of Directors

 

KOSMOS ENERGY HOLDINGS
P.O. Box 32322, 4th Floor
Century Yard, Cricket Square
Elgin Avenue
George Town
Grand Cayman
KY1-1209
Cayman Islands

 

Dear Sirs

 

LETTER OF RESIGNATION RE:  KOSMOS ENERGY HOLDINGS (THE “COMPANY”)

 

I hereby resign as a Director of the Company and confirm that I have no claims
against the Company for loss of office, arrears of pay or otherwise howsoever
arising, but to the extent that I may have any such claim, I hereby irrevocably
waive the same.

 

This resignation is to be effective as at the date hereof.

 

Yours faithfully

 

Name of Director
Director

 

--------------------------------------------------------------------------------


 

Part II

 

LETTER OF AUTHORISATION FROM DIRECTOR

 

Date:

 

Dear Sirs

 

SHARE CHARGE BETWEEN KOSMOS ENERGY LTD. AND BNP PARIBAS (IN ITS CAPACITY AS
SECURITY AND INTERCREDITOR AGENT) (THE “CHARGE”) IN RESPECT OF SHARES IN KOSMOS
ENERGY HOLDINGS (THE “COMPANY”)

 

I refer to my executed but undated letter of resignation as a Director of the
Company provided in accordance with the Charge. Capitalised words and
expressions used in this letter which are not expressly defined herein have the
meanings given to them in the Charge.

 

I hereby authorise you to date, deliver, and give full effect to and otherwise
complete the resignation letter referred to above subject always to the Security
created by the Charge having become enforceable in accordance with the Charge
(and so long as an Event of Default is continuing).

 

Subject as aforesaid, I hereby authorise you to send the resignation letter to
the Company’s registered office thereby terminating my directorship of the
Company without compensation for loss of office.  I acknowledge and agree that
your discretion to act in this regard is to be exercised solely in the interests
of the Security and Intercreditor Agent relating to the Charge executed over
shares in the Company in your favour but subject always to the terms of the
Charge.

 

I confirm that you may delegate the authority conferred by this letter to any of
your successors and assigns as Security and Intercreditor Agent in relation to
the Charge and charge granted or to be granted over shares in the Company.

 

Yours faithfully

 

Name of Director
Director

 

--------------------------------------------------------------------------------